Exhibit 10.1

BRIDGE FACILITY AGREEMENT

DATED AS OF OCTOBER 11, 2019

AMONG

POST HOLDINGS, INC.,

AS BORROWER

VARIOUS LENDERS,

MORGAN STANLEY SENIOR FUNDING, INC.,

AND

BOFA SECURITIES, INC.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE LOAN FUNDING LLC,

GOLDMAN SACHS BANK USA, AND

JPMORGAN CHASE BANK, N.A.

AS JOINT LEAD ARRANGERS AND JOINT PHYSICAL BOOKRUNNERS,

AND

MORGAN STANLEY SENIOR FUNDING, INC.,

AS ADMINISTRATIVE AGENT

 

 

$1,225,000,000 BRIDGE LOAN FACILITY

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

  Defined Terms      1  

Section 1.02

  Other Interpretive Provisions      53  

Section 1.03

  Accounting Terms      54  

Section 1.04

  Rounding      55  

Section 1.05

  Times of Day      55  

Section 1.06

  Schedules      55  

Section 1.07

  Currency Equivalents Generally; Change of Currency      55  

Section 1.08

  Timing of Payment and Performance      56  

Section 1.09

  Certain Calculations      56  

ARTICLE 2. THE LOANS

     56  

Section 2.01

  Loans      56  

Section 2.02

  Borrowing Mechanics      57  

Section 2.03

  [Reserved]      57  

Section 2.04

  [Reserved]      57  

Section 2.05

  Prepayments      57  

Section 2.06

  [Reserved]      60  

Section 2.07

  [Reserved]      60  

Section 2.08

  Interest      60  

Section 2.09

  Fees      61  

Section 2.10

  Computation of Interest      61  

Section 2.11

  Evidence of Debt      62  

Section 2.12

  Payments Generally; Administrative Agent’s Clawback      62  

Section 2.13

  Sharing of Payments by Lenders      64  

Section 2.14

  Benchmark Replacement      65  

Section 2.15

  [Reserved]      69  

Section 2.16

  Defaulting Lenders      69  

ARTICLE 3. TAXES, YIELD PROTECTION AND ILLEGALITY

     70  

Section 3.01

  Taxes      70  

Section 3.02

  Illegality      75  

Section 3.03

  Inability to Determine Rates      75  

Section 3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      76  

Section 3.05

  Compensation for Losses      78  

Section 3.06

  Mitigation Obligations; Replacement of Lenders      78  

Section 3.07

  Survival      79  

ARTICLE 4. CONDITIONS PRECEDENT

     79  

Section 4.01

  Conditions Precedent to the Credit Extension on the Closing Date      79  

Section 4.02

  Conditions Precedent to the Debt Assumption      82  

 

i



--------------------------------------------------------------------------------

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

     85  

Section 5.01

  Existence, Qualification and Power      85  

Section 5.02

  Authorization; No Contravention      85  

Section 5.03

  Governmental Authorization; Other Consents      86  

Section 5.04

  Binding Effect      86  

Section 5.05

  Financial Statements; No Material Adverse Effect      86  

Section 5.06

  Litigation      87  

Section 5.07

  No Default      87  

Section 5.08

  Ownership of Property; Liens      87  

Section 5.09

  Environmental      88  

Section 5.10

  Insurance      89  

Section 5.11

  Taxes      89  

Section 5.12

  ERISA Compliance      90  

Section 5.13

  Subsidiaries; Equity Interests      91  

Section 5.14

  Margin Regulations; Investment Company Act      91  

Section 5.15

  Disclosure      92  

Section 5.16

  Compliance with Laws      92  

Section 5.17

  Taxpayer Identification Number      92  

Section 5.18

  Intellectual Property; Licenses, Etc.      92  

Section 5.19

  Solvency      93  

Section 5.20

  Collateral Documents      93  

Section 5.21

  Senior Debt      93  

Section 5.22

  Anti-Terrorism; Anti-Money Laundering; Etc.      93  

Section 5.23

  Foreign Corrupt Practices Act      94  

Section 5.24

  EEA Financial Institution      94  

ARTICLE 6. AFFIRMATIVE COVENANTS

     94  

Section 6.01

  Financial Statements      94  

Section 6.02

  Certificates; Other Information      96  

Section 6.03

  Notices      98  

Section 6.04

  Preservation of Existence, Etc.      98  

Section 6.05

  Maintenance of Properties      99  

Section 6.06

  Maintenance of Insurance      99  

Section 6.07

  Compliance with Laws      100  

Section 6.08

  Books and Records      100  

Section 6.09

  Inspection Rights      100  

Section 6.10

  Use of Proceeds      100  

Section 6.11

  Covenant to Guarantee Obligations and Give Security      101  

Section 6.12

  Compliance with Environmental Laws      105  

Section 6.13

  Preparation of Environmental Reports      105  

Section 6.14

  Lender Calls      106  

Section 6.15

  Further Assurances      106  

Section 6.16

  [Reserved]      106  

Section 6.17

  Designation of Restricted and Unrestricted Subsidiaries      107  

Section 6.18

  Post-Closing Covenants      107  

 

ii



--------------------------------------------------------------------------------

ARTICLE 7. NEGATIVE COVENANTS

     108  

Section 7.01

  [Reserved]      108  

Section 7.02

  [Reserved]      108  

Section 7.03

  [Reserved]      108  

Section 7.04

  [Reserved]      108  

Section 7.05

  [Reserved]      108  

Section 7.06

  [Reserved]      109  

Section 7.07

  Restricted Payments      109  

Section 7.08

  Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries     
114  

Section 7.09

  Indebtedness      116  

Section 7.10

  Asset Sales      122  

Section 7.11

  Transactions with Affiliates      124  

Section 7.12

  Liens      126  

Section 7.13

  [Reserved]      128  

Section 7.14

  [Reserved]      128  

Section 7.15

  Merger, Consolidation or Sale of Assets      128  

ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES

     130  

Section 8.01

  Events of Default      130  

Section 8.02

  Remedies Upon Event of Default      132  

Section 8.03

  Application of Funds      133  

ARTICLE 9. AGENCY

     133  

Section 9.01

  Appointment and Authority      133  

Section 9.02

  Rights as a Lender      134  

Section 9.03

  Exculpatory Provisions      134  

Section 9.04

  Reliance      135  

Section 9.05

  Delegation of Duties      135  

Section 9.06

  Resignation of Administrative Agent      135  

Section 9.07

  Non-Reliance on Administrative Agent and Other Lenders      136  

Section 9.08

  No Other Duties, Etc.      136  

Section 9.09

  Administrative Agent May File Proofs of Claim      137  

Section 9.10

  Collateral and Guaranty Matters      137  

Section 9.11

  Additional Secured Parties      139  

ARTICLE 10. EXCHANGE NOTES

     139  

Section 10.01

  Exchange for Exchange Notes      139  

Section 10.02

  Exchange Notes Indenture      141  

Section 10.03

  Not a Registered Security      142  

ARTICLE 11. MISCELLANEOUS

     142  

Section 11.01

  Amendments, Etc.      142  

Section 11.02

  Notices; Effectiveness; Electronic Communication      144  

Section 11.03

  No Waiver; Cumulative Remedies; Enforcement      146  

Section 11.04

  Expenses; Indemnity; Damage Waiver      146  

Section 11.05

  Payments Set Aside      148  

 

iii



--------------------------------------------------------------------------------

Section 11.06

  Successors and Assigns      148  

Section 11.07

  Treatment of Certain Information; Confidentiality      156  

Section 11.08

  Right of Setoff      157  

Section 11.09

  Interest Rate Limitation      158  

Section 11.10

  Counterparts; Integration; Effectiveness      158  

Section 11.11

  Survival of Representations and Warranties      158  

Section 11.12

  Severability      159  

Section 11.13

  Replacement of Lenders      159  

Section 11.14

  Governing Law; Jurisdiction; Etc.      160  

Section 11.15

  Waiver of Jury Trial      161  

Section 11.16

  California Judicial Reference      161  

Section 11.17

  No Advisory or Fiduciary Responsibility      161  

Section 11.18

  Electronic Execution of Assignments and Certain Other Documents      162  

Section 11.19

  USA PATRIOT Act      162  

Section 11.20

  Judgment Currency      163  

Section 11.21

  Pari Passu Intercreditor Agreement      163  

Section 11.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      163
 

Section 11.23

  Acknowledgement Regarding Any Supported QFCs      164  

 

iv



--------------------------------------------------------------------------------

ANNEX

 

Annex A    Commitments COMPANY SCHEDULES 4.02(a)(ii)    Debt Assumption Date
Collateral Documents [on the Closing Date] 5.13    Subsidiaries; Other Equity
Investments [on the Closing Date] 5.17    U.S. Taxpayer Identification Number
for the Company [on the Closing Date] 11.02    Administrative Agent’s Office;
Certain Addresses for Notices [on the Closing Date] BELLRING BRANDS SCHEDULES
1.01B    Mortgaged Properties [within 10 Business Days (or such later date as
the Administrative Agent may agree to in its sole discretion) following the
Closing Date] 5.08(b)    Liens [on the Debt Assumption Date] 5.08(c)    Owned
Real Property [within 10 Business Days (or such later date as the Administrative
Agent may agree to in its sole discretion) following the Closing Date]
5.08(d)(i)    Leased Real Property (Lessee) [within 10 Business Days (or such
later date as the Administrative Agent may agree to in its sole discretion)
following the Closing Date] 5.08(d)(ii)    Leased Real Property (Lessor) [within
10 Business Days (or such later date as the Administrative Agent may agree to in
its sole discretion) following the Closing Date] 5.08(e)    Existing Investments
[within 10 Business Days (or such later date as the Administrative Agent may
agree to in its sole discretion) following the Closing Date] 5.13   
Subsidiaries; Other Equity Investments [on the Debt Assumption Date] 5.17   
U.S. Taxpayer Identification Number for BellRing Brands [on the Debt Assumption
Date] 11.02    Administrative Agent’s Office; Certain Addresses for Notices [on
the Debt Assumption Date]

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

   Form of A-1    Borrowing Notice A-2    [Reserved] A-3    Prepayment Notice
A-4    [Reserved] B    [Reserved] C-1    [Reserved] C-2    Loan Note D   
Compliance Certificate E-1    Lender Assignment and Assumption E-2   
Administrative Questionnaire F    [Reserved] G    Guarantee and Collateral
Agreement H-1 through H-4    U.S. Tax Compliance Certificates I    Pari Passu
Intercreditor Agreement J    Solvency Certificate K    Borrower Assignment and
Assumption Agreement L    [Reserved] M    Exchange Notice

 

vi



--------------------------------------------------------------------------------

BRIDGE FACILITY AGREEMENT

This BRIDGE FACILITY AGREEMENT, dated as of October 11, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Company”), CERTAIN SUBSIDIARIES OF THE COMPANY, as guarantors (the
“Pre-Assumption Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and Morgan Stanley
Senior Funding, Inc. (“Morgan Stanley”), as Administrative Agent (together with
its permitted successors in such capacity, “Administrative Agent”).

WITNESSETH

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, the Lenders have agreed to extend a Loan to the Company in an aggregate
principal amount not to exceed $1,225,000,000;

WHEREAS, the Company expects to use the proceeds of the Loan to repay a portion
of the term loan Indebtedness of the Company under the Existing Credit
Agreement, which is expected to be treated as a “qualified liability” (within
the meaning of Treasury Regulations Section 1.707-5(a)(6), 1.707-5(c), and
1.163-8T); and

WHEREAS, subject to the consummation of the Active Nutrition Transaction, if it
occurs, and the satisfaction of the other conditions set forth herein, (i) this
Agreement and the Loans hereunder will be assumed by BellRing Brands, (ii) the
Guarantees of the Loans by the Pre-Assumption Guarantors (other than the
Post-Assumption Guarantors) will be released, (iii) the Post-Assumption
Guarantors will Guarantee all Obligations hereunder and (iv) the Loans will be
secured as provided in the Guarantee and Collateral Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2025 5.50% Senior Notes” means the Company’s 5.50% Senior Notes due 2025 issued
pursuant to that certain Indenture, dated as of February 14, 2017, between the
Company and Wells Fargo, as trustee.

“2025 8.00% Senior Notes” means the Company’s 8.00% Senior Notes due 2025 issued
pursuant to that certain Indenture, dated as of August 18, 2015, between the
Company and Wells Fargo, as trustee.



--------------------------------------------------------------------------------

“2026 Senior Notes” means the Company’s 5.00% Senior Notes due 2026 issued
pursuant to that certain Indenture, dated as of August 3, 2016, between the
Company and Wells Fargo, as trustee.

“2027 Senior Notes” means the Company’s 5.75% Senior Notes due 2027 issued
pursuant to that certain Indenture, dated as of February 14, 2017, between the
Company and Wells Fargo, as trustee.

“2028 Senior Notes” means the Company’s 5.625% Senior Notes due 2028 issued
pursuant to that certain Indenture, dated as of December 1, 2017, between the
Company and Wells Fargo, as trustee.

“2029 Senior Notes” means the Company’s 5.50% Senior Notes due 2029 issued
pursuant to that certain Indenture, dated as of July 3, 2019, between the
Company and Wells Fargo, as trustee.

“Acquired Debt” means, with respect to any specified Person:

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;

provided, that Indebtedness of such other Person that is redeemed, defeased,
retired or otherwise repaid at the time, or immediately upon consummation, of
the transaction by which such other Person is merged with or into or became a
Restricted Subsidiary of such Person will not be Acquired Debt.

“Act” has the meaning specified in Section 11.19.

“Active Nutrition Business” means (i) prior to the consummation of the Active
Nutrition Transaction, the active nutrition business and operations of the
Company and certain of its Subsidiaries and (ii) after the consummation of the
Active Nutrition Transaction, the business and operations of BellRing Brands and
its Subsidiaries.

“Active Nutrition Business Material Adverse Effect” means (a) a material adverse
change in, or a material adverse effect upon, the results of operations,
business, properties, liabilities (actual or contingent) or financial condition
of the Active Nutrition Business taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document (after giving effect to the Debt Assumption); or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party (after giving effect to
the Debt Assumption).

 

2



--------------------------------------------------------------------------------

“Active Nutrition Transaction” means the capitalization of BellRing Brands and
BRBR, the contribution of assets to BellRing Brands, the IPO, and the
transactions relating to any of the foregoing all of which are to be consummated
on or before the Debt Assumption Date, in each case substantially as described
in the Registration Statement (but excluding the Debt Assumption and the
consummation of the Permanent Financing).

“Administrative Agent” means Morgan Stanley, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Transaction” has the meaning specified in Section 7.11.

“Agent” means each of the Administrative Agent and the Arrangers.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agreement” means this Bridge Facility Agreement.

“Agreement Currency” has the meaning specified in Section 11.20.

“Annual Financial Statements” means (i) with respect to the Company, the audited
consolidated balance sheets of the Company and its Subsidiaries and the
consolidated statements of operations, Stockholders’ Equity and cash flows of
the Company and its Subsidiaries for the three latest Fiscal Years ending more
than 90 days prior to the Closing Date and (ii) with respect to BellRing Brands,
the audited consolidated balance sheets of the Active Nutrition Business and the
consolidated statements of operations, Stockholders’ Equity and cash flows of
the Active Nutrition Business for the two latest Fiscal Years ending more than
90 days prior to the Closing Date.

“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Restricted Subsidiaries from time to
time concerning or relating to bribery or corruption of public officials,
including without limitation the U.S. Foreign Corrupt Practices Act of 1977, as
amended.

“Anti-Terrorism Laws” has the meaning specified in Section 5.22.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate principal
amount of all Loans then outstanding represented by the principal amount of such
Loans held by such Lender at such time.

 

3



--------------------------------------------------------------------------------

“Applicable Premium” means, with respect to any Loan on the date of any
prepayment to which the Applicable Premium is applicable in accordance with
Section 2.05, (a) prior to October 11, 2022, the Make-Whole Premium; provided,
however, that to the extent any such prepayment is funded with an amount equal
to the net proceeds of an Equity Offering within 90 days of such Equity
Offering, the Borrower may elect to deem the Applicable Premium to be an amount
equal to the Total Cap at such time of the principal amount of the Loans being
prepaid, with respect to up to 40% of the principal amount of the Loans funded
on the Closing Date (and, for avoidance of doubt, if more than 40% of the
principal amount of the Loans funded on the Closing Date are being or have been
prepaid at such Applicable Premium of the Total Cap at such time in accordance
with this proviso, any additional amount of Loans being prepaid will be subject
to the Make-Whole Premium), (b) beginning October 11, 2022 to but excluding
October 11, 2023, an amount equal to 6.125% of the principal amount of such
Loan, (c) beginning October 11, 2023, to but excluding October 11, 2024, an
amount equal to 3.0625% of the principal amount of such Loan, and (d) beginning
October 11, 2024, an amount equal to 0.00%.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Morgan Stanley, BofA Securities, Inc., Citigroup Global
Markets Inc., Credit Suisse Loan Funding LLC, Goldman Sachs Bank USA and
JPMorgan Chase Bank, N.A., in their capacities as joint lead arrangers and joint
physical bookrunners.

“Asset Sale” means:

(a) the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole will be governed by Section 2.05(c) and/or Section 7.15 and not
by Section 7.10; and

(b) the issuance or sale of Equity Interests by any of the Borrower’s Restricted
Subsidiaries or the sale by the Borrower or any of the Borrower’s Restricted
Subsidiaries of Equity Interests in any of the Borrower’s Restricted
Subsidiaries.

 

4



--------------------------------------------------------------------------------

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

(a) any single transaction or series of related transactions that (a) involves
assets (including, if applicable, the Equity Interests of a Restricted
Subsidiary) having an aggregate fair market value of less than the greater of
(i) $150.0 million ($20.0 million) and (ii) 1.75% of Consolidated Total Assets
or (b) generates net proceeds of less than $150.0 million ($20.0 million);

(b) a transfer of assets or rights between or among the Borrower and its
Restricted Subsidiaries;

(c) sales of inventory in the ordinary course of business and sales of accounts
receivable that the Borrower determines are no longer collectible in the
ordinary course of business;

(d) an issuance of Equity Interests by a Restricted Subsidiary to the Borrower
or to another Restricted Subsidiary;

(e) any Permitted Investment or any Restricted Payment, in each case, that is
permitted by Section 7.07;

(f) a disposition of products, services, equipment or inventory in the ordinary
course of business or a disposition of damaged or obsolete equipment or
equipment that is no longer useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries and that is disposed of in the ordinary
course of business;

(g) the grant of Liens (or foreclosure thereon, or the enforcement with respect
thereto, including by deed or assignment in lieu of foreclosure) permitted by
Section 7.12;

(h) the sale or transfer of Receivables Program Assets or rights therein in
connection with a Qualified Receivables Transaction;

(i) the surrender or waiver of contractual rights or the settlement, release or
surrender of contract, tort or other litigation claims in the ordinary course of
business;

(j) the sale or other disposition of cash or Cash Equivalents;

(k) grants of licenses or sublicenses of intellectual property of the Borrower
or any of its Restricted Subsidiaries to the extent not materially interfering
with the business of the Borrower and its Restricted Subsidiaries;

(l) any exchange of like-kind property pursuant to Section 1031 of the Internal
Revenue Code that is used or useful in a Permitted Business;

(m) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(n) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or
any of its Restricted Subsidiaries are not material to the conduct of the
business of the Borrower and its Restricted Subsidiaries taken as a whole;

 

5



--------------------------------------------------------------------------------

(o) condemnations, appropriations or any similar action (including by deed in
lieu of condemnation) on assets;

(p) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(q) any financing transaction with respect to real property constructed,
acquired, replaced, repaired or improved (including any reconstruction,
refurbishment, renovation and/or development of real property) by the Borrower
or any Restricted Subsidiary after the Closing Date, including any Sale and
Leaseback Transaction;

(r) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by customary buy/sell arrangements between the joint venture
parties as set forth in joint venture agreements; and

(s) any liquidation or dissolution of a Restricted Subsidiary, provided that
such Restricted Subsidiary’s direct parent is also either the Borrower or a
Restricted Subsidiary of the Borrower and immediately becomes the owner of such
Restricted Subsidiary’s assets.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Auction” has the meaning specified in Section 11.06(b)(vii).

“Bail-in Action” means the exercise of any Write Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, with respect to Loans denominated in U.S. Dollars, for any
day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1⁄2 of
1.00% and (c) the Eurodollar Rate that would be payable on such day for a
Eurodollar Rate Loan with a one-month Interest Period plus 1.00%.

“Base Rate Loan” means a Loan that bears interest based on the definition of
“Base Rate.”

 

6



--------------------------------------------------------------------------------

“BellRing Brands” means BellRing Brands, LLC, a Delaware limited liability
company.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.

“Beneficial Ownership Certification” means the certification regarding
beneficial ownership (as required by the Beneficial Ownership Regulation) most
recently delivered pursuant to this Agreement.

“Beneficial Ownership Regulation” has the meaning given to such term in
Section 11.19.

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members, managers or the board of
directors or managers thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means (i) the Company prior to the Debt Assumption (if any) or
(ii) BellRing Brands as of and after the Debt Assumption (if any).

“Borrower Assignment and Assumption” means a Borrower Assignment and Assumption
Agreement, in the form of Exhibit K.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Notice” has the meaning specified in Section 6.11(b)(vii).

“Borrowing Notice” has the meaning given to such term in Section 2.02(a).

“BRBR” means BellRing Brands, Inc., a Delaware corporation.

“Bridge Takeout Notice” has the meaning given to such term in the Fee Letter.

 

7



--------------------------------------------------------------------------------

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, means any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in
U.S. Dollar deposits in the London interbank market.

“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America or Canada, any state or province
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 365 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and maturing no more than 365 days from the time
of the acquisition thereof, and having, at the time of acquisition thereof, a
rating of A-1 (or the then equivalent grade) or better from S&P or P-1 (or the
then equivalent grade) or better from Moody’s; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

8



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with any Loan Party, is a Lender, the Administrative
Agent or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement, and
(b) in the case of any Cash Management Agreement entered into prior to, and
existing on, the Closing Date or the Debt Assumption Date, any Person that is,
on the Closing Date or the Debt Assumption Date, as applicable, a Lender, the
Administrative Agent or an Arranger or Affiliate of a Lender, the Administrative
Agent or an Arranger, in its capacity as a party to such Cash Management
Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) constituting Collateral.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.

“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change of Control” means the occurrence of any of the following:

(a) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, to any “person” (as such term is used in
Section 13(d)(3) of the Exchange Act), other than a Permitted Holder;

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

 

9



--------------------------------------------------------------------------------

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) other than a Permitted Holder becomes the Beneficial Owner, directly or
indirectly, of 50% or more of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; provided, however, that an entity
that conducts no other material activities other than holding Equity Interests
in the Borrower or any direct or indirect parent of the Borrower and has no
other material assets or liabilities other than such Equity Interests will not
itself be considered a “person” for purposes of this clause (3); or

(d) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors.

“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 11.01 and the
Loans are funded.

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, the Foreign Security Documents, each of the mortgages,
collateral assignments, supplements to all of the foregoing, security
agreements, pledge agreements, control agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 4.02(a)(ii) or 6.11,
and each of the other agreements, instruments or documents that, from and after
the Debt Assumption, creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on Annex A, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Commitments as of the date hereof, prior to the funding
of the Loans hereunder, is $1,225.0 million.

“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Closing Date or the Debt Assumption Date, and includes,
without limitation, all series and classes of such common stock.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

10



--------------------------------------------------------------------------------

“Consolidated Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication:

(a) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(b) consolidated net interest expense of such Person and its Restricted
Subsidiaries for such period whether paid or accrued and whether or not
capitalized (including, without limitation, amortization of original issue
discount, non-cash interest payments, the interest component of any deferred
payment Obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings,
discounts, yield and other fees and charges (including any interest expense)
related to any Qualified Receivables Transaction, and net payments, if any,
pursuant to Hedging Obligations, but excluding amortization of debt issuance
costs), to the extent that any such expense was deducted in computing such
Consolidated Net Income; plus

(c) depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses, write-offs, write-downs or
impairment charges (excluding any such non-cash expense to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period and any
non-cash charge, expense or loss relating to write-offs, write-downs or reserves
with respect to accounts receivable or inventory) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income; plus

(d) non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair Value
Option or any similar accounting standard) to the extent deducted in computing
such Consolidated Net Income; plus

(e) unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard shall be excluded; minus

(f) non-cash items increasing such Consolidated Net Income for such period,
other than items that were accrued in the ordinary course of business, in each
case, on a consolidated basis for such Person and its Restricted Subsidiaries
and determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, with respect to any specified Person for
any period, the ratio of (i) funded Indebtedness for borrowed money of such
Person (net of any unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries, excluding any cash proceeds from an incurrence of
Indebtedness on the Consolidated Leverage Ratio Calculation Date (as defined
below)) on such date to (ii) Consolidated Cash Flow for the period of four
consecutive fiscal quarters for which internal financial statements are
available

 

11



--------------------------------------------------------------------------------

immediately preceding the date of the event for which the calculation of the
Consolidated Leverage Ratio is made (for purposes of this definition, the
“Consolidated Leverage Ratio Reference Period”). In the event that the specified
Person or any of its Restricted Subsidiaries incurs, assumes, Guarantees,
repays, repurchases, redeems, defeases or otherwise discharges any funded
Indebtedness for borrowed money (other than ordinary working capital borrowings)
or issues, repurchases or redeems preferred stock, in each case, subsequent to
the commencement of the Consolidated Leverage Ratio Reference Period and on or
prior to the date of the event for which the calculation of the Consolidated
Leverage Ratio is made (for purposes of this definition, the “Consolidated
Leverage Ratio Calculation Date”), then the Consolidated Leverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of funded
Indebtedness for borrowed money, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the Consolidated Leverage Ratio Reference Period.
In addition, the Consolidated Leverage Ratio shall be determined with such pro
forma adjustments as are consistent with the pro forma adjustment provisions set
forth in the definition of Fixed Charge Coverage Ratio.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends; provided that:

(a) the net income of any Restricted Subsidiary (other than a Guarantor) shall
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that net income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders;

(b) the net income (or loss) for such period of any Person that is not a
Restricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
specified Person shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) made by such Person that is a not a Restricted Subsidiary to the
referent Person or a Restricted Subsidiary thereof in respect of such period;

(c) the cumulative effect of a change in accounting principles shall be
excluded;

(d) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued) shall be excluded;

(e) any gain (or loss) realized upon the sale or other disposition of assets of
such Person or its consolidated Subsidiaries, other than a sale or disposition
in the ordinary course of business, and any gain (or loss) realized upon the
sale or disposition of any Equity Interest of any Person shall be excluded;

 

12



--------------------------------------------------------------------------------

(f) any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities (including any losses with respect to
the foregoing in bankruptcy, insolvency or similar proceedings) or as a result
of a Change in Law or regulation, in each case pursuant to GAAP, shall be
excluded;

(g) any non-cash compensation expense realized from employee benefit plans or
postemployment benefit plans, grants of stock appreciation, restricted stock or
similar rights, stock options or other rights to directors, officers, managers
and employees of such Person or any of its Restricted Subsidiaries shall be
excluded;

(h) all extraordinary, unusual or non-recurring charges, gains and losses
including, without limitation, all restructuring costs, severance costs,
one-time compensation charges, transition costs, facilities consolidation,
closing or relocation costs, costs incurred in connection with any acquisition
prior to or after the Closing Date or Debt Assumption Date, as applicable
(including integration costs), including all fees, commissions, expenses and
other similar charges of accountants, attorneys, brokers and other financial
advisors related thereto and cash severance payments made in connection with
acquisitions, all fees, costs and expenses incurred in connection with or
relating to the Active Nutrition Transaction, and any expense or charge related
to the repurchase of Equity Interest or warrants or options to purchase Equity
Interest), together with any related provision for taxes, shall be excluded;

(i) the effects of purchase accounting adjustments, in amounts required or
permitted by GAAP and related authoritative pronouncement, and amortization,
write-off or impairment charges resulting therefrom, in each case from the
application of purchase accounting in relation to any acquisition, shall be
excluded;

(j) any fees and expenses, including prepayment premiums and similar amounts,
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, disposition, recapitalization, Investment,
asset sale, issuance or repayment of Indebtedness (including any incurrence of
Loans under this Agreement), financing transaction or amendment or modification
of any debt instrument (including, in each case, any such transaction undertaken
but not completed), shall be excluded;

(k) any unrealized gains and losses and with respect to Hedging Obligations for
such period shall be excluded;

(l) any unrealized gains and losses related to fluctuations in currency exchange
rates for such period shall be excluded;

(m) any gains and losses from any early extinguishment of Indebtedness shall be
excluded;

(n) any gains and losses from any repayment or repurchase premiums paid with
respect to the Loans shall be excluded; and

 

13



--------------------------------------------------------------------------------

(o) any write-off or amortization of deferred financing costs (including the
amortization of original issue discount) associated with Indebtedness shall be
excluded.

“Consolidated Senior Secured Leverage Ratio” means, with respect to any
specified Person for any period, the ratio of (i) Senior Secured Indebtedness of
such Person (net of any unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries, excluding any cash proceeds from an incurrence
of Indebtedness on the Consolidated Senior Secured Leverage Ratio Calculation
Date (as defined below)) on such date to (ii) Consolidated Cash Flow for the
period of four consecutive fiscal quarters for which internal financial
statements are available immediately preceding the date of the event for which
the calculation of the Consolidated Senior Secured Leverage Ratio is made (for
purposes of this definition, the “Consolidated Senior Secured Leverage Ratio
Reference Period”). In the event that the specified Person or any of its
Restricted Subsidiaries incurs, assumes, Guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any funded Indebtedness for borrowed
money (other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock, in each case, subsequent to the commencement of the
Consolidated Senior Secured Leverage Ratio Reference Period and on or prior to
the date of the event for which the calculation of the Consolidated Senior
Secured Leverage Ratio is made (for purposes of this definition, the
“Consolidated Senior Secured Leverage Ratio Calculation Date”), then the
Consolidated Senior Secured Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, Guarantee, repayment, repurchase,
redemption, defeasance or other discharge of funded Indebtedness for borrowed
money, or such issuance, repurchase or redemption of preferred stock, and the
use of the proceeds therefrom, as if the same had occurred at the beginning of
the Consolidated Senior Secured Leverage Ratio Reference Period. In addition,
the Consolidated Senior Secured Leverage Ratio shall be determined with such pro
forma adjustments as are consistent with the pro forma adjustment provisions set
forth in the definition of Fixed Charge Coverage Ratio.

“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Restricted Subsidiaries, as
shown on the most recent balance sheet of the Borrower then available, after
giving pro forma effect for acquisitions or dispositions of Persons, divisions
or lines of business that occurred on or after such balance sheet date and on or
prior to such date of determination.

“Continuing Directors” means:

(1) as of any time of determination prior to the Debt Assumption, any member of
the Board of Directors of the Company who:

(a) was a member of such Board of Directors on the Closing Date; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; and

 

14



--------------------------------------------------------------------------------

(2) as of any time of determination from and after the Debt Assumption, any
member of the Board of Directors of BellRing Brands who:

(a) was a member of such Board of Directors at any time on the Debt Assumption
Date; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

Without limiting the generality of the foregoing, “Continuing Director” shall
include one or more directors or nominees who are part of a dissident slate of
directors in connection with a proxy contest, which director or nominee is
approved by the applicable Borrower’s Board of Directors as a Continuing
Director, even if such Board of Directors opposed or opposes the directors for
purposes of such proxy contest.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Date” means October 11, 2020.

“Covenant Transaction” has the meaning specified in Section 1.09(c).

“Credit Extension” means the making of a Loan.

“Credit Facility” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities (which may be outstanding at the same
time) or other financing arrangements (including, without limitation, commercial
paper facilities, indentures, note purchase agreements or other agreements)
providing for revolving credit loans, term loans, debt securities, letters of
credit, bankers’ acceptances or other indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and, in each case, any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
debt facilities or other financing arrangements (including, without limitation,
commercial paper facilities, indentures, note purchase agreements or other
agreements) that replace, refund or refinance any part of the refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder (provided that such increase in borrowings is permitted under
Section 7.09 or alters the maturity thereof or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.

“Cumulative Credit” has the meaning given to such term in Section 7.07(a).

“Debt Assumption” means the assumption by BellRing Brands of this Agreement and
the Loans hereunder pursuant to Section 11.06(a)(i) and the Borrower Assignment
and Assumption, subject to the satisfaction of the conditions precedent set
forth in Section 4.02 hereof.

 

15



--------------------------------------------------------------------------------

“Debt Assumption Date” means the date, if any, that the Debt Assumption occurs.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, as of any date of determination, the interest rate
otherwise applicable to the Loans plus 2.0% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder, unless, with
respect to funding obligations in respect of Loans, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has provided written notice to the Borrower and the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such written notice or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent made in good faith belief that such
Lender may not honor its funding obligations, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgements or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Demand Failure Event” has the meaning given to such term in the Fee Letter.

 

16



--------------------------------------------------------------------------------

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by the principal executive officer or the principal
financial officer of the Borrower, less the amount of cash and Cash Equivalents
received in connection with a sale or collection of such Designated Noncash
Consideration.

“Designated Preferred Stock” means preferred stock of the Borrower (other than
Disqualified Equity Interests) that is issued for cash (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock pursuant to an Officer’s Certificate on or prior to the issuance
thereof.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, however, that only the portion of the
Equity Interest which so matures, is mandatorily redeemable or is redeemable at
the option of the holder prior to such date shall be deemed to be Disqualified
Equity Interests. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Equity Interests solely because the holders
thereof have the right to require the Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale or as a
result of the bankruptcy, insolvency or similar event of the issuer shall not
constitute Disqualified Equity Interests if the terms of such Equity Interest
provide that the Borrower may not repurchase or redeem such Equity Interest
pursuant to such provision unless such repurchase or redemption complies with
Section 7.07. Notwithstanding the foregoing, Disqualified Equity Interests shall
not include (Equity Interests which are issued to any plan for the benefit of
employees of the Borrower or its Restricted Subsidiaries or by any such plan to
such employees solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Lender” means (a) any Person who is an operating competitor of the
Borrower or its Subsidiaries and that is separately identified by the Borrower
to the Administrative Agent by name in writing prior to the Closing Date (which
list of operating competitors may be supplemented by the Borrower after the
Closing Date by means of a written notice to the Administrative Agent; provided
that such supplementation shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation in the
Loans or Commitments hereunder) and (b) with respect to each Person that is a
“Disqualified Lender” pursuant to clause (a) above, any of its Affiliates (other
than any Affiliate of a Person that is solely a “Disqualified Lender” pursuant
to clause (a) above and is a bona fide debt fund or an investment vehicle that
is primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its business and for purposes hereof, a “vulture fund” or Person that
purchases distressed debt in the ordinary course of its business shall be deemed
not to be a bona fide debt fund or an investment vehicle that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business) that is either (i)

 

17



--------------------------------------------------------------------------------

identified to the Administrative Agent by name in writing by the Borrower from
time to time (provided that such supplementation shall not apply retroactively
to disqualify any Persons that have previously acquired an assignment or
participation in the Loans hereunder) or (ii) clearly identifiable as an
Affiliate of such Disqualified Lender solely on the basis of such Affiliate’s
name.

“Domestic Subsidiary” means, with respect to the Borrower, any Restricted
Subsidiary that was formed under the laws of the United States of America or any
State thereof, or the District of Columbia, but excluding any direct or indirect
Subsidiary of a Foreign Subsidiary.

“DTC” means The Depository Trust Company, and its successors.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person (other than a natural person) that meets
the requirements to be an assignee under Sections 11.06(b)(v) and (vi) (subject
to such consents, if any, as may be required under Section 11.06(b)(iii)).

“Engagement Letters” means (i) the Engagement Letter with respect to the Takeout
Loans (as defined therein), dated October 11, 2019, among the Company, Morgan
Stanley Senior Funding, Inc., BofA Securities, Inc., Citigroup Global Markets
Inc., Credit Suisse Loan Funding LLC, Goldman Sachs Bank USA and JPMorgan Chase
Bank, N.A., as amended, supplemented, restated, assigned, assumed, or otherwise
modified in accordance with its terms from time to time (the “Takeout Loans
Engagement Letter”) and (ii) the Engagement Letter with respect to the Takeout
Notes (as defined therein) and Takeout Equity (as defined therein), dated
October 11, 2019, among the Company, Morgan Stanley & Co. LLC, BofA Securities,
Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs & Co. LLC and J.P. Morgan Securities LLC, as amended, supplemented,
restated, assigned, assumed, or otherwise modified in accordance with its terms
from time to time (the “Takeout Securities Engagement Letter”).

“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.

 

18



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to hazardous materials, substances
or wastes and air and water emissions and discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, (e) natural resource damage or
(f) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Offering” means a public or private sale for cash by the Borrower of its
Common Stock (other than Disqualified Equity Interests), or options, warrants or
rights with respect to its Common Stock, other than public offerings registered
on Form S-4 or S-8.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means the occurrence of any of the following (a) a material
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, or

 

19



--------------------------------------------------------------------------------

the treatment of a Pension Plan amendment as a termination, under Section 4041
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that the adjusted funding
target attainment percentage (as defined in Section 436(j)(2) of the Code) of
any Pension Plan is both less than 80% and such Pension Plan is more than
$20,000,000 underfunded on an adjusted funding target attainment percentage
basis; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Escrow Subsidiary” means a wholly-owned Subsidiary (i) created by the Borrower
or any Subsidiary for the sole purpose of issuing debt securities the net
proceeds of which must be deposited into a secured escrow account of such
Subsidiary pending consummation of an acquisition permitted hereunder and which
debt securities must be redeemed if such acquisition is not consummated,
(ii) engaged in no activities other than those incidental to the issuance of
such debt securities, (iii) owning no assets other than amounts that have been
deposited into such secured escrow account and (iv) which has been designated as
an Escrow Subsidiary by the Borrower’s Board of Directors as evidenced by a
filing with the Administrative Agent of (1) a board resolution of the Borrower
giving effect to such designation and (2) an officers’ certificate certifying
that such designation, and the transactions in which such Subsidiary will engage
(including the terms of the debt securities issued by such Subsidiary), comply
with the requirements of this definition; provided that if at any time (x) such
Subsidiary ceases to comply with the requirements of this definition or (y) the
debt securities become guaranteed by (or secured by assets of) any Person other
than such Subsidiary, such designated Subsidiary shall no longer constitute an
Escrow Subsidiary under this Agreement.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, (i) the rate per annum determined
by the Administrative Agent to be the offered rate which appears on the page of
the Reuters Screen which displays the London interbank offered rate administered
by ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in U.S. Dollars,
determined as of approximately 11:00 a.m. (London, England time), on such
Interest Rate Determination Date, or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in U.S. Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the applicable Interest Period, the LIBO Rate shall be
equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is less than zero, the
Eurodollar Rate will be deemed to be zero.

 

20



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Evidence of Flood Insurance” has the meaning specified in Section 6.11(b)(vii).

“Excess Proceeds” has the meaning specified in Section 7.10(d).

“Excess Proceeds Threshold” means $200.0 million ($40.0 million).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” has the meaning specified in Section 10.01(b).

“Exchange Note” and “Exchange Notes” are defined in Section 10.01(a).

“Exchange Notes Indenture” means an indenture, in the form negotiated and agreed
pursuant to Section 10.02, to be entered into by Borrower, the Guarantors, the
trustee thereunder and, if applicable, the collateral agent, governing and
pursuant to which the Exchange Notes are issued, as the same may be amended,
restated, supplemented, replaced, refinanced or otherwise modified from time to
time.

“Exchange Notes Trustee” has the meaning specified in Section 10.01(d)(i).

“Excluded Amount” has the meaning given to such term in Section 4.01(i).

“Excluded Assets” has the meaning specified in the Guarantee and Collateral
Agreement.

“Excluded Subsidiary” means (a) any Foreign Subsidiary in respect of which
either (i) the pledge of greater than 65.0% of the voting Equity Interests of
such Subsidiary as Collateral (provided, that this clause (i) shall be
disregarded and of no effect prior to the Debt Assumption) or (ii) the
guaranteeing by such Subsidiary of the Obligations would be likely to, in the
good faith judgment of the Borrower, result in an adverse tax consequence to the
Borrower or its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, as a result of Section 956 of the
Code and the Treasury Regulations promulgated thereunder (each a “CFC”), (b) any
direct or indirect Subsidiary of a Foreign Subsidiary described in the
immediately preceding clause (a), including any Domestic Subsidiary owned by any
Foreign Subsidiary described therein, (c) any Receivables Subsidiary, (d) any
Escrow Subsidiary or (e) any Unrestricted Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding tax that is required

 

21



--------------------------------------------------------------------------------

by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 11.13), any United States federal withholding Tax that (i) is required
to be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except that in the case of a Foreign Lender that
designates a new Lending Office or becomes a party to this Agreement pursuant to
an assignment, withholding Taxes shall not be Excluded Taxes to the extent that
such Taxes were not Excluded Taxes with respect to such Foreign Lender or its
assignor, as the case may be, immediately before such designation of a new
Lending Office or assignment; and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 28, 2017, among the Company, Barclays Bank PLC, as
administrative agent, various lenders, and the other financial institutions
party thereto, as amended or supplemented from time to time.

“Existing Indebtedness” means (i) all Indebtedness (other than the Loans) of the
Company’s and the Company’s Subsidiaries in existence on the date of this
Agreement and (ii) all Indebtedness (other than the Loans and the Permanent
Financing) of BellRing Brands and its Subsidiaries in existence as of the Debt
Assumption (if any), in each case until such amounts are repaid.

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means the Fee Letter, dated October 11, 2019, between the Company
and the Arrangers, as amended, supplemented, restated, assigned, assumed or
otherwise modified in accordance with its terms from time to time.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed zero.

 

22



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Borrower and its Restricted
Subsidiaries ending on September 30 of each calendar year.

“Fixed Charge Coverage Ratio” means, with respect to any specified Person for
any period (for purposes of this definition, the “Reference Period”), the ratio
of Consolidated Cash Flow of such Person for the Reference Period to the Fixed
Charges of such Person for the Reference Period. In the event that the specified
Person or any of its Restricted Subsidiaries incurs, assumes, Guarantees,
repays, repurchases, redeems, defeases or otherwise discharges any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock, in each case, subsequent to the commencement of the
Reference Period and on or prior to the date of the event for which the
calculation of the Fixed Charge Coverage Ratio is made (for purposes of this
definition, the “Calculation Date”), then the Fixed Charge Coverage Ratio shall
be calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the Reference Period; provided that the pro forma calculation of the Fixed
Charge Coverage Ratio shall not give effect to (i) any Indebtedness incurred on
the Calculation Date in reliance on the provisions described in the definition
of Permitted Debt (provided, however, that such calculation shall give effect to
Indebtedness incurred on the Calculation Date in reliance on clauses (2), (3)
and (20) of the definition of Permitted Debt) or (ii) any Indebtedness
discharged on the Calculation Date to the extent that such discharge results
from the proceeds of Indebtedness incurred on the Calculation Date in reliance
on the provisions described in the definition of Permitted Debt.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the Reference Period or subsequent to the Reference Period and on or
prior to the Calculation Date will be given pro forma effect as if they had
occurred on the first day of the Reference Period, and Consolidated Cash Flow
for such Reference Period will be calculated on a pro forma basis;

(b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownerships
therein) disposed of prior to the Calculation Date, shall be excluded; and

(c) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests)
disposed of prior to the Calculation Date, shall be excluded, but only to the
extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date.

 

23



--------------------------------------------------------------------------------

(d) For purposes of this definition, whenever pro forma effect is to be given to
a transaction or a calculation is to be made on a pro forma basis, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, without duplication, cost
savings, synergies and operating expense reductions resulting from such
transaction that have been realized or are expected, in the reasonable judgment
of such financial or accounting officer, to be realized within 12 months of the
date of calculation. Any such pro forma calculation may include adjustments
appropriate, in the reasonable determination of the Borrower as set forth in an
Officer’s Certificate, to reflect all adjustments included in the calculation of
Adjusted EBITDA as set forth in notes (5) and (6) to the “Summary Historical
Financial Information” in the Offering Memorandum to the extent such
adjustments, without duplication, continue to be applicable to such four-quarter
period. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness), and for the avoidance of doubt, if any Indebtedness bears a fixed
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligations applicable to such Indebtedness). Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a Eurocurrency
interbank offering rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(a) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of original issue discount, non-cash interest payments,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments, if any, pursuant
to Hedging Obligations, but excluding amortization of debt issuance costs and
any redemption or repurchase premiums paid; plus

(b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(c) any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 

24



--------------------------------------------------------------------------------

(d) all dividend payments, whether paid or accrued and whether or not in cash,
on any series of Disqualified Equity Interests of such Person or its Restricted
Subsidiaries or on any series of preferred stock of any of its Restricted
Subsidiaries (other than a Guarantor), other than dividend payments on any such
Equity Interests payable solely (i) in Equity Interests of the Borrower or its
Restricted Subsidiaries (other than Disqualified Equity Interests of such Person
or its Restricted Subsidiaries or preferred stock of any of its Restricted
Subsidiaries (other than a Guarantor)) or (ii) to the Borrower or a Restricted
Subsidiary of the Borrower; minus

(e) interest income.

“Fixed Rate Loans” means the Loans beginning on the first day the Loans bear
interest at the Total Cap for any reason.

“Flood Determination Form” has the meaning specified in Section 6.11(b)(vii).

“Flood Documents” has the meaning specified in Section 6.11(b)(vii).

“Flood Laws” means (i) the National Flood Insurance Act of 1968, (ii) the Flood
Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform Act
of 1994, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert –Waters
Flood Insurance Reform Act of 2012, in each case, together with all regulations
promulgated thereunder, as such statutes or regulations may be amended or
modified from time to time.

“Foreign Security Documents” means the collective reference to the security
agreements, debentures, pledge agreements, charges, and other similar documents
and agreements pursuant to which any Loan Party purports, from and after the
Debt Assumption, to pledge or grant a security interest in any property or
assets located outside the United States (including the equity interests of any
Person formed or existing under the laws of any jurisdiction other than the
United States or any political subdivision thereof) securing the Obligations.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

25



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or Debt Assumption Date, as
applicable, or entered into in connection with any acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantee and Collateral Agreement” means the guarantee and collateral
agreement of even date herewith executed and delivered by the Loan Parties and
substantially in the form of Exhibit G.

“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary or any Immaterial
Subsidiary).

“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.

 

26



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder, is a Lender, the Administrative Agent or an Arranger or an
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a party to such Swap Contract.

“Hedging Obligations” means obligations under any Swap Contract.

“Immaterial Subsidiary” means, as of any date, any Subsidiary that, (a) as of
the last date of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered, accounts for less than 2.5% of the
Consolidated Total Assets of the Borrower and less than 2.5% of the net sales of
the Borrower and its Subsidiaries on a consolidated basis, in each case, as
measured as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered and (b) does not, directly or
indirectly, hold Equity Interests in any Subsidiary that is not an Immaterial
Subsidiary as of such date; provided that if, as of the last date of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered, the aggregate amount of Consolidated Total Assets or net sales
attributable to all Subsidiaries that are Immaterial Subsidiaries exceeds 5% of
the Consolidated Total Assets of the Borrower or 5% of the net sales of the
Borrower and its Subsidiaries on a consolidated basis, then a sufficient number
of Subsidiaries shall be designated by the Borrower (or, in the event the
Borrower has failed to do so within twenty days, the Administrative Agent) to
eliminate such excess, and such designated Subsidiaries shall no longer
constitute Immaterial Subsidiaries under this Agreement.

“Indebtedness” means at any time (without duplication), with respect to any
Person, whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following:

(a) all indebtedness of such Person for money borrowed or for the deferred
purchase price of property, excluding (A) any trade payables or other current
liabilities incurred in the ordinary course of business and (B) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP;

(b) all Obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments (including purchase-money obligations);

(c) all Obligations of such Person with respect to letters of credit, bankers’
acceptances or similar facilities (including reimbursement obligations with
respect thereto, except to the extent such reimbursement Obligation relates to a
trade payable) issued for the account of such Person;

(d) all Indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property or assets acquired by such
Person (even if the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or assets);

(e) all Capital Lease Obligations of such Person;

(f) the maximum fixed redemption, repayment or other repurchase price of
Disqualified Equity Interests in such Person at the time of determination;

 

27



--------------------------------------------------------------------------------

(g) any Hedging Obligations of such Person at the time of determination (the
amount of any such Obligations to be equal to the termination value of such
agreement or arrangement giving rise to such Obligation that would be payable by
such Person at such time); and

(h) all Obligations of the types referred to in clauses (a) through (g) of this
definition of another Person and all dividends and other distributions of
another Person, the payment of which, in either case, (A) such Person has
Guaranteed, directly or indirectly, or that is otherwise its legal liability or
which such Person has agreed to purchase or repurchase or in respect of which
such Person has agreed contingently to supply or advance funds or (B) is secured
by (or the holder of such Indebtedness or the recipient of such dividends or
other distributions has an existing right, whether contingent or otherwise, to
be secured by) any Lien upon the property or other assets of such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, dividends or other distributions; provided that if the holder of
such Indebtedness has no recourse to such Person other than to the asset, the
amount of such Indebtedness will be deemed to equal the lesser of the value of
such asset and the amount of the obligation so secured);

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.

For all purposes of the foregoing:

(a) the maximum fixed repurchase price of any Disqualified Equity Interests that
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Equity Interests as if such Disqualified Equity
Interests were repurchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement; provided, however, that, if such
Disqualified Equity Interest is not then permitted to be repurchased, the
repurchase price shall be the book value of such Disqualified Equity Interests;

(b) the amount outstanding at any time of any Indebtedness issued with original
issue discount is the principal amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP, but such Indebtedness shall be
deemed incurred only as of the date of original issuance thereof;

(c) in the case of any Indebtedness not issued with original issue discount, the
amount of any such Indebtedness outstanding as of any date will be the principal
amount of the Indebtedness, together with any interest on the Indebtedness that
is more than 30 days past due;

(d) the amount of any Indebtedness described in clause (h)(A) above shall be the
maximum liability under any such Guarantee;

 

28



--------------------------------------------------------------------------------

(e) the amount of any Indebtedness described in clause (h)(B) above shall be the
lesser of (I) the maximum amount of the Obligations so secured and (II) the fair
market value of such property or other assets; and

(f) except as described in clause (e) above, interest, fees, premium, and
expenses and additional payments, if any, will not constitute Indebtedness.

Notwithstanding the foregoing, in connection with the purchase or sale by the
Borrower or any Restricted Subsidiary of any assets or business, the term
“Indebtedness” will exclude (x) customary indemnification obligations and
(y) post-closing payment adjustments to which the other party may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment is otherwise contingent; provided, however, that, such
amount would not be required to be reflected on the face of a balance sheet
prepared in accordance with GAAP.

“Indemnified Liabilities” has the meaning specified in Section 11.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Initial Lenders” means Morgan Stanley, Bank of America, N.A., Citibank, N.A.,
Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA and JPMorgan
Chase Bank, N.A., as Lenders.

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, as to any Loan, the last day of each Interest
Period and the Maturity Date.

“Interest Period” means, as to each Loan: (i) the period commencing on the
Closing Date to but excluding October 21, 2019 (the “first Interest Period”),
(ii) the period commencing on October 21, 2019 to but excluding October 25, 2019
(the “second Interest Period”), (iii) the period commencing on October 25, 2019
and ending on December 31, 2019 and (iv) thereafter until the Maturity Date, the
period commencing on the last day of the prior Interest Period and ending on the
last day of each fiscal quarter of the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another fiscal quarter, in which case such Interest Period shall
end on the next preceding Business Day; and

(b) no Interest Period shall extend beyond the Maturity Date of such Loan.

“Interest Rate Determination Date” means, with respect to any Interest Period in
respect of Loans, the date that is two Business Days prior to the first day of
such Interest Period.

 

29



--------------------------------------------------------------------------------

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) on the Interest Rate
Determination Date.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including Guarantees of Indebtedness or other Obligations), advances or capital
contributions (excluding accounts receivable, trade credit and advances to
customers in the ordinary course of business and commission, travel and similar
advances to officers and employees made in the ordinary course of business),
prepaid expenses and accounts receivable, purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Subsidiary of the
Borrower sells or otherwise disposes of any Equity Interests of any direct or
indirect Subsidiary of the Borrower such that, after giving effect to any such
sale or disposition, such Person is no longer a direct or indirect Subsidiary of
the Borrower, the Borrower shall be deemed to have made an Investment on the
date of any such sale or disposition equal to the fair market value of the
Equity Interests of such Subsidiary not sold or disposed of in an amount
determined as provided in the last paragraph of Section 7.07.

“IP Rights” has the meaning specified in Section 5.18.

“IPO” means the initial public offering of BRBR pursuant to the Registration
Statement.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 11.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

30



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event will an operating lease be deemed to constitute a Lien.

“Loan” means a bridge loan made by a Lender to Borrower pursuant to
Section 2.01.

“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Pari Passu Intercreditor Agreement, and any other agreement or instrument
designated as a “Loan Document” by its terms.

“Loan Parties” means, collectively, the Borrower and each Guarantor, and each of
the aforementioned, individually, a “Loan Party.” For avoidance of doubt, prior
to the Debt Assumption, references to the Loan Parties exclude all Unrestricted
Subsidiaries and BRBR, and after the Debt Assumption, references to the Loan
Parties exclude all Unrestricted Subsidiaries, the Company, BRBR, and the
Pre-Assumption Guarantors (other than the Post-Assumption Guarantors).

“Make-Whole Premium” means, with respect to any Loan on the date of any
prepayment to which the Make-Whole Premium is applicable in accordance with
Section 2.05(a), the greater of:

(a) 1.0% of the principal amount of such Loan; or

(b) the excess of: (i) the present value at such prepayment date of (A) 106.125%
of the principal amount of such Loan at October 11, 2022 plus (B) all required
interest payments due on such Loan through October 11, 2022 (excluding accrued
but unpaid interest to the date of prepayment), computed using a discount rate
equal to the Treasury Rate as of such prepayment date plus 50 basis points; over
(ii) the principal amount of such Loan.

“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of the Borrower’s Common Stock that are issued and
outstanding on the date of the relevant Restricted Payment and listed on The New
York Stock Exchange (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange) multiplied by (b) the arithmetic mean
of the closing price per share of such Common Stock as reported by The New York
Stock Exchange (or, if the primary listing of such Common Stock is on another
exchange, on such other exchange) for each of the 30 consecutive trading days
immediately preceding the date of such Restricted Payment.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

31



--------------------------------------------------------------------------------

“Material Real Estate Asset” means from and after the Debt Assumption, (i) any
fee-owned real property with a fair market value in excess of $40,000,000 and
(ii) any leased real property where inventory, machinery and equipment with a
value in excess of $20,000,000 is or is expected to be maintained.

“Maturity Date” means August 23, 2024.

“Maximum Rate” has the meaning specified in Section 11.09.

“MIRE Event” means, if there are any Mortgaged Properties at such time, any
increase in the amount, extension of the maturity or renewal of, any of the
Loans (other than any conversion or continuation of any borrowing from one type
into another type).

“MNPI” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policy” has the meaning specified in Section 6.11(b)(iv).

“Mortgaged Property” means the real properties listed on Schedule 1.01B and any
real property which becomes subject to a Mortgage pursuant to Section 6.11(b).

“Mortgages” has the meaning specified in Section 6.11(b).

“Multiemployer Plan” means an employee benefit plan defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Interest Accrual” means, with respect to any date of exchange of Loans for
Exchange Notes pursuant to Article 10 other than the date of the first such
exchange, an amount equal to:

(1) the amount of accrued and unpaid interest, if any, with respect to the
principal amount of Loans being exchanged; minus

(2) the amount of accrued and unpaid interest from and including the last date
interest was paid on the Exchange Notes previously issued under the Exchange
Notes Indenture through but excluding the date of exchange, with respect to the
principal amount of Exchange Notes to be received in exchange.

 

32



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale) or, after the Debt Assumption,
Casualty Event, net of all costs relating to such Asset Sale or such Casualty
Event, including, without limitation, legal, accounting, investment banking fees
and broker fees, and sales and underwriting commissions, and any relocation
expenses incurred as a result thereof, taxes paid or payable as a result
thereof, in each case after taking into account any available tax credits or
deductions and any tax sharing arrangements and amounts required to be applied
to the repayment of Indebtedness, other than Indebtedness under a Credit
Facility, secured by a Lien on the asset or assets that were the subject of such
Asset Sale, any costs associated with unwinding any related Hedging Obligations
in connection with such repayment and any reserve for adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP or in
respect of liabilities associated with the asset disposed of and retained by the
Borrower or its Restricted Subsidiaries.

“NFIP” has the meaning specified in Section 6.11(b)(vii).

“Non-Recourse Debt” means Indebtedness:

(a) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise;

(b) default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
not permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Obligations) of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and

(c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.

“Note” means a promissory note in favor of a Lender evidencing the Loan made by
such Lender, substantially in the form of Exhibit C-2.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offer Loans” has the meaning specified in Section 11.06(b)(vii).

 

33



--------------------------------------------------------------------------------

“Offering Memorandum” means the final offering memorandum, dated June 24, 2019,
relating to the 2029 Senior Notes.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Assistant Secretary, the General Counsel or any Vice President of
such Person.

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
an Officer of the Borrower, who must be the principal executive officer, the
principal financial officer, the principal accounting officer, the treasurer or
the general counsel of the Borrower.

“Opinion of Counsel” means a written opinion from legal counsel, who may be
internal or external counsel for the Borrower, or other counsel reasonably
acceptable to the Administrative Agent.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, limited liability company agreement and/or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from one
or more of the following: such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or mortgage recording Taxes, any other
excise or property Taxes, or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto,
substantially in the form of Exhibit I.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

 

34



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

“Permanent Debt Financing” means the permanent debt financing for the Active
Nutrition Business, which is expected to consist of not less than $700.0 million
of term debt financing and revolving credit facilities of not less than
$200.0 million, in each case excluding any refinancing thereof.

“Permanent Financing” means, collectively, the Permanent Debt Financing and the
IPO.

“Permanent Revolving Financing” means any Permanent Debt Financing that consists
of revolving credit facilities.

“Permanent Term Financing” means the Permanent Debt Financing, excluding any
Permanent Revolving Financing.

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date or the
Debt Assumption Date, as applicable.

“Permitted Debt” has the meaning specified in Section 7.09(b).

“Permitted Holder” means:

(1) (a) William P. Stiritz, (b) any of his immediate family members or his or
their respective heirs by operation of law, will or intestacy or (c) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 50.1% or more controlling
interest of which consist of William P. Stiritz and/or his immediate family
members;

(2) the Company and any of its Affiliates; and

(3) as of and after the Debt Assumption, BRBR.

 

35



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower; provided that after the Debt Assumption, the aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value) of Investments that may be made pursuant
to this clause (a) in Restricted Subsidiaries that are not Guarantors, when
taken together with all other Investments made in Restricted Subsidiaries that
are not Guarantors pursuant to this clause (a) that (x) are at any time
outstanding and/or (y) that have been disposed of (but, in the case of this
clause (y), only to the extent that the return of capital, if any, directly to
the Loan Parties upon such disposition is less than the fair market value of
such disposed Investment, with such fair market value measured on the date such
Investment was made and without giving effect to subsequent changes in value),
shall not exceed the greater of (x) $60.0 million and (y) 4.0% of Consolidated
Total Assets;

(b) any Investment in cash or Cash Equivalents;

(c) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person engaged in a Related Business, if as a result of such Investment:
(i) such Person in one transaction or a series of related transactions becomes a
Restricted Subsidiary of the Borrower; or (ii) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary of the Borrower;

(d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 7.10;

(e) any Investments by the Borrower or any Restricted Subsidiary in a
Receivables Subsidiary or a Special Purpose Vehicle or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Transaction; provided that any Investment in a Receivables
Subsidiary or a Special Purpose Vehicle is in the form of a Purchase Money Note
or an Equity Interest or in the form of a purchase of Receivables and
Receivables Related Assets pursuant to a Receivables Repurchase Obligation;

(f) any Investment solely in exchange for the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower;

(g) Investments in accounts or notes receivable owing to the Borrower or any
Restricted Subsidiary of the Borrower acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
provided, however, that such trade terms may include such concessionary trade
terms as the Borrower or any such Restricted Subsidiary deems reasonable under
the circumstances;

(h) loans and advances to directors, officers, managers, employees and
consultants of the Borrower and its Restricted Subsidiaries in the ordinary
course of business for bona fide business purposes not in excess of
$25.0 million ($5.0 million) at any one time outstanding;

 

36



--------------------------------------------------------------------------------

(i) Investments in securities received in settlement of Obligations of trade
creditors or customers in the ordinary course of business or in satisfaction of
judgments or pursuant to any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of trade creditors or customers;

(j) workers’ compensation, utility, lease and similar deposits and prepaid
expenses in the ordinary course of business and endorsements of negotiable
instruments and documents in the ordinary course of business;

(k) commission, payroll, travel and similar advances to employees in the
ordinary course of business;

(l) Hedging Obligations entered into in the ordinary course of the Borrower’s or
its Restricted Subsidiaries’ businesses and not for speculative purposes and
otherwise in compliance with this Agreement;

(m) Investments represented by Guarantees of Indebtedness that are otherwise
permitted under this Agreement and performance guarantees in the ordinary course
of business;

(n) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (n) that are at any time outstanding, not to exceed
(i) the greater of (x) $300.0 million ($60.0 million) and (y) 4.0% of
Consolidated Total Assets plus (ii) 100% of the aggregate cash dividends and
distributions received by the Borrower or any Restricted Subsidiary from any
such Investments that are at any time outstanding pursuant to this clause (n),
but only to the extent the Borrower elects to include such dividends or
distributions in this clause (n)(ii), as evidenced by an Officer’s Certificate
delivered to the Administrative Agent within 10 Business Days of the date of the
dividend or distribution; provided that if an Investment made pursuant to this
clause (n) is made in any Person that is not a Restricted Subsidiary of the
Borrower at the date of the making of the Investment and such Person becomes a
Restricted Subsidiary after such date, such Investment will thereafter be deemed
to have been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause (n);

(o) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(p) loans by the Borrower in an aggregate principal amount not exceeding
$25.0 million ($5.0 million) to employees of the Borrower or its Restricted
Subsidiaries to finance the sale of the Borrower’s Equity Interests by the
Borrower to such employees; provided that the net cash proceeds from such sales
respecting such loaned amounts will not be included in the calculation described
in Section 7.07(a)(2);

 

37



--------------------------------------------------------------------------------

(q) any Investment:

(1) of the Company or its Restricted Subsidiaries (x) existing on the Closing
Date, (y) made pursuant to binding commitments in effect on the Closing Date or
(z) that replaces, refinances, refunds, renews or extends any Investment
described under either of the immediately preceding clauses (x) or (y), provided
that any such Investment is in an amount that does not exceed the amount
replaced, refinanced, refunded, renewed or extended; or

(2) of BellRing Brands or its Restricted Subsidiaries (x) existing on the Debt
Assumption Date, (y) made pursuant to binding commitments in effect on the Debt
Assumption Date or (z) that replaces, refinances, refunds, renews or extends any
Investment described under either of the immediately preceding clauses (x) or
(y), provided that any such Investment is in an amount that does not exceed the
amount replaced, refinanced, refunded, renewed or extended;

(r) Investments comprised of intercompany loans between the Borrower and any
Restricted Subsidiary or between any Restricted Subsidiary and any other
Restricted Subsidiary;

(s) Investments in the Loans; and

(t) other Investments in any Unrestricted Subsidiary or joint venture of the
Borrower or of any of its Restricted Subsidiaries having an aggregate fair
market value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (v) that are at any time
outstanding, not to exceed (i) the greater of (x) $370.0 million ($75.0 million)
and (y) 4.0% of Consolidated Total Assets plus (ii) 100% of the aggregate cash
dividends and distributions received by the Borrower or any Restricted
Subsidiary from any such Investments that are at any time outstanding pursuant
to this clause (t), but only to the extent the Borrower elects to include such
dividends or distributions in this clause (t)(ii), as evidenced by an Officer’s
Certificate delivered to the Administrative Agent within 10 Business Days of the
date of dividend or distribution; provided that if an Investment made pursuant
to this clause (t) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of the Investment and such Person becomes
a Restricted Subsidiary after such date, such Investment will thereafter be
deemed to have been made pursuant to clause (a) above and shall cease to have
been made pursuant to this clause (t).

“Permitted Liens” means:

(a) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.09(b)(1) or Section 7.09(b)(27);

(b) Liens in favor of the Borrower or the Guarantors;

(c) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with or becomes a Restricted Subsidiary of the
Borrower or any Restricted Subsidiary of the Borrower; provided that such Liens
were not entered into in contemplation of such merger or consolidation and do
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary;

 

38



--------------------------------------------------------------------------------

(d) Liens on property existing at the time of acquisition thereof by the
Borrower or any Restricted Subsidiary of the Borrower; provided that such Liens
were not entered into in contemplation of such acquisition and only extend to
the property so acquired;

(e) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries;

(f) Liens to secure Indebtedness (including any Capital Lease Obligations)
permitted by Section 7.09(b)(4), covering only the assets financed with such
Indebtedness and additions and improvements thereon;

(g) Liens existing on the Closing Date or the Debt Assumption Date securing
Existing Indebtedness;

(h) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings diligently conducted, provided that any reserve or other appropriate
provision as shall be required in conformity with GAAP shall have been made
therefor;

(i) Deposits’ and landlords’, lessors’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, repairmen’s and other like Liens imposed by law
incurred in the ordinary course of business, in each case for sums not yet due
or being contested in good faith by appropriate proceedings diligently
conducted;

(j) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or good faith deposits to secure the performance of bids, tenders,
government contracts (other than for the payment of Indebtedness) or leases to
which the Borrower or any Restricted Subsidiary is a party, deposits to secure
statutory obligations or bankers’ acceptances of the Borrower or any Restricted
Subsidiary and deposits to secure surety and appeal bonds to which the Borrower
or a Restricted Subsidiary is a party, in each case incurred in the ordinary
course of business;

(k) judgment Liens not giving rise to Default or an Event of Default so long as
such Lien is adequately bonded and any appropriate legal proceedings which may
have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceedings may be initiated
shall not have expired;

(l) Liens on the assets of a Restricted Subsidiary of the Borrower that is not a
Guarantor securing Indebtedness of that Restricted Subsidiary; provided that
such Indebtedness was permitted to be incurred by Section 7.09;

(m) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances affecting real property which do not materially adversely affect
the value of said property or interfere in any material respect with the
ordinary conduct of the business of the Borrower or such Restricted Subsidiary;

 

39



--------------------------------------------------------------------------------

(n) any interest or title of a lessor under any capital lease or operating
lease; provided that such Liens do not extend to any property or assets which is
not leased property subject to such lease;

(o) Liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of non-delinquent customs duties in connection with the
importation of goods;

(p) Liens securing reimbursement obligations with respect to letters of credit
or bankers’ acceptances incurred in accordance with this Agreement which
encumber documents and other property relating to such letters of credit or
bankers’ acceptances and products and proceeds thereof;

(q) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(r) leases or subleases, licenses or sublicenses, granted to others not
interfering in any material respect with the business of the Borrower or any
Restricted Subsidiary of the Borrower;

(s) Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(t) Liens (i) of a collection bank arising under Section 4-210 of the UCC
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(u) Liens securing Permitted Refinancing Indebtedness which is incurred to
refinance, renew, replace, defease or discharge any Refinanced Indebtedness
which has been secured by a Lien permitted under this Agreement and which has
been incurred in accordance with the provisions of this Agreement; provided,
however, that such Liens: (i) are no less favorable to the Lenders in any
material respect and are not more favorable to the lienholders in any material
respect with respect to such Liens than the Liens in respect of such Refinanced
Indebtedness; and (ii) do not extend to or cover any property or assets of the
Borrower or any of its Restricted Subsidiaries not securing such Refinanced
Indebtedness;

(v) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

40



--------------------------------------------------------------------------------

(w) Liens securing Hedging Obligations;

(x) Liens on Receivables Program Assets securing Receivables Program
Obligations;

(y) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(z) Liens under licensing agreements for use of intellectual property entered
into in the ordinary course of business;

(aa) Liens incurred to secure cash management services and other bank products
in the ordinary course of business;

(bb) Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited by this Agreement;

(cc) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement;

(dd) if the Conversion Date occurs after the Debt Assumption, Liens to secure
the Exchange Notes;

(ee) Liens incurred to secure the Loans; and

(ff) Liens incurred on assets or property of the Borrower or any Restricted
Subsidiary of the Borrower with respect to Obligations that do not exceed the
greater of $100.0 million ($20.0 million) and 1.50% of Consolidated Total Assets
(determined as of the date of any incurrence).

“Permitted Prior Liens” means Liens on the Collateral that are prior to the
Liens on the Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, which prior Liens are permitted to be created, incurred or
assumed pursuant to Section 7.12(c).

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, refund, renew, replace, defease or
discharge other Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than intercompany Indebtedness) (such other Indebtedness,
“Refinanced Indebtedness”); provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest on, the Refinanced Indebtedness
(plus the amount of reasonable fees and expenses incurred in connection
therewith including premiums paid, if any, to the holders thereof);

 

41



--------------------------------------------------------------------------------

(b) such Permitted Refinancing Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Refinanced Indebtedness;

(c) if the Refinanced Indebtedness is contractually subordinated in right of
payment to the Loans, such Permitted Refinancing Indebtedness is contractually
subordinated in right of payment to the Loans on terms at least as favorable to
the Lenders as those contained in the documentation governing the Refinanced
Indebtedness;

(d) such Permitted Refinancing Indebtedness is incurred either by the Borrower
or by the Restricted Subsidiary who is the obligor on the Refinanced
Indebtedness; and

(e) (i) if the Stated Maturity of the Indebtedness being refinanced is earlier
than the Stated Maturity of the Loans, the Permitted Refinancing Indebtedness
has a Stated Maturity no earlier than the Stated Maturity of the Refinanced
Indebtedness or (ii) if the Stated Maturity of the Refinanced Indebtedness is
later than the Stated Maturity of the Loans, the Permitted Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Stated
Maturity of the Loans.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate or
unincorporated organization or government or any agency or political subdivision
thereof or any other entity (including any subdivision or ongoing business of
any such entity, or substantially all of the assets of any such entity,
subdivision or business).

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Post Foods” means Post Foods, LLC, a Delaware limited liability company.

“Post-Assumption Guarantors” means the Guarantors after the Debt Assumption,
which on the Debt Assumption Date means the following: TA/DEI-A Acquisition
Corp., a Delaware corporation, Dymatize Enterprises, LLC, a Delaware limited
liability company, Supreme Protein, LLC, a Delaware limited liability company,
and Premier Nutrition Company, LLC, a Delaware limited liability company.

“Prepayment Notice” means a notice of the optional prepayment of Loans pursuant
to Section 2.05(a), which shall be substantially in the form of Exhibit A-3.

 

42



--------------------------------------------------------------------------------

“Prime Rate” means, the rate last quoted by The Wall Street Journal as the
“Prime Rate” in the United States or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent).

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Note” means, after the Debt Assumption, a promissory note
(which, if made to or to the order of a Loan Party, shall be pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents) evidencing the obligation of a Receivables Subsidiary or a
Special Purpose Vehicle to pay the purchase price for Receivables or other
Indebtedness to the Borrower or any Restricted Subsidiary (or to a Receivables
Subsidiary in the case of a transfer to a Special Purpose Vehicle) in connection
with a Qualified Receivables Transaction, which note shall be repaid from cash
available to the maker of such note, other than cash required to be held as
reserves pursuant to Receivables Documents, amounts paid in respect of interest,
principal and other amounts owing under Receivables Documents and amounts paid
in connection with the purchase of newly generated Receivables.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary pursuant to which the Borrower or any such Restricted Subsidiary may
sell, convey or otherwise transfer to a Receivables Subsidiary (in the case of a
transfer by the Borrower or any Restricted Subsidiary) or to any Special Purpose
Vehicle (in the case of a transfer by a Receivables Subsidiary), or may grant a
security interest in, any Receivables Program Assets (whether existing on the
Closing Date or arising thereafter); provided that: (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of a Receivables
Subsidiary or Special Purpose Vehicle (a) is Guaranteed by the Borrower or any
Restricted Subsidiary (other than a Receivables Subsidiary), excluding
Guarantees of obligations pursuant to Standard Securitization Undertakings,
(b) is recourse to or obligates the Borrower or any Restricted Subsidiary (other
than a Receivables Subsidiary) in any way other than pursuant to Standard
Securitization Undertakings, or (c) subjects any property or asset of the
Borrower or any Restricted Subsidiary (other than a Receivables Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction of
obligations incurred in such transactions, other than pursuant to Standard
Securitization Undertakings; (2) neither the Borrower nor any Restricted
Subsidiary (other than a Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding with a Receivables Subsidiary or a
Special Purpose Vehicle other than on terms no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable and
Standard Securitization Undertakings; and (3) the Borrower and its Restricted
Subsidiaries (other than a Receivables Subsidiary) do not have any obligation to
maintain or preserve the financial condition of a Receivables Subsidiary or a
Special Purpose Vehicle or cause such entity to achieve certain levels of
operating results other than Standard Securitization Undertakings.

 

43



--------------------------------------------------------------------------------

“Quarterly Financial Statements” has the meaning specified in Section 6.01(b).

“Ralcorp Obligations” means indemnification obligations of the Company and/or
its Restricted Subsidiaries in favor of Ralcorp Holdings, Inc. and/or its
subsidiaries in connection with the Spin-Off.

“Receivables” means all rights of the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) to payments (whether
constituting accounts, chattel paper, instruments, general intangibles or
otherwise, and including the right to payment of any interest or finance
charges), which rights are identified in the accounting records of the Borrower
or such Restricted Subsidiary as accounts receivable.

“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Restricted Subsidiary and/or a
Receivables Subsidiary, and (2) each other instrument, agreement and other
document entered into by the Borrower, a Restricted Subsidiary or a Receivables
Subsidiary relating to the transactions contemplated by the agreements referred
to in clause (1) above.

“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by the Borrower, a Restricted Subsidiary or a Receivables
Subsidiary pursuant to the Receivables Documents; (2) all Receivables Related
Assets in respect of Receivables described in clause (1); and (3) all
collections (including recoveries) and other proceeds of the assets described in
the foregoing clauses.

“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of the Borrower, a Restricted Subsidiary or a Special Purpose Vehicle
(including, without limitation, Standard Securitization Undertakings).

“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.

“Receivables Repurchase Obligation” means any obligation of the Borrower or a
Restricted Subsidiary (other than a Receivables Subsidiary) in a Qualified
Receivables Transaction to repurchase receivables arising as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a Receivable or portion thereof becoming subject to any asserted
defense, dispute, off-set or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
Borrower or a Restricted Subsidiary (other than a Receivables Subsidiary).

 

44



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by the Borrower or any Restricted Subsidiary in connection with the transactions
contemplated by a Qualified Receivables Transaction, which Subsidiary engages in
no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Subsidiary by the
Borrower’s Board of Directors. Any such designation by the Board of Directors
shall be evidenced by filing with the Administrative Agent a board resolution of
the Borrower giving effect to such designation and an officers’ certificate
certifying, to the best of such officers’ knowledge and belief after consulting
with counsel, that such designation, and the transactions in which the
Receivables Subsidiary will engage, comply with the requirements of the
definition of Qualified Receivables Transaction.

“Recipient” means the Administrative Agent or any Lender, as applicable.

“Register” has the meaning specified in Section 11.06(c).

“Registration Statement” means the registration statement of BRBR on Form S-1,
File No. 333-233867, as amended from time to time.

“Related Business” means the business conducted by the Company and its
Subsidiaries as of the Closing Date or by BellRing Brands and its Subsidiaries
as of the Debt Assumption Date, and any and all businesses that in the good
faith judgment of the Board of Directors of the applicable Borrower are similar
or reasonably related, ancillary or complementary thereto or reasonable
extensions thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, managers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Financing Amount” has the meaning given to such term in
Section 4.01(i).

“Required Lenders” means one or more Lenders having or holding Loans
representing more than 50% of the aggregate Loans of all Lenders; provided that
the aggregate amount of Loans shall be determined disregarding the Loans of any
Defaulting Lender.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of corporate finance, treasurer, assistant treasurer
or controller of a Loan Party, and including solely for purposes of
Section 4.01(a) and Section 4.02(a), the secretary or assistant secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, limited liability company, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

45



--------------------------------------------------------------------------------

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning set forth in Section 7.07.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Group or any successor ratings agency.

“Sanctioned Country” means a country, territory or a government of a country or
territory that is subject to Sanctions.

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.

“Sale and Leaseback Transaction” means with respect to any Person an arrangement
with any bank, insurance company or other lender or investor or to which such
lender or investor is a party, providing for the leasing by such Person of any
asset of such Person which has been or is being sold or transferred by such
Person to such lender or investor or to any Person to whom funds have been or
are to be advanced by such lender or investor on the security of such asset.

“Same Day Funds” means immediately available funds in U.S. Dollars.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and that
is secured by all or any part of the Collateral.

“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank and that is secured by all or any part of the
Collateral; provided that, notwithstanding anything to the contrary herein or in
any other Loan Document, (i) after the Debt Assumption, each commodity Swap
Contract secured by the Collateral shall have an explicit dollar cap (each, a
“Commodity Swap Collateral Cap”) on the extent to which the obligations to the
Hedge Bank

 

46



--------------------------------------------------------------------------------

under such Swap Contract may be secured by the Collateral and the aggregate
amount of all Commodity Swap Collateral Caps shall not exceed the greater of
$30,000,000 and 1.75% of Consolidated Total Assets of the Borrower (it being
understood that any obligations to a Hedge Bank under any such Swap Contract
exceeding such individual or aggregate Commodity Swap Collateral Cap shall be
deemed for all purposes hereof and of the other Loan Documents not to be
incurred under a Secured Hedge Agreement, and such obligations shall not
constitute Obligations for purposes of this Agreement or the other Loan
Documents), (ii) after the Debt Assumption, at the time that any commodity Swap
Contract is entered into that is intended to be secured by the Collateral the
Borrower shall notify the Administrative Agent of the Hedge Bank party thereto
and the Commodity Swap Collateral Cap associated therewith and (iii) after the
Debt Assumption, if reasonably requested by the Administrative Agent, in each
case in order to preserve and protect the priority of the Lien of the
Administrative Agent for the benefit of the Secured Parties securing the
Obligations under the Collateral Documents, including the Mortgages (if any),
the Borrower shall take such further actions, including obtaining date down
title searches showing no material intervening Liens that would be prior to the
Lien of the Collateral Documents, including the Mortgages (if any), obtaining
endorsements to title insurance policies, filing Mortgage modifications and
taking such other actions as may be contemplated by Section 6.15.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
with respect to any Secured Cash Management Agreement, the Cash Management
Banks, with respect to any Secured Hedge Agreement, the Hedge Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means, collectively, if any notes are outstanding thereunder, the
2025 5.50% Senior Notes, the 2025 8.00% Senior Notes, the 2026 Senior Notes, the
2027 Senior Notes, the 2028 Senior Notes, and the 2029 Senior Notes.

“Senior Secured Indebtedness” means, as of any date of determination, the
aggregate principal amount of all funded Indebtedness for borrowed money (other
than Subordinated Indebtedness) that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary. For avoidance of doubt,
issued but undrawn letters of credit and undrawn capacity under any revolving
credit facility are not funded Indebtedness for borrowed money, but all
Indebtedness incurred pursuant to Section 7.09(b)(1) (other than any unsecured
Indebtedness that, as of such date of determination, has been reclassified as
incurred pursuant to another clause of the definition of Permitted Debt or
Section 7.09(a)) will be deemed to be secured for purposes of calculating the
Consolidated Senior Secured Leverage Ratio.

“Separation Agreement” means that certain Separation and Distribution Agreement
among the Company, Post Foods and Ralcorp Holdings, Inc., entered into in
connection with the Spin-Off, as in effect as of the Closing Date or as may be
subsequently amended, provided that such amendment is not prohibited by this
Agreement.

 

47



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by the Borrower and/or any of its Restricted Subsidiaries to
implement a Qualified Receivables Transaction.

“Specified Representations” means the representations and warranties of the
Borrower and each other Loan Party contained in Sections 5.01(a), 5.01(b)(ii),
5.02 (other than Sections 5.02(b)(ii) and 5.02(c), and provided that
Section 5.02(b)(i) is only a Specified Representation to the extent such
representation is made with respect to agreements governing material
Indebtedness), 5.04, 5.14, 5.19, 5.20 (for purposes of Section 4.02 only), 5.21,
5.22 (other than the first sentence thereof) and 5.23.

“Specified Underwriting Agreement Representations” means the representations and
warranties made with respect to the Active Nutrition Business in the
underwriting agreement to be entered into in connection with the IPO that are
material to the interests of the Lenders in their capacities as such and with
respect to which the underwriters party thereto have the right to terminate
their obligations under such underwriting agreement or to decline to consummate
the IPO (in each case, in accordance with the terms of such underwriting
agreement) as a result of a breach of such representation or warranty.

“Spin-Off” means the separation of Ralcorp Holdings, Inc. and its Post Foods
cereals business in a tax-free spin-off to shareholders of Ralcorp Holdings,
Inc. pursuant to the Separation Agreement and the other transactions and
agreements referred to therein.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

48



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by the Borrower
or any Restricted Subsidiary of the Borrower which, in the good faith judgment
of the board of directors of the appropriate company, are reasonably customary
in an accounts receivable transaction, including any Receivables Repurchase
Obligation.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date hereof, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Restricted Subsidiaries as of that
date determined in accordance with GAAP.

“Subordinated Indebtedness” means Indebtedness that is contractually
subordinated in right of payment to the Loans or the Guarantees of the Loans.

“Subsidiary” means, with respect to any Person:

(a) any corporation, association or other business entity (other than a
partnership) of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person (or a combination thereof); and

(b) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantee” means, individually, any Guarantee by a Guarantor and,
collectively, all such Guarantees.

“Surviving Entity” has the meaning specified in Section 7.03.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing

 

49



--------------------------------------------------------------------------------

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other similar
master agreement relating to a transaction described in clause (a) (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including Sale and Leaseback
Transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).

“Takeout Debt” has the meaning given to such term in the Fee Letter.

“Takeout Equity” has the meaning given to such term in the Takeout Securities
Engagement Letter.

“Tax Advisor” means a “Big Four” accounting firm acting as tax advisor to the
Company.

“Tax Distribution” means any of the following:

(a) for any taxable period for which the Borrower is a member of a consolidated,
combined, unitary or similar tax group for U.S. federal and/or applicable state
or local tax purposes, payments to discharge the consolidated, combined, unitary
or similar Tax liabilities of such tax group when and as due, to the extent such
liabilities are attributable to the income of the Borrower and/or any subsidiary
of Borrower, taking into account any carryovers of losses, excess interest
deductions, and any available credits, in each case incurred on or following the
Debt Assumption; provided that for each taxable period the amount of the Tax
Distribution shall not be greater than the amount of such taxes that would have
been due and payable by the Borrower and its relevant subsidiaries filed in a
consolidated, combined, unitary or similar type return with the Borrower as the
consolidated parent; or

(b) any payment made by the Borrower pursuant to any tax sharing agreement or
similar agreement with any Person owning its Equity Interests; or

 

50



--------------------------------------------------------------------------------

(c) so long as the Borrower is a partnership or other “pass-through” entity for
United States federal income tax purposes, any payments made to any direct or
indirect owner of the Borrower to pay taxes of such owners, as required to be
distributed to such owners pursuant to the terms of the limited liability
company operating agreement of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $125.0 million ($25.0 million).

“Total Cap” means (i) prior to February 8, 2020, 12.00% per annum and (ii) on or
after February 8, 2020, 12.25% per annum.

“Trade Date” has the meaning specified in Section 11.06(i).

“Transactions” means, collectively, (a) the entering into by the Borrower and
its Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) any Credit Extension on the Closing Date, (c) the consummation of the
Active Nutrition Transaction, (d) the consummation of the Permanent Financing,
including the funding of any Indebtedness thereunder, and (e) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
the earlier of such prepayment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the prepayment date (or, if such Federal Reserve
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from the prepayment date
to October 11, 2022; provided, however, that if the period from the prepayment
date to October 11, 2022, is less than one year, the weekly average yield on
actively traded United States Treasury securities adjusted to a constant
maturity of one year will be used.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors as an Unrestricted Subsidiary in accordance
with Section 6.17, but only to the extent that such Subsidiary:

(a) has no Indebtedness other than Non-Recourse Debt;

 

51



--------------------------------------------------------------------------------

(b) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary of the Borrower unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower;

(c) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified level of
operating results; and

(d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries unless such Guarantee or credit support is released upon its
designation as an Unrestricted Subsidiary.

In addition, the following entities shall be deemed to be Unrestricted
Subsidiaries as of the Closing Date: 8th Avenue Food & Provisions, Inc., a
Missouri corporation, Agricore United Holdings Inc., a Delaware corporation,
American Blanching Company, a Georgia corporation, Attune Foods, LLC, a Delaware
limited liability company, Dakota Growers Pasta Company, Inc., a North Dakota
corporation, DNA Dreamfields Company, LLC, an Ohio limited liability company, GB
Acquisition USA, Inc., a Washington corporation, Golden Acquisition Sub, LLC, a
Delaware limited liability company, Golden Boy Nut Corporation, a Delaware
corporation, Golden Nut Company (USA) Inc., a Washington corporation, Nuts
Distributor of America Inc., a Washington corporation, Primo Piatto, Inc., a
Minnesota corporation, Golden Boy Foods Ltd., a British Columbia corporation,
PHI Acquisition GP ULC, a British Columbia unlimited liability company, PHI
Acquisition LP ULC, a British Columbia unlimited liability company, and PHI
Acquisition Limited Partnership, a British Columbia limited partnership.

“U.S. Dollar” and “$” mean lawful money of the United States.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Valuation Date) for the purchase
of U.S. Dollars with such currency.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit H1-H4, as the context requires.

“Valuation Date” means (i) the first Business Day of each calendar month or
(ii) any other date reasonably determined by the Administrative Agent in order
to reasonably assure a correct exchange rate.

“Voting Participant” has the meaning specified in Section 11.06(d).

 

52



--------------------------------------------------------------------------------

“Voting Participant Notification” has the meaning specified in Section 11.06(d).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

“Write Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person all of the outstanding Equity Interests or other ownership
interests of which (other than directors’ qualifying shares) shall at the time
be owned by such Person and/or by one or more Wholly Owned Restricted
Subsidiaries of such Person.

Section 1.02. Other Interpretive Provisions

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits

 

53



--------------------------------------------------------------------------------

and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Unless context otherwise requires, any reference to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).

(e) Certain dollar or basket amounts are presented in this Agreement using the
notation “$X million ($Y million)”. Where such notation is used, it means that
the dollar or basket amount applicable prior to the Debt Assumption is $X
million, and the dollar or basket amount applicable as of and after the Debt
Assumption is $Y million. For example, Section 7.09(b)(27) provides for a basket
amount “not to exceed the greater of $400.0 million ($80.0 million) and 4.5% of
Consolidated Total Assets”. Prior to the Debt Assumption, such basket amount
will be deemed to be “not to exceed the greater of $400.0 million and 4.5% of
Consolidated Total Assets” and as of and after the Debt Assumption, such basket
amount will be deemed to be “not to exceed the greater of $80.0 million and 4.5%
of Consolidated Total Assets”.

Section 1.03. Accounting Terms

(a) Generally. Subject to Section 1.03(b), all accounting terms not specifically
or completely defined herein shall be construed in conformity with GAAP, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time, and applied in a manner consistent with that used in preparing the Annual
Financial Statements, except as otherwise specifically prescribed herein;
provided that if at any time a change in GAAP occurs that would result in a
change to the method of accounting for obligations relating to a lease that was
accounted for by a Person as an operating lease as of September 30, 2018 (or any
similar lease entered into after September 30, 2018 by such Person), such
obligations shall be accounted for as obligations relating to an operating lease
and not as a Capital Lease.

 

54



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.

Section 1.04. Rounding

Any financial ratios required to be satisfied in order for a specific action to
be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05. Times of Day

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.06. Schedules

Notwithstanding anything herein to the contrary, the BellRing Brands Schedules
to this Agreement are only required to be provided, and will not become a part
of this Agreement until, the date specified in brackets for each such BellRing
Brands Schedule in the table of contents hereto (as such date may be extended by
the Administrative Agent in its sole discretion); provided, however, that,
except for the BellRing Brands Schedules required to be provided on the Debt
Assumption Date, if the Loans have been repaid in full on or prior to the date
specified for any such BellRing Brands Schedule, no such BellRing Brands
Schedule shall be required to be delivered.

Section 1.07. Currency Equivalents Generally; Change of Currency

For purposes of this Agreement and the other Loan Documents (other than Articles
2, 9 and 11 hereof), where the permissibility of a transaction or determinations
of required actions or circumstances depend upon compliance with, or are
determined by reference to, amounts stated in U.S. Dollars, such amounts shall
be deemed to refer to U.S. Dollars or U.S. Dollar Equivalents and any requisite
currency translation shall be based on the Spot Rate in effect on the Business
Day of such transaction or determination. Notwithstanding the foregoing, for
purposes of determining compliance with Article 7 with respect to any amount of
Liens, Indebtedness or Investment in currencies other than U.S. Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Lien is created, Indebtedness is
incurred or Investment is made. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (not to be
unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

55



--------------------------------------------------------------------------------

Section 1.08. Timing of Payment and Performance

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.09. Certain Calculations

(a) [Reserved].

(b) [Reserved].

(c) For purposes of determining the calculation in the definition of Secured
Hedge Agreement, or determining compliance with Article 7, with respect to any
grant of any Lien, the making of any Investment or Restricted Payment, the
incurrence of any Indebtedness or the prepayment, redemption, purchase,
defeasement or satisfaction of junior indebtedness (each, a “Covenant
Transaction”) in reliance on a “basket” that makes reference to a percentage of
Consolidated Total Assets, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in the amount of Consolidated Total
Assets occurring after the time such Covenant Transaction is incurred, granted
or made in reliance on such provision.

(d) [Reserved]

SECTION 2.

THE LOANS

Section 2.01. Loans

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make, on the Closing Date, a Loan to Borrower in an amount equal to such
Lender’s Commitment.

(b) Borrower may make only one borrowing under the Commitment, which shall be
disbursed in a single draw on the Closing Date. Any amount borrowed under this
Section 2.01(b) and subsequently repaid or prepaid may not be reborrowed.
Subject to Section 2.05, all amounts owed hereunder with respect to the Loans
shall be paid in full no later than the Maturity Date applicable to such Loans.
Each Lender’s Commitment shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s
Commitment on such date.

(c) On and after the Conversion Date, the outstanding principal amount of Loans
may, at each Lender’s option, be exchanged into Exchange Notes in accordance
with the terms set forth in Article 10.

 

56



--------------------------------------------------------------------------------

Section 2.02. Borrowing Mechanics

(a) The Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by “pdf” or similar electronic format
(a “Borrowing Notice”). Such Borrowing Notice must be received by the
Administrative Agent not later than 12:00 p.m. no later than three (3) days
prior to the Closing Date (or such shorter period as may be acceptable to the
Administrative Agent). Promptly upon receipt by the Administrative Agent of such
Borrowing Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing. The Loans shall be in a minimum principal amount of
$250,000,000 and whole multiples of $1,000,000 in excess thereof.

(b) Each Borrowing Notice shall specify, as applicable, (1) the requested date
of the Borrowing (which shall be a Business Day) and (2) the principal amount of
Loans to be borrowed.

(c) Each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 12:00 p.m. on the Closing Date. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower on the Closing Date in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

Section 2.03. [Reserved]

Section 2.04. [Reserved]

Section 2.05. Prepayments

(a) Optional.

(i) Subject to Section 2.05(a)(ii), the Borrower may, upon notice in the form of
a Prepayment Notice delivered to the Administrative Agent, at any time or from
time to time voluntarily prepay the Loans in whole or in part; provided that
(A) such notice must be received by the Administrative Agent not later than
12:00 p.m. (1) three days prior to any date of prepayment of Loans (or such
lesser period of time as may be agreed to by the Administrative Agent) and
(2) any prepayment of Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the Loans). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that in
the case of any voluntary prepayment to be made on the date of completion of the
consummation of the Active Nutrition Transaction, such Prepayment Notice may
specify that such prepayment is conditioned on the completion of the
consummation of the Active Nutrition Transaction. Except as provided in the
immediately preceding sentence, notices of prepayment may not be conditional.
All payments made pursuant to this Section 2.05(a) shall be applied on a pro
rata basis to each Lender holding Loans being prepaid.

 

57



--------------------------------------------------------------------------------

(ii) Any prepayment pursuant to this Section 2.05(a) that is made prior to the
date a Demand Failure Event has occurred or after October 11, 2024, shall be
made at par, plus all accrued interest on the amount prepaid, together with any
additional amounts if required pursuant to Section 3.05. Any prepayment pursuant
to this Section 2.05(a) that is made after the date a Demand Failure Event has
occurred (regardless of whether such Demand Failure Event is continuing) and
prior to October 11, 2024, shall be made at par, plus all accrued interest on
the amount prepaid, together with any additional amounts if required pursuant to
Section 3.05, plus the Applicable Premium.

(iii) Interest will cease to accrue on the Loans repaid on the applicable
repayment date.

(iv) Notwithstanding anything to the contrary, no prepayment premium will apply
to any exchange of Loans for Exchange Notes pursuant to Article 10.

(b) Mandatory.

(i) Prior to the Debt Assumption Date, the Borrower shall be under no obligation
to prepay the Loans, except as provided in Section 2.05(c).

(ii) On or after the Debt Assumption Date, upon the incurrence or issuance by
the Borrower or any of its Restricted Subsidiaries of:

(A) any Takeout Debt issued or incurred pursuant to a Bridge Takeout Notice; or

(B) any equity or equity-linked securities in any direct or indirect public
offering or private placement, but excluding issuance pursuant to employee stock
plans,

in each case, the Borrower shall prepay an aggregate principal amount of the
Loans equal to 100% of the gross cash proceeds received by the Borrower or any
of its Restricted Subsidiaries from any such Takeout Debt or equity or
equity-linked securities less, in each case, all reasonable and customary
out-of-pocket legal, underwriting and other fees, costs and expenses incurred or
reasonably anticipated to be incurred within 90 days thereof in connection
therewith, within one Business Day following receipt thereof by the Borrower or
such Restricted Subsidiary (such prepayments to be applied as set forth in
Section 2.05(b)(iv) below).

(iii) On or after the Debt Assumption Date, the Borrower shall prepay an
aggregate principal amount of the Loans equal to 100% of the amount of Excess
Proceeds on the date (the “Excess Proceeds Prepayment Trigger Date”) that the
amount of Excess Proceeds exceeds the Excess Proceeds Threshold, within one
Business Day following the Excess Proceeds Prepayment Trigger Date (such
prepayments to be applied as set forth in Section 2.05(b)(iv) below).

 

58



--------------------------------------------------------------------------------

(iv) Each prepayment of Loans pursuant to this Section 2.05(b) shall be applied
first to the Loans of each Lender pro rata in accordance with their Applicable
Percentages, and second, any excess after the application of such proceeds in
accordance with clause first may be retained by the Borrower. Notwithstanding
the foregoing, any proceeds from the sale or other placement of Takeout Debt or
Takeout Equity funded or purchased by a Lender or one or more of its Affiliates
will be applied first to the Loans of such Lender and second, any excess after
the application of such proceeds in accordance with clause first of this
sentence will be applied in accordance with the immediately preceding sentence.
Any prepayment of a Loan pursuant to this Section 2.05(b) shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.

(c) Upon the occurrence of a Change of Control, each Lender will have the right
to require Borrower, and Borrower must, in turn, offer to, prepay all or any
part of the principal amount of such Lender’s Loans pursuant to the offer
described below (the “Change of Control Offer”) at a repayment price in cash
equal to 100%, in each case, of the outstanding principal amount thereof plus
accrued and unpaid interest, if any, to the date of prepayment, together with
any additional amounts required pursuant to Section 3.05 (collectively, the
“Change of Control Payment”). Promptly, and in any event within 3 Business Days
following any Change of Control, Borrower will notify Administrative Agent of
the Change of Control, which notice shall describe the transaction or
transactions that constituted the Change of Control and Borrower shall offer to
repay the Loans on the date specified in such notice, which date shall be no
later than 30 days from the date such notice is mailed or delivered (the “Change
of Control Payment Date”), pursuant to the procedures set forth in clauses
(i) through (v) below:

(i) Administrative Agent shall promptly notify the Lenders of any notice
received by it pursuant to this clause (b)(iv). The Change of Control Offer
shall remain open from the time of notification of Administrative Agent pursuant
to this clause (b)(iv) until the Change of Control Payment Date. The notice
shall contain all instructions and materials necessary to enable such Lenders to
elect to be prepaid pursuant to the Change of Control Offer.

(ii) On the Change of Control Payment Date, Borrower shall (A) repay through
Administrative Agent the Loan or portions thereof of each Lender that has
properly elected repayment thereof pursuant to the Change of Control Offer; and
(B) pay the Change of Control Payment for each such Loan (or portion thereof)
elected to be prepaid.

(iii) In the event that Lenders holding not less than 90% of the aggregate
principal amount of the outstanding Loans accept a Change of Control Offer and
the Borrower repays all of the Loans held by such Lenders, the Borrower will
have the right, upon not less than 10 nor more than 60 days’ prior notice, given
not more than 30 days following the repayment pursuant to the Change of Control
Offer described above, to repay all of the Loans that remain outstanding
following such repayment at a prepayment price equal to the Change of Control
Payment plus, to the extent not included in the Change of Control Payment,
accrued and unpaid interest on the Loans that remain outstanding, to, but not
including, the date of repayment, together with any additional amounts required
pursuant to Section 3.05.

 

59



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary in this Section 2.05(c), the
Borrower will not be required to make a Change of Control Offer upon a Change of
Control if (A) a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 2.05(c) and repays all Loans under the Change of Control Offer, or
(B) notice of repayment has been given with respect to the entire outstanding
principal amount of the Loans pursuant to Section 2.05(b) hereof, unless and
until there is a default in payment of the applicable prepayment price.

(v) Notwithstanding anything to the contrary contained herein, a Change of
Control Offer may be made in advance of a Change of Control, conditioned upon
the consummation of such Change of Control, if a definitive agreement is in
place providing for the Change of Control at the time the Change of Control
Offer is made.

(vi) Notwithstanding anything to the contrary contained herein, the consummation
of the Transactions shall not constitute a Change of Control or trigger the
requirement to make a Change of Control Offer.

Section 2.06. [Reserved]

Section 2.07. [Reserved]

Section 2.08. Interest

(a) Subject to the provisions of Section 2.08(b), each Loan shall bear interest
on the outstanding principal amount thereof from the date made through, but
excluding, the date of repayment thereof (whether by acceleration or otherwise)
at a rate per annum equal to (i) with respect to the first Interest Period, the
Eurodollar Rate plus 450 basis points (or, for any period during which the Loans
are Base Rate Loans in accordance with Section 3.02 and/or Section 3.03, the
Base Rate plus 350 basis points), (ii) with respect to the second Interest
Period, the Eurodollar Rate plus 500 basis points (or, for any period during
which the Loans are Base Rate Loans in accordance with Section 3.02 and/or
Section 3.03, the Base Rate plus 400 basis points), and (iii) with respect to
each Interest Period thereafter, the Total Cap; provided, however, that on and
after the date (if any) that a Demand Failure Event occurs, each Loan shall bear
interest at the Total Cap (it being understood that any increase in the interest
rate applicable to the Loans as a result of a Demand Failure Event or an
increase in the Total Cap will apply from and including (but not prior to) the
date of such Demand Failure Event or increase in the Total Cap, such that
different interest rates may be in effect during the same Interest Period).

(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
Stated Maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

60



--------------------------------------------------------------------------------

(ii) Upon the occurrence of and while any Event of Default as described in
Section 8.01(f) exists, the Borrower shall pay interest on all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
(other than the Events of Default described in clauses (b)(i) and (ii) above)
exists, the Borrower shall pay interest on all outstanding Obligations hereunder
at an interest rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears (i) on each
Interest Payment Date, (ii) on the date a Demand Failure Event occurs, (iii) in
the case of any Loan exchanged for an Exchange Note other than on an Interest
Payment Date, on the date of such exchange, (iv) by BellRing Brands on the Debt
Assumption Date (without premium or penalty, subject to Section 3.05, if
applicable) for interest accrued through and including the Debt Assumption Date,
and (v) at such other times as may be specified herein. Interest hereunder shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

Section 2.09. Fees

(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
the Agency Fee (as defined in the Fee Letter), to the extent required to be paid
in accordance with the Fee Letter, and such other fees payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent.

(b) The Borrower agrees to pay on the Closing Date to each Initial Lender, the
Structuring Fee (as defined in the Fee Letter). Such fee shall be in all
respects fully earned, due and payable on the Closing Date and non-refundable
and non-creditable thereafter, except as otherwise expressly provided in the Fee
Letter.

(c) The Borrower agrees to pay to the Initial Lenders the Conversion Fee (as
defined in the Fee Letter), on the first to occur of (i) the Conversion Date and
(ii) the date a Demand Failure Event occurs.

Section 2.10. Computation of Interest

(a) All computations of interest for Loans shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
notwithstanding Section 2.12(a), bear interest for one day. With respect to each
Interest Period, the interest due and payable on the corresponding Interest
Payment Date will be the accrued

 

61



--------------------------------------------------------------------------------

interest from and including the first day of such Interest Period to but
excluding the last day of such Interest Period. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the interest rate applicable to
the first Interest Period and the second Interest Period upon determination of
each such interest rate. Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(b) [Reserved].

Section 2.11. Evidence of Debt

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans, all payments by the Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in U.S. Dollars
and in Same Day Funds not later than 12:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office and in Same Day Funds not
later than the time specified by the Administrative Agent on the dates specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

62



--------------------------------------------------------------------------------

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.01 and 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to the Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(ii) A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the Credit
Extension set forth in Article 4 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

63



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Sources. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

Section 2.13. Sharing of Payments by Lenders

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the Loans
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Loans due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Loans due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of the
Loans owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Loans owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Loans owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Loans then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

64



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Restricted Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply unless such purchase is made by the Borrower pursuant to
Section 11.06(b)(vii)).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.14. Benchmark Replacement.

(a) Replacement. Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the Eurodollar Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Eurodollar Rate with a
Benchmark Replacement pursuant to this Section titled “Benchmark Replacement”
will occur prior to the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any

 

65



--------------------------------------------------------------------------------

determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section titled “Benchmark Replacement,” including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section titled “Benchmark Replacement.”

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of the Base Rate based
upon the Eurodollar Rate will not be used in any determination of the Base Rate.

(e) Certain Defined Terms. As used in this Section 2.14:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration

 

66



--------------------------------------------------------------------------------

thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

67



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with the Section titled “Benchmark Replacement” and (y) ending at the
time that a Benchmark Replacement has replaced the Eurodollar Rate for all
purposes hereunder pursuant to the Section titled “Benchmark Replacement.”

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section titled “Benchmark
Replacement,” are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurodollar Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

68



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

Section 2.15. [Reserved]

Section 2.16. Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders and, in addition, Defaulting Lenders shall not be permitted to vote with
respect to any other amendment, modification, waiver or consent pursuant to
Section 11.01 or otherwise direct the Administrative Agent pursuant to the terms
hereof or of the other Loan Documents; provided that any amendment,
modification, waiver or consent requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

69



--------------------------------------------------------------------------------

(iii) [Reserved]

(iv) [Reserved]

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders (and shall pay to such other Lenders any break funding costs that such
other Lenders may incur as a result of such purchase), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws (as determined in the good faith
discretion of the applicable Withholding Agent) require the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of Other
Taxes.

(c) Tax Indemnifications.

 

70



--------------------------------------------------------------------------------

(i) Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by a Withholding Agent or paid by the
Recipient, and any reasonable out of pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error
(so long as such certificate is prepared in a commercially reasonable manner in
accordance with applicable Laws).

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, severally indemnify:

(A) the Borrower and the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by a Governmental Authority as a result of
the failure by such Lender to deliver, or as a result of the inaccuracy or
similar deficiency of, any documentation required to be delivered by such Lender
to the Borrower or the Administrative Agent pursuant to subsection 3.01(e)(ii);
and

(B) the Administrative Agent, and shall make payment in respect thereof within
ten (10) days after demand therefor, for (x) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) any Excluded Taxes
attributable to such Lender, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority and (z) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register.

(iii) A certificate as to the amount of such payment or liability delivered to
any Lender by the Borrower or the Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (c).

 

71



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, as soon as possible after any payment of Taxes by any
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the delivery, completion and execution of documentation
and other requested information described in this subsection (e)(i) (and not,
for the avoidance of doubt, otherwise described in subsection (e)(ii)) shall not
be required if in the Lender’s reasonable judgment such delivery, completion or
execution would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, on or prior to the date
on which a Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), but only to the extent it is legally entitled to do so,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;

 

72



--------------------------------------------------------------------------------

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient), whichever of the following
is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

(2) executed copies of IRS Form W-8ECI,

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner together with the executed copies of the
applicable IRS Forms; and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law

 

73



--------------------------------------------------------------------------------

(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction or if any form or certification it previously
delivered becomes obsolete or inaccurate or expires and (B) update any such form
or certification or notify the Borrower and Administrative Agent in writing of
its legal inability to do so.

(f) Treatment of Certain Refunds. At no time shall the Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender, or have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender. If the Administrative Agent or
any Lender determines, in its sole discretion exercised reasonably, that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section, it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, related
to the receipt of such refund and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, or such Lender
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
Notwithstanding anything to the contrary in this subsection, in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Administrative Agent or such Lender in a less favorable after-Tax position than
the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

74



--------------------------------------------------------------------------------

(h) FATCA Grandfathering Status. From and after the Closing Date, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans (including any Loans already
outstanding) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 3.02. Illegality

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the applicable interbank market,
then, if the replacement terms of Section 2.14 have not been implemented, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. If the replacement terms of
Section 2.14 have not been implemented, upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such Loans of such Lender to Base Rate Loans and (y) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on such Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans. Upon any such conversion, the Borrower shall also
pay accrued interest on the amount so converted.

Section 3.03. Inability to Determine Rates.

If the replacement terms of Section 2.14 have not been implemented, if the
Required Lenders determine that for any reason in connection with any request
for a Eurodollar Rate Loan or continuation thereof that (a) (i) deposits are not
being offered to banks in the interbank market for the applicable amount and
Interest Period of such Loan or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (b) the Eurodollar Rate for any
Interest Period does not adequately and fairly reflect the cost to such Lender
of funding such Loan, then in each case, the Administrative Agent will promptly
so notify the Borrower and each Lender. If the replacement terms of Section 2.14
have not been implemented, thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base

 

75



--------------------------------------------------------------------------------

Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke a Borrowing Notice prior to the funding of the
Loans on the Closing Date or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans, in the amount
specified therein.

In addition, if at any time the Administrative Agent determines in good faith
(which determination shall be conclusive absent manifest error) that, if the
replacement terms of Section 2.14 have not been implemented, (i) the
circumstances set forth in Section 3.02 or the first paragraph of this
Section 3.03 have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in Section 3.02 or the first paragraph of this
Section 3.03 have not arisen but the supervisor for the administrator of the
Eurodollar Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Rate shall no longer be used for determining interest
rates for loans, which date will be prior to the end of the second Interest
Period then (i) if the Closing Date has not occurred, any Loans funded on the
Closing Date shall be Base Rate Loans or (ii) if any Loans have funded, such
Loans shall be converted to Base Rate Loans on the earlier of such specific date
and the beginning of the next Interest Period, and in either such case, the Base
Rate shall be determined without the utilization of the Eurodollar Rate
component of the Base Rate.

Upon any conversion of Eurodollar Rate Loans to Base Rate Loans pursuant to this
Section 3.03, the Borrower shall also pay accrued interest on the amount so
converted.

Section 3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Tax (except for Indemnified Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Tax
described in clause (a)(ii) or clause (b) through (d) of the definition of
Excluded Tax) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the interbank market or any other condition, cost
or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or any Lender of making, continuing or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by the Administrative Agent or any
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent or such Lender, the Borrower will pay

 

76



--------------------------------------------------------------------------------

to the Administrative Agent or such Lender, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent or such Lender, as
the case may be, for such additional costs incurred or reduction suffered;
provided, that the Borrower shall not be obligated to pay any such compensation
unless the Lender requesting such compensation also is requesting compensation
as a result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(a).

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided, that
the Borrower shall not be obligated to pay any such compensation unless the
Lender requesting such compensation also is requesting compensation as a result
of such Change in Law from other similarly situated customers under agreements
relating to similar credit transactions that include provisions similar to this
Section 3.04(b).

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive and binding), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such

 

77



--------------------------------------------------------------------------------

additional interest from such Lender; provided, further, that the Borrower shall
not be obligated to pay any such additional interest unless the Lender
requesting such additional interest also is requesting additional interest from
other similarly situated customers under agreements relating to similar credit
transactions that include provisions similar to this Section 3.04(e). If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.

Section 3.05. Compensation for Losses

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any conversion to a Base Rate Loan or a Fixed Rate Loan, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, Demand Failure Event or otherwise);

(b) any failure by the Borrower to borrow or prepay any Loan other than a Base
Rate Loan on the date or in the amount notified by the Borrower (in the case of
a borrowing, for a reason other than the failure of such Lender to make a Loan,
and in the case of a prepayment conditioned on the consummation of the Active
Nutrition Transaction in accordance with Section 2.05(a)(i), for a reason other
than the failure of the Active Nutrition Transaction to be consummated); or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

(d) [Reserved].

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Rate by a matching deposit or other borrowing in the
London or other offshore interbank market for the applicable currency for a
comparable amount and for a comparable period, whether or not such Loan was in
fact so funded. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender, as specified in this Section, delivered to
the Borrower shall be conclusive absent manifest error.

Section 3.06. Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the

 

78



--------------------------------------------------------------------------------

future, or eliminate the need for the notice pursuant to Section 3.02 as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a) which
would eliminate such request for compensation or requirement to pay such
additional amount, or if any Lender is a Defaulting Lender hereunder, the
Borrower may replace such Lender in accordance with Section 11.13.

Section 3.07. Survival

All of the Borrower’s obligations under this Article 3 shall survive the
termination of the Commitments, any assignment of rights by, or the replacement
of, a Lender, repayment, satisfaction or discharge of all other Obligations
hereunder, and resignation or replacement of the Administrative Agent.

SECTION 4.

CONDITIONS PRECEDENT

Section 4.01. Conditions Precedent to the Credit Extension on the Closing Date

The obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 11.01, of the
following conditions on or before the Closing Date:

(a) The Arrangers’ receipt of the following, each of which shall be originals,
facsimiles or “pdf” or similar electronic format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party and each in form and substance reasonably
satisfactory to the Arrangers and their legal counsel:

(i) a Note executed by the Company in favor of each Lender that has requested a
Note at least three Business Days prior to the Closing Date;

(ii) a secretary’s certificate and incumbency certificate of Responsible
Officers of the Company, and authorizing resolutions of each Loan Party;

(iii) an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, as to the
Company (and not the other Loan Parties) and (B) Epstein Becker & Green, P.C.,
New York counsel to the Loan Parties, as to the Company (and not the other Loan
Parties), in each case as reasonably requested by the Arrangers;

(iv) a certificate attesting to the Solvency of the Company and its Subsidiaries
(taken as a whole) on the Closing Date after giving effect to the Transactions
that are being consummated on the Closing Date, from the Chief Financial Officer
of the Company, substantially in the form of Exhibit J;

 

79



--------------------------------------------------------------------------------

(v) a certificate attesting to the compliance with clauses (f) and (h) of this
Section 4.01 on the Closing Date from a Responsible Officer of the Company; and

(vi) a Borrowing Notice pursuant to Section 2.02, substantially in the form of
Exhibit A-1.

(b) All costs, fees, expenses (including, without limitation, reasonable and
invoiced legal fees and expenses, excluding the allocated costs of in-house
counsel) and other compensation payable to the Arrangers, the Administrative
Agent, or the Initial Lenders and invoiced prior to such date shall, upon the
initial borrowings under this Agreement, have been, or will be substantially
simultaneously, paid by the Company.

(c) The Guarantee and Collateral Agreement shall have been executed by the Loan
Parties.

(d) The Arrangers shall have received at least three Business Days prior to the
Closing Date all documentation and other information reasonably requested in
writing by them at least ten Business Days prior to the Closing Date required by
bank regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.

(e) After giving effect to consummation of the Transaction on the Closing Date,
the Borrower and its Subsidiaries shall have outstanding (i) no Indebtedness
other than Indebtedness permitted by Section 7.09 and (ii) no Disqualified
Equity Interests.

(f) The representations and warranties of the Borrower and each other Loan Party
contained in Article V hereof shall be true and correct in all material
respects; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.

(g) There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(h) There has been no change, occurrence or development since September 30, 2018
that could reasonably be expected to have a Material Adverse Effect or an Active
Nutrition Business Material Adverse Effect.

(i) All material documents with respect to the Permanent Financing (including
all credit agreements, and all annexes, exhibits, schedules and attachments
thereto) shall be in form and substance reasonably satisfactory to the
Arrangers. The Permanent Debt Financing, in an aggregate amount that, when taken
together with the net cash proceeds reasonably expected to be raised from the
IPO, will generate sufficient net proceeds to consummate the Active Nutrition

 

80



--------------------------------------------------------------------------------

Transaction and repay in full the principal amount of the Loans hereunder and
accrued interest through and including the Debt Assumption Date (such aggregate
amount, the “Required Financing Amount”), shall have been allocated or
committed, as applicable, such that binding commitments to lend the Required
Financing Amount from the lenders for the Permanent Financing are in effect on
the Closing Date; provided that no more than $100.0 million of commitments under
the Permanent Revolving Financing will count towards the Required Financing
Amount, and such commitments will only count towards the Required Financing
Amount to the extent such commitments are permitted to be funded on the Debt
Assumption Date (the amount of any Permanent Revolving Financing that will not
count towards the Required Financing Amount pursuant to this proviso, the
“Excluded Amount”). For avoidance of doubt, neither the immediately preceding
sentence nor any other provision of this Agreement requires BellRing Brands to
have a binding commitment to borrow or issue, as applicable, the Permanent Debt
Financing, or to consummate the IPO.

(j) The Company shall have provided a certificate to the Arrangers, executed by
the chief financial officer on behalf of the Company and not in his individual
capacity, that the Company reasonably believes (i) the consummation of the
Active Nutrition Transaction is scheduled to occur on a date specified in such
notice no later than ten days after the Closing Date (the “Scheduled Transaction
Closing Date”), (ii) subject to market conditions, the Active Nutrition
Transaction (including the IPO) will be consummated no later than the Scheduled
Transaction Closing Date, and (iii) that the Permanent Debt Financing, in an
aggregate amount (excluding the Excluded Amount) that, when taken together with
the net cash proceeds reasonably expected to be raised from the IPO, is not less
than the Required Financing Amount, will be consummated on the Scheduled
Transaction Closing Date.

(k) [Reserved].

(l) The Arrangers shall have received (i) (A) audited consolidated balance
sheets of the Company as at the end of each of the two fiscal years immediately
preceding, and ended more than 60 days prior to, the Closing Date, and related
statements of operations, comprehensive income (loss), stockholders’ equity and
cash flows of the Company for each of the three fiscal years immediately
preceding, and ended more than 60 days prior to, the Closing Date and
(B) audited consolidated balance sheets of the Active Nutrition Business as at
the end of the two fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date, and related statement of income, stockholders’
equity and cash flows of the Active Nutrition Business for each of the two
fiscal years immediately preceding, and ended more than 90 days prior to, the
Closing Date; and (ii) (A) an unaudited consolidated balance sheet of the
Company as at the end of, and related statements of operations, comprehensive
income (loss) and cash flows of the Company for, each fiscal quarter (and the
corresponding quarter in the prior fiscal year), other than the fourth quarter
of the Company’s fiscal year, subsequent to the date of the most recent audited
financial statements of the Company and ended more than 40 days prior to the
Closing Date and (B) an unaudited consolidated balance sheet of the Active
Nutrition Business as at the end of, and related statements of income and cash
flows of the Active Nutrition Business for, each fiscal quarter (and, in the
case of the statement of income and cash flows, the corresponding quarter in the
prior fiscal year), other than the fourth quarter of the Active Nutrition
Business’ fiscal year, subsequent to the date of the most recent audited
financial statements of the Active Nutrition Business and ended more than 45
days prior to the Closing Date.

 

81



--------------------------------------------------------------------------------

Section 4.02. Conditions Precedent to the Debt Assumption

The consummation of the Debt Assumption in accordance with Section 11.06 is
subject to the satisfaction, or waiver in accordance with Section 11.01, of the
following conditions on or before the Debt Assumption Date:

(a) The Arrangers’ receipt of the following, each of which shall be originals,
facsimiles or “pdf” or similar electronic format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party (where applicable) and each in form and
substance reasonably satisfactory to the Arrangers and their legal counsel:

(i) a Note executed by BellRing Brands in favor of each Lender that has
(1) requested a Note at least three Business Days prior to the Debt Assumption
Date and (2) surrendered any Note executed by the Company in favor of such
Lender;

(ii) each Collateral Document set forth on Schedule 4.02(a)(ii), executed by
each Loan Party thereto, together with (A) UCC financing statements, completed
in a manner reasonably satisfactory to the Arrangers (it being understood that
the filing of such UCC financing statements will not be a condition precedent to
the Debt Assumption, but such UCC financing statements will be filed on the Debt
Assumption Date to the extent required by the Guarantee and Collateral
Agreement) and (B) any other documents and instruments as may be necessary or
advisable in the reasonable opinion of the Arrangers to vest in the
Administrative Agent valid and subsisting first-priority perfected Liens on the
properties purported to be subject to the Collateral Documents set forth on
Schedule 4.02(a)(ii), enforceable against all third parties in accordance with
their terms (it being understood, acknowledged and agreed by all parties to this
Agreement and the other Loan Documents, and notwithstanding anything contained
herein or the other Loan Documents to the contrary, that (I) the perfection of
security interests in the Collateral (other than any security interest in the
Collateral which may be perfected by the filing of a UCC financing statement)
will not constitute a condition precedent to the Debt Assumption on the Debt
Assumption Date, but such security interests will be required to be perfected,
(x) with respect to certificated equity interests in the Post-Assumption
Guarantors, within five Business Days (or such later date as the Administrative
Agent may agree to in its sole discretion) after the Debt Assumption Date,
(y) with respect to Collateral consisting of intellectual property (other than
any than intellectual with respect to which a security interest may be perfected
by the filing of a UCC financing statement), within five Business Days (or such
later date as the Administrative Agent may agree to in its sole discretion)
after the Debt Assumption Date and (z) with respect to all other Collateral,
within 90 days (or such later date as the Administrative Agent may agree to in
its sole discretion) after the Debt Assumption Date (in the case of each of the
foregoing clauses (x)-(z), subject to arrangements mutually agreed by the
Arrangers and BellRing Brands and subject to extensions in the discretion of the
Arrangers)) and (II) the creation or perfection of security interests in real
property will not constitute a condition precedent to the Debt Assumption on the
Debt Assumption Date, but such security interests will be required to be created
and perfected within 90 days (or such later date as the Administrative Agent may
agree to in its sole discretion) after the Debt Assumption Date);

 

82



--------------------------------------------------------------------------------

(iii) a secretary’s certificate and incumbency certificate of Responsible
Officers of BellRing Brands, and authorizing resolutions of each Loan Party;

(iv) an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, as to
BellRing Brands (and not the other Loan Parties) and (B) Epstein Becker & Green,
P.C., New York counsel to the Loan Parties, as to BellRing Brands (and not the
other Loan Parties), in each case as reasonably requested by the Arrangers;

(v) a certificate attesting to the Solvency of BellRing Brands and its
Subsidiaries (taken as a whole) on the Debt Assumption Date after giving effect
to the Transactions that are being consummated on the Debt Assumption Date, from
the Chief Executive Officer or Chief Financial Officer of BellRing Brands,
substantially in the form of Exhibit J;

(vi) the Borrower Assignment and Assumption, executed by the Company and
BellRing Brands;

(vii) a certificate attesting to the compliance with clauses (e), (f) and (g) of
this Section 4.02 on the Debt Assumption Date from a Responsible Officer of
BellRing Brands; and

(viii) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Arrangers with respect to the Loan Parties.

(b) All costs, fees, expenses (including, without limitation, reasonable and
invoiced legal fees and expenses, excluding the allocated costs of in-house
counsel) and other compensation payable to the Arrangers, the Administrative
Agent or the Lenders accruing after the Closing Date and on or prior to the Debt
Assumption Date and invoiced prior to such date shall, upon the consummation of
the Debt Assumption, have been, or will be substantially simultaneously, paid by
BellRing Brands.

(c) The Arrangers shall have received at least three Business Days prior to the
Debt Assumption Date all documentation and other information reasonably
requested in writing by them at least ten Business Days prior to the Debt
Assumption Date in order to allow the Administrative Agent and the Lenders to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the Act and the Beneficial Ownership Regulation.

(d) The Arrangers shall have received customary evidence of insurance (including
customary certificates of insurance).

(e) The Specified Representations shall be true and correct in all material
respects (except that any such representation qualified by materiality or
material adverse effect will be true and correct in all respects). The Specified
Underwriting Agreement Representations shall be true and correct.

(f) Since the Closing Date, there shall not have been any Active Nutrition
Business Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

(g) Except as a result of a breach of a representation and warranty (other than
the Specified Representations and the Specified Underwriting Agreement
Representations), no Default or Event of Default under the Loans shall have
occurred or be continuing.

(h) The Active Nutrition Transaction shall have been completely consummated or
will be completely consummated concurrently with the Debt Assumption, in each
case substantially consistent with the descriptions thereof in the Registration
Statement (as such Registration Statement, and the transactions described
therein, may be amended or supplemented in a manner not materially adverse to
the Arrangers or the Lenders in their capacities as Lenders, in each case,
without the consent of the Arrangers, not to be unreasonably withheld or
delayed).

(i) No conditions precedent to the consummation of the IPO in the underwriting
agreement to be entered into in connection with the IPO shall have been waived,
modified, supplemented or amended (and no consent granted), in a manner
materially adverse to the Arrangers or the Lenders in their capacities as
Lenders, in each case, without the consent of the Arrangers, not to be
unreasonably withheld or delayed.

(j) [Reserved].

(k) BellRing Brands shall have provided a certificate to the Arrangers, executed
by the president, chief executive officer or chief financial officer on behalf
of BellRing Brands and not in his/her individual capacity, that BellRing Brands
reasonably believes that the Permanent Debt Financing, in an aggregate amount
(excluding the Excluded Amount) that, when taken together with the net cash
proceeds reasonably expected to be raised from the IPO, is not less than the
Required Financing Amount, will be consummated on the Debt Assumption Date
promptly following the Debt Assumption. No term or provision of the applicable
documentation for the Permanent Financing shall have been waived, modified,
supplemented or amended (and no consent granted), in a manner materially adverse
to the Arrangers or the Lenders in their capacities as Lenders, in each case,
without the consent of the Arrangers, not to be unreasonably withheld or
delayed.

(l) The Arrangers shall have received (i) audited consolidated balance sheets of
the Active Nutrition Business as at the end of each of the two fiscal years
immediately preceding, and ended more than 90 days prior to, the Debt Assumption
Date, and related statements of income, stockholders’ equity and cash flows of
the Active Nutrition Business for each of the two fiscal years immediately
preceding, and ended more than 90 days prior to, the Debt Assumption Date; and
(ii) an unaudited consolidated balance sheet of the Active Nutrition Business as
at the end of, and related statements of income and cash flows of the Active
Nutrition Business for, each fiscal quarter (and, in the case of the statement
of income and cash flows, the corresponding quarter in the prior fiscal year),
other than the fourth quarter of the Active Nutrition Business’ fiscal year,
subsequent to the date of the most recent audited financial statements of the
Active Nutrition Business and ended more than 45 days prior to the Debt
Assumption Date.

(m) The Company shall have designated BRBR, and BellRing Brands and its
subsidiaries, as “Unrestricted Subsidiaries” under the Existing Credit Agreement
and the Senior Notes.

 

84



--------------------------------------------------------------------------------

SECTION 5.

REPRESENTATIONS AND WARRANTIES

The Company and the Pre-Assumption Guarantors represent and warrant to the
Administrative Agent and the Initial Lenders on the Closing Date, and BellRing
Brands and the Post-Assumption Guarantors represent and warrant to the
Administrative Agent and the Lenders on the Debt Assumption Date, as follows in
this Article 5. It is understood and agreed that, (a) in the case of the
representations and warranties of the Company and the Pre-Assumption Guarantors
on the Closing Date, (i) references to Schedules in this Article 5 are
references to the Company Schedules attached hereto and (ii) the Company and the
Pre-Assumption Guarantors will not make the representations and warranties set
forth in Section 5.03(b), Section 5.03(c), Section 5.08(b), Section 5.08(c),
Section 5.08(d), Section 5.08(e), the second sentence of Section 5.13, and
Section 5.20 on the Closing Date, and (b) in the case of the representations and
warranties of BellRing Brands and the Post-Assumption Guarantors on the Debt
Assumption Date, (i) references to Schedules in this Article 5 are references to
the BellRing Brands Schedules attached (or to be attached) hereto,
(ii) representations and warranties that reference any BellRing Brands Schedule
will not be deemed to be made until such BellRing Brands Schedules are required
to be delivered pursuant to Section 1.06 and (iii) unless the context requires
otherwise, references to the “Closing Date” in this Article 5 will be deemed to
be references to the “Debt Assumption Date.”

Section 5.01. Existence, Qualification and Power

Each Loan Party and each Restricted Subsidiary (other than any Immaterial
Subsidiary) thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization; (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party; and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 5.02. Authorization; No Contravention

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material contract to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

85



--------------------------------------------------------------------------------

Section 5.03. Governmental Authorization; Other Consents

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions (except as may
be required under applicable securities laws, rules and regulations), (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof), and subject to
Section 6.18, (x) filings and actions completed on or prior to the Debt
Assumption Date and as contemplated hereby and by the Collateral Documents
necessary to perfect or maintain the Liens on the Collateral granted by the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties (including, without limitation, UCC financing statements, filings in the
United States Patent and Trademark Office and the United States Copyright Office
and Mortgages (if any)) and (y) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.

Section 5.04. Binding Effect

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.05. Financial Statements; No Material Adverse Effect

(a) The Annual Financial Statements: (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (B) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (C) to the extent required by GAAP, show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness and (D) were accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Borrower and its Subsidiaries, on the one
hand, and the information relating to Borrower and its Restricted Subsidiaries
on a standalone basis, on the other hand.

(b) The Quarterly Financial Statements: (A) were each prepared in accordance
with GAAP consistently applied throughout the period covered thereby, subject
only to normal year-end audit adjustments and the absence of footnotes, except
as otherwise expressly noted therein, (B) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby and
(C) were accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to Borrower and its
Subsidiaries, on the one hand, and the information relating to Borrower and its
Restricted Subsidiaries on a standalone basis, on the other hand.

 

86



--------------------------------------------------------------------------------

(c) Since September 30, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06. Litigation

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or the consummation of the Transactions or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

Section 5.07. No Default

Neither any Loan Party nor any Restricted Subsidiary thereof is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

Section 5.08. Ownership of Property; Liens

(a) Each of the Borrower and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries as of the
Debt Assumption Date, showing as of the Debt Assumption Date the lienholder
thereof and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Restricted Subsidiaries
is subject to no Liens, other than Liens set forth on Schedule 5.08(b) or as
otherwise permitted by Section 7.12.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Domestic Subsidiaries as of
the Debt Assumption Date, showing as of the Debt Assumption Date the street
address, state and record owner thereof. As of the Debt Assumption Date, no Loan
Party or Subsidiary of a Loan Party has received written notice of any pending
or contemplated condemnation proceeding affecting a material portion of such
real property or any sale or disposition thereof in lieu of condemnation.

 

87



--------------------------------------------------------------------------------

(d) (i) Schedule 5.08(d)(i) sets forth a complete and accurate list as of the
Debt Assumption Date of all leases of real property where inventory, machinery
and equipment with a value in excess of $5,000,000 is or is reasonably expected
to be maintained under which any Loan Party or any Domestic Subsidiary of a Loan
Party is the lessee, showing as of the Debt Assumption Date the street address,
county or other relevant jurisdiction, state, and lessee. There are no defaults
by a Loan Party under the leases set forth on Schedule 5.08(d)(i), except those
which would not reasonably be expected to have a Material Adverse Effect.
Borrower shall periodically update Schedule 5.08(d)(i) in accordance with
Section 6.11 hereof.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list as of the Debt
Assumption Date of each lease of real property which such lease has a fair
market value (as determined by the Borrower in good faith) in excess of
$5,000,000 under which any Loan Party or any Domestic Subsidiary of a Loan Party
is the lessor, showing the street address, state and lessor. Borrower shall
periodically update Schedule 5.08(d)(ii) in accordance with Section 6.11 hereof.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Debt Assumption
Date, showing as of the Debt Assumption Date the obligor or issuer and maturity,
if any, thereof.

Notwithstanding the foregoing provisions of Section 5.08, any Schedules (other
than Schedule 5.08(b)) referred to in such Section shall not be required to be
provided to the Arrangers until the date that is ten Business Days following the
Debt Assumption Date, provided, however, that if the Loans have been repaid in
full prior to such date then no such Schedules shall be required to be
delivered.

Section 5.09. Environmental

(a) Each of the Loan Parties and its Restricted Subsidiaries is and has been in
compliance with all Environmental Laws and has received and maintained in full
force and effect all Environmental Permits required for its current operations,
except where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) To the Loan Parties’ knowledge, no Hazardous Materials are present, or have
been released by any Person, whether related or unrelated to any Loan Party in,
on, within, above, under, affecting or emanating from any real property
currently or previously owned, leased or operated by any Loan Party or its
Restricted Subsidiaries (i) in a quantity, location, manner or state requiring
any cleanup, investigation or remedial action pursuant to any Environmental
Laws; (ii) in violation or alleged violation of any Environmental Laws; or
(iii) which has or could give rise to any Environmental Liability, including any
claim pursuant to any Environmental Laws against any Loan Party or its
Restricted Subsidiaries, except, in each case, as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(c) No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
Loan Party or its Restricted Subsidiaries or any real properties now or
previously owned, leased or operated by any Loan Party or its Restricted
Subsidiaries except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(d) No properties now or, to the Loan Parties’ knowledge, previously owned,
leased or operated by any Loan Party or its Restricted Subsidiaries nor, to the
Loan Parties’ knowledge, any property to which any Loan Party or its Restricted
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material is listed or, to the Loan Parties’ knowledge, proposed for listing on
the National Priorities List promulgated pursuant to CERCLA, on CERCLIS (as
defined in CERCLA) or on any similar federal, state or foreign list of sites
requiring investigation or cleanup, nor to the knowledge of the Loan Parties, is
any such property anticipated or threatened to be placed on any such list,
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(e) To the Loan Parties’ knowledge, there are no Environmental Liabilities of
any Loan Party or its Restricted Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
are no facts, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such Environmental
Liability, except, in each case, as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(f) No Loan Party or its Restricted Subsidiaries has assumed or retained any
Environmental Liability of any other Person, except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

This Section 5.09 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.

Section 5.10. Insurance

The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.

Section 5.11. Taxes

The Borrower and its Restricted Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income,
business, franchise or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the knowledge of the Borrower, there is no proposed tax assessment made in
writing against the Borrower or any Restricted Subsidiary that would, if made,
have a Material Adverse Effect. Except as contemplated by the Registration
Statement, neither any Loan Party nor any Restricted Subsidiary thereof is party
to any tax sharing agreement with any Person that is not a Loan Party.

 

89



--------------------------------------------------------------------------------

Section 5.12. ERISA Compliance

(a) Each Plan that is maintained or sponsored by the Borrower or any ERISA
Affiliate is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is maintained or sponsored by the Borrower or any ERISA Affiliate that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion/advisory letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) the present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by any Loan Party, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates (determined as of the end of the most
recent plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan) did not
exceed the aggregate current fair market value of the assets of such Pension
Plan by more than $20,000,000; (v) as of the most recent valuation date for each
Multiemployer Plan, the potential liability of the Borrower, its Restricted
Subsidiaries and its respective ERISA Affiliates for a complete withdrawal from
such Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, is zero; (vi) the Borrower, its Restricted
Subsidiaries and each of its ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan; (vii) neither the Borrower nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (viii) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (ix) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

90



--------------------------------------------------------------------------------

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) except as could not reasonably be expected to have a Material Adverse
Effect, the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date or the Debt Assumption Date, as applicable,
with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and

(iii) each Foreign Plan that is maintained or sponsored by the Borrower or any
ERISA Affiliate required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

Section 5.13. Subsidiaries; Equity Interests

As of the Closing Date or the Debt Assumption Date, as applicable, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable. All such Equity
Interests are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 and, after the Debt Assumption Date, free and clear of all Liens
except those created under the Collateral Documents. As of the Closing Date or
the Debt Assumption Date, as applicable, the Borrower has no equity investments
in any other corporation or entity other than (i) those specifically disclosed
in Part (b) of Schedule 5.13 and (ii) investments in Subsidiaries. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable.

Section 5.14. Margin Regulations; Investment Company Act

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

91



--------------------------------------------------------------------------------

Section 5.15. Disclosure

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the Transactions or delivered hereunder or under any
other Loan Document (in each case, taken as a whole and as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Closing Date or the Debt Assumption Date, as
applicable, the information included in the applicable Beneficial Ownership
Certification is true and correct in all material respects.

Section 5.16. Compliance with Laws

Each Loan Party and each Restricted Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties (including the
Act), except in such instances in which (a) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 5.17. Taxpayer Identification Number

The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 5.17.

Section 5.18. Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own or possess the right to use all
of the trademarks, service marks, trade names, trade dress, logos, domain names
and all goodwill associated therewith, copyrights, patents, patent rights, trade
secrets, know-how, franchises, licenses, and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other Person, except where the failure to own or possess the right
to use any such IP Rights would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Restricted Subsidiaries hold all right,
title and interest in and to such IP Rights free and clear of any Lien (other
than Liens permitted by Section 7.12). No slogan or other advertising device,
product, process, method, substance, part or other material or activity now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary infringes upon, misappropriates or otherwise violates any rights held
by any other Person, except where such infringement, misappropriation or other
violation would not reasonably be expected to have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

Section 5.19. Solvency

Each Loan Party is, individually and together with its Restricted Subsidiaries
on a consolidated basis, Solvent.

Section 5.20. Collateral Documents

As of the Debt Assumption, the provisions of the applicable Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Prior Liens) on all right, title and interest of the respective
Loan Parties in the Collateral described therein (it being understood,
acknowledged and agreed by all parties to this Agreement and the other Loan
Documents, and notwithstanding anything contained herein or the other Loan
Documents to the contrary, that (I) the perfection of security interests in the
Collateral (other than any security interest in the Collateral which may be
perfected by the filing of a UCC financing statement) will not constitute a
condition precedent to the Debt Assumption on the Debt Assumption Date, but such
security interests will be required to be perfected, (x) with respect to
certificated equity interests in the Post-Assumption Guarantors, within five
Business Days (or such later date as the Administrative Agent may agree to in
its sole discretion) after the Debt Assumption Date, (y) with respect to
Collateral consisting of intellectual property (other than any intellectual
property with respect to which a security interest may be perfected by the
filing of a UCC financing statement), within five Business Days (or such later
date as the Administrative Agent may agree to in its sole discretion) after the
Debt Assumption Date and (z) with respect to all other Collateral, within 90
days (or such later date as the Administrative Agent may agree to in its sole
discretion) after the Debt Assumption Date (in the case of each of the foregoing
clauses (x)-(z), subject to arrangements mutually agreed by the Arrangers and
BellRing Brands and subject to extensions in the discretion of the Arrangers))
and (II) the creation or perfection of security interests in real property will
not constitute a condition precedent to the Debt Assumption on the Debt
Assumption Date, but such security interests will be required to be created and
perfected within 90 days (or such later date as the Administrative Agent may
agree to in its sole discretion) after the Debt Assumption Date).

Section 5.21. Senior Debt

The Obligations constitute “Senior Indebtedness” (or any comparable term) or, as
of the Debt Assumption, “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing, any Indebtedness that is
subordinated to the Obligations expressly by its terms.

Section 5.22. Anti-Terrorism; Anti-Money Laundering; Etc.

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Restricted Subsidiaries and their respective directors, officers, managers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Restricted Subsidiaries and, to Borrower’s knowledge, its and its Restricted
Subsidiaries’ respective directors, officers, managers and employees, are in
compliance with Anti-Corruption Laws in all material respects and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. No Loan Party nor any of its Restricted Subsidiaries or, to
their knowledge, any of their Related Parties (i) is an “enemy” or an “ally of
the enemy” within

 

93



--------------------------------------------------------------------------------

the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) the Trading with the
Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto, (C) the Act or (D) any other
laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the proceeds
of any Loan hereunder will be unlawfully used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, Arranger or
Administrative Agent) of any Anti-Terrorism Laws or Sanctions.

Section 5.23. Foreign Corrupt Practices Act

No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of Anti-Corruption Laws.

Section 5.24. EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

SECTION 6.

AFFIRMATIVE COVENANTS

From and after the Closing Date, each of Borrower and each Guarantor covenants
and agrees that, until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), each such
Person shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, and 6.14) cause each of its Restricted Subsidiaries
to:

Section 6.01. Financial Statements.

Deliver to the Administrative Agent:

(a) within 90 days after the end of each Fiscal Year of the Borrower (or after
the Debt Assumption, BRBR) (commencing with the Fiscal Year ending September 30,
2019), a consolidated balance sheet of the Borrower (or after the Debt
Assumption, BRBR) and its Subsidiaries as at the end of such Fiscal Year, and
the related consolidated statements of income or operations, changes in
Stockholders’ Equity, and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided the foregoing
financial statements are accompanied by (i) consolidating information that
explains in reasonable detail the differences between the

 

94



--------------------------------------------------------------------------------

information relating to Borrower (or after the Debt Assumption, BRBR) and its
Subsidiaries, on the one hand, and the information relating to Borrower (or
after the Debt Assumption, BRBR) and its Restricted Subsidiaries on a standalone
basis, on the other hand, and (ii) after the Debt Assumption, an explanation of
any material differences between BRBR and BellRing Brands with respect to such
financial statements;

(b) in connection with each of the first three fiscal quarters of each Fiscal
Year of the Borrower (or after the Debt Assumption, BRBR) (commencing with the
fiscal quarter ending December 31, 2019), within 45 days after the end of each
such fiscal quarter, a consolidated balance sheet of the Borrower (or after the
Debt Assumption, BRBR) and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s (or after the Debt
Assumption, BRBR’s) Fiscal Year then ended, and the related consolidated
statements of changes in Stockholders’ Equity, and cash flows for the portion of
the Borrower’s (or after the Debt Assumption, BRBR’s) Fiscal Year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (or after the Debt Assumption, BRBR) as fairly presenting, in all
material respects, the financial condition, results of operations, Stockholders’
Equity and cash flows of the Borrower (or after the Debt Assumption, BRBR) and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided the foregoing financial
statements are accompanied by (i) consolidating information that explains in
reasonable detail the differences between the information relating to Borrower
(or after the Debt Assumption, BRBR) and its Subsidiaries, on the one hand, and
the information relating to Borrower (or after the Debt Assumption, BRBR) and
its Restricted Subsidiaries on a standalone basis, on the other hand (the
“Quarterly Financial Statements”), and (ii) after the Debt Assumption, an
explanation of any material differences between BRBR and BellRing Brands with
respect to such financial statements; and

(c) not later than 60 days after the end of each Fiscal Year of the Borrower (or
after the Debt Assumption, BRBR) (commencing with the Fiscal Year ending
September 30, 2019), an annual budget of the Borrower (or after the Debt
Assumption, BRBR) and its Restricted Subsidiaries on a consolidated basis
consisting of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower (or after the Debt Assumption, BRBR) and its
Restricted Subsidiaries on a quarterly basis for the then-current Fiscal Year
(including the Fiscal Year in which the latest Maturity Date occurs, if such
Fiscal Year is the then-current Fiscal Year), accompanied by, after the Debt
Assumption, an explanation of any material differences between BRBR and BellRing
Brands with respect to such budgets.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.

 

95



--------------------------------------------------------------------------------

Section 6.02. Certificates; Other Information.

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial offer, treasurer or controller of the
Borrower;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the Board of Directors (or the audit committee of the Board of Directors) of
the Company or, after the Debt Assumption, BRBR, by its independent accountants
in connection with the accounts or books of the Borrower or any Restricted
Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company or, after the Debt Assumption, BRBR, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company or, after the Debt Assumption, BRBR, may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
whether or not otherwise required to be delivered to the Administrative Agent
pursuant hereto; provided that to the extent any such documents are filed with
the SEC, such documents shall be deemed delivered pursuant to this
Section 6.02(c) at the time of and so long as the Company or, after the Debt
Assumption, BellRing Brands, notifies the Administrative Agent (by facsimile or
electronic mail) of the filing with the SEC of any such documents;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt or equity securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement for debt or equity security in excess of $35,000,000
and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Restricted Subsidiary thereof (or after the Debt
Assumption, by BRBR), copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof (or
after the Debt Assumption, by BRBR);

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender,
through the Administrative Agent, may from time to time reasonably request;

(g) promptly following the written request of the Administrative Agent, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Restricted Subsidiaries and containing such
additional information as the Administrative Agent may reasonably specify; and

 

96



--------------------------------------------------------------------------------

(h)    promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Restricted Subsidiaries with any Environmental Law or Environmental Permit
that could (i) reasonably be expected to have a Material Adverse Effect or
(ii) cause any property described in the Mortgages (if any) to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) or referred to in Section 6.03(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02; or (2) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) with respect to the documents required to be delivered pursuant to
Section 6.01(a) or (b) only, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests in writing the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) with respect to any such documents, the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information within the meaning of United States federal securities
laws (“MNPI”) with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, and the Lenders to treat such Borrower Materials as not
containing any MNPI with respect to the Borrower or its Subsidiaries, or their
respective securities (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information” (and the Administrative Agent agrees that only Borrower Materials
marked “PUBLIC” will be made available on such portion of the Platform); and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

97



--------------------------------------------------------------------------------

Section 6.03. Notices.

Promptly notify the Administrative Agent when a Responsible Officer of the
Borrower has knowledge:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority, including in connection with any tax liabilities,
assessments, governmental charges or levies upon it or its properties or assets;
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence or reasonably expected occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary (which requirement shall
be deemed satisfied by the description thereof in a Form 10-K, Form 10-Q or Form
8-K filed with the SEC);

(e) of the incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05; or

(f) any change in the information provided in the applicable Beneficial
Ownership Certification that would result in (i) a change to the list of
beneficial owners identified as owning more than 25% of the equity interests of
the applicable legal entity or (ii) the person identified as having significant
responsibility for managing the applicable legal entity no longer having such
responsibility.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document, if any, that have been
breached.

Section 6.04. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04; (b) maintain all rights, privileges,
permits, and licenses reasonably necessary in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) preserve, maintain, renew and
keep in full force and effect all of its registered patents, trademarks, trade
names, trade dress and service

 

98



--------------------------------------------------------------------------------

marks, the failure of which to so preserve, maintain, renew or keep in full
force and effect could reasonably be expected to have a Material Adverse Effect;
and (d) pay and discharge as the same shall become due and payable all Federal,
state and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary.

Section 6.05. Maintenance of Properties.

Maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case with respect to clauses (a) and (b) except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 6.06. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies (that are
not Affiliates of the Borrower) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance,
which insurance (except as to Excluded Subsidiaries) shall name the
Administrative Agent, from and after the Debt Assumption as loss payee (in the
case of casualty insurance), or at all times as additional insured (in the case
of liability insurance); provided, however, if any insurance proceeds are paid
on the account of a casualty to assets or properties of any Loan Party that do
not constitute Collateral and at such time no Event of Default shall have
occurred and is continuing, then the Administrative Agent shall take such
actions, including endorsement, to cause any such insurance proceeds to be
promptly remitted to the Borrower to be used by the Borrower or such Loan Party
in any manner not prohibited by this Agreement.

(b) Notwithstanding anything herein to the contrary, from and after the Debt
Assumption (if any), with respect to each Mortgaged Property (if any), if at any
time the area in which the buildings and other improvements (as described in the
applicable Mortgage) (i) are located in an area with a high degree of seismic
activity, obtain earthquake insurance in such total amount as the Administrative
Agent may from time to time reasonably require or (ii) is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
total amount as the Administrative Agent may from time to time reasonably
require, and otherwise to ensure compliance with the NFIP as set forth in the
Flood Laws. Following the Debt Assumption Date, the Borrower shall deliver to
the Administrative Agent annual renewals of each earthquake insurance policy,
each flood insurance policy or annual renewals of each force-placed flood
insurance policy, as applicable. Following the Debt Assumption Date (if any), in
connection with any MIRE Event, the Borrower shall provide prior to such MIRE
Event the Administrative Agent (and authorize the Administrative Agent to
provide to the Lenders) for each Mortgaged Property (if any) a Flood
Determination Form, Borrower Notice and Evidence of Flood Insurance, as
applicable.

 

99



--------------------------------------------------------------------------------

Section 6.07. Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. Maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower and its Restricted Subsidiaries and their respective directors,
officers, managers and employees with Anti-Corruption Laws and applicable
Sanctions.

Section 6.08. Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions, and if and to the extent required by GAAP, matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

Section 6.09. Inspection Rights.

Beginning on the one-month anniversary of the Closing Date, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and to make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, managers,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired (but in no event
more than one time per Fiscal Year of the Borrower and with the Borrower being
required to pay all reasonable out-of-pocket expenses for one visit each Fiscal
Year) by the Administrative Agent, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice,
and without limitation as to frequency.

Section 6.10. Use of Proceeds.

Use the proceeds of the Credit Extension for the repayment of Indebtedness
(which may include the Loans) of the Company and payment of fees, costs, and
expenses relating thereto. Pending the application of such proceeds in
accordance with the foregoing, such proceeds may be temporarily invested in any
manner not prohibited by this Agreement.

 

100



--------------------------------------------------------------------------------

Section 6.11. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition by any Loan Party of any new direct or
indirect Subsidiary (other than any Excluded Subsidiary or any Immaterial
Subsidiary), or upon a Subsidiary of any Loan Party ceasing to be an Excluded
Subsidiary or ceasing to be an Immaterial Subsidiary, as applicable, the
Borrower shall, at the Borrower’s expense:

(i) Within 30 days (as such time may be extended by the Administrative Agent in
its reasonable discretion) following the creation or acquisition of such
Subsidiary or following such Subsidiary ceasing to be an Excluded Subsidiary or
ceasing to be an Immaterial Subsidiary, as applicable, cause such Subsidiary to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
joinder to the Collateral Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose and (b) deliver to the
Administrative Agent such other customary documentation reasonably requested by
the Administrative Agent including, without limitation, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;

(ii) within 30 days (as such time may be extended by the Administrative Agent in
its reasonable discretion) after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, if requested in writing by the Administrative Agent
or if the Administrative Agent is directed in writing by the Required Lenders to
request, furnish to the Administrative Agent a description of the owned real
property of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

(iii) within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, cause such Subsidiary and each direct and indirect
parent (to the extent such parent is the Borrower or a Subsidiary) of such
Subsidiary (if it has not already done so):

(A) to duly execute and deliver to the Administrative Agent collateral and
security agreements or supplements thereto, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all pledged Equity Interests in and of such Subsidiary, and other
instruments reasonably requested by the Administrative Agent), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
and constituting Liens on all such personal properties; and

(B) to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting first priority perfected Liens on properties purported to
be subject to the Collateral Agreement and equity pledge agreements delivered
pursuant to this Section 6.11, subject to Permitted Prior Liens; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required

 

101



--------------------------------------------------------------------------------

to take actions to perfect the security interest of the Administrative Agent
(x) on any property that is covered by a certificate of title statute of any
jurisdiction under the law of which the indication of a security interest on
such certificate is required as a condition of perfection thereof or (y) if
recordation of a security interest with the Federal Aviation Administration or
the International Registry of Mobile Assets is required as a condition of
perfection thereof; and

(iv) within 30 days after such formation or acquisition or after such Subsidiary
ceases to be an Excluded Subsidiary or ceases to be an Immaterial Subsidiary, as
applicable, deliver to the Administrative Agent, upon the request of the
Administrative Agent, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request.

Notwithstanding any of the foregoing to the contrary, (i) none of the foregoing
requirements relating to the creation or perfection of security interests in the
Collateral will apply until the occurrence of the Debt Assumption (it being
understood that the Loans are senior unsecured Indebtedness of the Borrower at
all time prior to the Debt Assumption), (ii) at all times following the Debt
Assumption, the Collateral shall be subject to the limitations and exclusions
set forth in the applicable Collateral Documents, (iii) if Section 6.18 is
applicable to a category or type of Collateral, the deadlines set forth in
Section 6.18 will apply if later notwithstanding anything to the contrary in
this Section 6.11(a) and (iv) prior to the Debt Assumption, in no event will any
Subsidiary be required to become a Guarantor unless such Subsidiary guarantees
the Existing Credit Agreement and the Senior Notes.

(b) With respect to any Material Real Estate Assets not owned or leased by a
Loan Party on the Debt Assumption Date but owned or leased by a Loan Party
thereafter, and all Material Real Estate Assets owned or leased by any
Subsidiary that becomes a Loan Party pursuant to Section 6.11(a) above after the
Debt Assumption Date (excluding, for the avoidance of doubt, any Immaterial
Subsidiary and any Excluded Subsidiary), within 120 days (as such time may be
extended by the Administrative Agent in its reasonable discretion) after the
date such Material Real Estate Assets is acquired or leased (or such Subsidiary
is formed or acquired or ceases to be an Excluded Subsidiary or ceases to be an
Immaterial Subsidiary, as the case may be), the Borrower shall, or shall cause
the applicable Loan Party to, at its expense, provide, or, with respect to
clause (vii), as applicable, acknowledge receipt of, as applicable:

(i) (x) in the case of owned Material Real Estate Assets, deeds of trust, trust
deeds, deeds to secure debt or mortgages (collectively, with each other mortgage
or similar document delivered pursuant to this Section 6.11 or Section 6.18, the
“Mortgages”), and (y) in the case of leased Material Real Estate Assets,
landlord access waivers or bailee agreements (unless the Borrower shall have
used its commercially reasonable efforts to obtain, but failed to obtain, such
access waivers), each in form and substance reasonably satisfactory to the
Administrative Agent and covering the Material Real Estate Assets then owned or
leased by the applicable Loan Party, together with any other Material Real
Estate Asset acquired by, or leased by, any Loan Party, in each case duly
executed by the appropriate Loan Party;

 

102



--------------------------------------------------------------------------------

(ii) a description of the owned property so acquired in detail reasonably
satisfactory to the Administrative Agent;

(iii) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein subject to Permitted Prior Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;

(iv) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, subject only to Permitted Prior Liens;

(v) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no less than 120 days (or such other date as may be reasonably
acceptable to the Administrative Agent (and it shall be deemed reasonably
acceptable if sufficient to delete the survey exception from any such Mortgage
Policy)) prior to the date of acquisition of such real property and improvements
thereon or recordation of the Mortgage, as applicable, in each case certified to
the Administrative Agent, the applicable Loan Party, and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and encroachments,
either by such improvements or on to such property, and other defects;

(vi) without limiting clause (vii) below, evidence of the insurance to the
extent required by the terms of the Mortgages;

(vii) at least forty days (as such time period may be reduced by the
Administrative Agent in its reasonable discretion) prior to the end of the 120
day period referred to in the lead in to this clause (b), the following
documents (collectively, the “Flood Documents”): (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available

 

103



--------------------------------------------------------------------------------

because the community does not participate in the NFIP, (C) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (D) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent (any of the
foregoing being “Evidence of Flood Insurance”); and

(viii) such legal opinions and other customary documents (including a
certificate from the Borrower certifying that all conditions and requirements in
clause (vii) above have been satisfied) as the Administrative Agent may
reasonably request with respect to such Mortgage or Mortgaged Property.

Notwithstanding any of the foregoing to the contrary, but without derogation of
the Borrower’s obligation to deliver information as set forth in clause
(vii) above or acknowledge receipt of any such information, as applicable,
(i) at all times after the Debt Assumption the Collateral shall be subject to
the limitations and exclusions set forth in the applicable Collateral Documents,
(ii) the Administrative Agent shall not enter into a Mortgage in respect of any
owned Material Real Estate Asset acquired by a Loan Party after the Debt
Assumption Date until (a) if such Mortgage relates to a property not located in
a flood zone, five Business Days after the Administrative Agent has received and
has delivered to the Lenders a completed Flood Determination Form or (b) if such
Mortgage relates to property located in a flood zone, 30 calendar days after the
Administrative Agent has received the following documents and has delivered such
documents to the Lenders: (x) a completed Flood Determination Form, (y) if such
real property is located in a “special flood hazard area”, (1) Borrower Notice
and (if applicable) notification to the Borrower that flood insurance coverage
under the NFIP is not available because the community does not participate in
the NFIP and (2) documentation evidencing the Borrower’s receipt of the Borrower
Notice (e.g., countersigned Borrower Notice, return receipt of certified U.S.
Mail, or overnight delivery) and (z) if flood insurance is required by Flood
Laws, Evidence of Flood Insurance, (iii) the Administrative Agent shall not
include in any Mortgage any improvements to real property that (x) are located
in a special flood hazard area, (y) have an aggregate value of no more than
$2,500,000 and (z) are not material to the overall value of such real property
and (iv) the deadlines set forth in Section 6.18 will apply if later
notwithstanding anything to the contrary in this Section 6.11(b).

(c) At any time after the Debt Assumption Date upon request of the
Administrative Agent, the Borrower shall, and shall cause each of its Restricted
Subsidiaries that is or becomes a Guarantor to, at the Borrower’s expense,
(i) promptly execute and deliver any and all further instruments and documents
and take all such other action as the Administrative Agent may deem reasonably
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, deeds of trust, trust
deeds, deeds to secure debt, mortgages, landlord access waivers, security
agreement supplements, intellectual property security agreement supplements and
other security and pledge agreements consistent with the terms and provisions of
this Agreement; provided that, notwithstanding the foregoing, the Loan Parties
shall not be required to take actions to perfect the security interest of the
Administrative

 

104



--------------------------------------------------------------------------------

Agent (x) on any property that is covered by a certificate of title statute of
any jurisdiction under the law of which the indication of a security interest on
such certificate is required as a condition of perfection thereof or (y) if
recordation of a security interest with the Federal Aviation Administration or
the International Registry of Mobile Assets is required as a condition of
perfection thereof; provided, further that, if Section 6.18 is applicable to a
category or type of Collateral, the deadlines set forth in Section 6.18 will
apply if later notwithstanding anything to the contrary in this Section 6.11(c).

Section 6.12. Compliance with Environmental Laws.

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits, except where the failure to so comply would not reasonably be likely to
have a Material Adverse Effect; and, if ordered to do so by a Governmental
Authority or otherwise required pursuant to any Environmental Law, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to undertake any such ordered or required
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

Section 6.13. Preparation of Environmental Reports.

At any time after the Debt Assumption Date, at the written request of the
Required Lenders from time to time, but no more than one time for any owned
Material Real Estate Asset or other owned real property subject to a Mortgage
(any such real property, an “Assessment Property”) (unless a Default shall have
occurred and be continuing, during which time no such limitation shall apply)
provide to the Lenders within 90 days after such request, at the expense of the
Borrower, a written environmental site assessment report for any of such real
properties described in such request, prepared by an environmental consulting
firm and in form and substance reasonably acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld or delayed), reasonably
investigating the presence or absence of Hazardous Materials and the estimated
reasonable cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such real properties to the extent required by
Environmental Law (the “Cost Estimate”); without limiting the generality of the
foregoing, if the Administrative Agent reasonably determines at any time that a
material risk exists that any such report will not be provided to the Lenders
within the time referred to above, the Administrative Agent may retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Restricted
Subsidiary that owns any real property described in such request to grant at the
time of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective real properties to
undertake such an assessment at reasonable times and with reasonable advance
notice; provided that the Administrative Agent shall request the environmental
consulting firm to carry levels of insurance, if any, as may be customary for
the performance of such assessment. In determining the Cost Estimate, the
Borrower’s or the Administrative Agent’s environmental consulting firm shall

 

105



--------------------------------------------------------------------------------

reasonably take into account the existing use of the Assessment Property and the
potential use of institutional controls to address the Hazardous Materials on
the Assessment Property and the availability of risk-based approaches to address
any Hazardous Materials on the Assessment Property. No Phase II or other
invasive environmental report shall be required by this Section or undertaken
pursuant to this Section unless an Event of Default shall have occurred and be
continuing at the time that the Required Lenders have made a written request
thereof.

Section 6.14. Lender Calls.

(a) Participate in an annual meeting of the Administrative Agent and the Lenders
to be held at the Borrower’s corporate offices (or at such other location as may
be agreed to by the Borrower and the Administrative Agent, including by
telephonic conference calls) at such time as may be agreed to by the Borrower
and the Administrative Agent (but in any event no earlier than the one-month
anniversary of the Closing Date) and (b) prior to the Debt Assumption, invite
the Lenders to participate in any quarterly conference calls made available to
the bondholders of any of the Senior Notes (although Borrower shall have no
obligation to hold any such quarterly conference calls).

Section 6.15. Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents or Section 6.11, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required to take
actions to create or perfect the security interest of the Administrative Agent
(x) on any property that is covered by a certificate of title statute of any
jurisdiction under the law of which the indication of a security interest on
such certificate is required as a condition of perfection thereof, (y) if
recordation of a security interest with the Federal Aviation Administration or
the International Registry of Mobile Assets is required as a condition of
perfection thereof, or (z) prior to the Debt Assumption; provided further that,
if Section 6.18 is applicable to a category or type of Collateral, the deadlines
set forth in Section 6.18 will apply if later notwithstanding anything to the
contrary in this Section 6.15.

Section 6.16. [Reserved].

 

106



--------------------------------------------------------------------------------

Section 6.17. Designation of Restricted and Unrestricted Subsidiaries.

The Borrower may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary”;
provided that (i) immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing, and (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” as defined in any capital markets
Indebtedness of the Borrower. All outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the designated Unrestricted Subsidiary will
be treated as an Investment by the Borrower or such Restricted Subsidiary, as
applicable, made at the time of the designation. The amount of all such
outstanding Investments will be the aggregate fair market value of such
Investments at the time of the designation. The designation will not be
permitted if such Investment would not be permitted under Section 7.02 at that
time and if such Restricted Subsidiary does not otherwise meet the definition of
an Unrestricted Subsidiary. Any designation of a Subsidiary of the Borrower as
an Unrestricted Subsidiary shall be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of the board resolution
of the Borrower giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing conditions and the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by Section 6.17.

If, at any time, any Unrestricted Subsidiary would fail to meet any of the
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and (1) any Indebtedness
of such Subsidiary, (2) any Liens of such Subsidiary or (3) any Investments of
such Subsidiary, in each case shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date under Article 7, as
applicable, the Borrower shall be in default of such Article 7, as applicable.

The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation shall be deemed to be an
incurrence, on the date of designation, of Indebtedness, Liens and Investments
by a Restricted Subsidiary of the Borrower of any outstanding Indebtedness,
Liens and Investments of such Unrestricted Subsidiary and such designation shall
only be permitted if (1) such Indebtedness is permitted under Section 7.03, such
Liens are permitted under Section 7.01 and such Investments are permitted under
Section 7.02; and (2) no Default or Event of Default shall have occurred and be
continuing.

Section 6.18. Post-Closing Covenants.

(a) To the extent not already delivered on the Closing Date or on the Debt
Assumption Date, as applicable, the Borrower shall deliver (x) legal opinions of
Lewis Rice LLC, counsel to the Loan Parties, and Epstein Becker & Green, P.C.,
New York counsel to the Loan Parties, and (y) secretary’s certificates, in each
case with respect to the Guarantors and in form and substance reasonably
satisfactory to the Arrangers:

(i) with respect to the Pre-Assumption Guarantors, within fifteen Business Days
following the Closing Date; provided, however, that no such opinions and
secretary’s certificates shall be required to be delivered if (a) the Debt
Assumption has occurred prior to such 15th Business Day following the Closing
Date (or such later date as the Administrative Agent may agree to in its sole
discretion) or (b) the Loans have been repaid in full prior to such date; and

 

107



--------------------------------------------------------------------------------

(ii) with respect to the Post-Assumption Guarantors, within ten Business Days
following the Debt Assumption Date; provided, however, that no such opinions and
secretary’s certificates shall be required to be delivered if the Loans have
been repaid in full prior to such date.

(b) Following the Debt Assumption Date, the Loan Parties shall, to the extent
such actions are not already completed on the Debt Assumption Date (it being
understood that all Collateral which may be perfected by the filing of a UCC
financing statement is required to be perfected on the Debt Assumption Date
pursuant to the Guarantee and Collateral Agreement):

(i) with respect to Material Real Estate Assets owned as of the Debt Assumption
Date, provide the Mortgages and the other documents, and take such other
actions, as are specified in Section 6.11(b)(i)-(viii), in each case within 90
days following the Debt Assumption Date; and

(ii) perfect a security interest in the Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties by the following
deadlines: (i) with respect to certificated equity interests, within ten
Business Days (or such later date as the Administrative Agent may agree to in
its sole discretion) after the Debt Assumption Date; (ii) with respect to
intellectual property (other than any intellectual property with respect to
which security interests may be perfected by the filing of a UCC financing
statement), within ten Business Days (or such later date as the Administrative
Agent may agree to in its sole discretion) after the Debt Assumption Date; and
(iii) with respect to all other Collateral, within 90 days following the Debt
Assumption Date, in the case of each of the foregoing clauses (i), (ii) and
(iii), subject to such arrangements to be mutually agreed between the Arrangers
and the Borrower and subject to such extensions as deemed appropriate by the
Arrangers in their sole discretion).

SECTION 7.

NEGATIVE COVENANTS

From and after the Closing Date until the Loans and all other Obligations under
the Loan Documents are repaid in full, the covenants set forth in this Article 7
shall be applicable to the Borrower and its Restricted Subsidiaries.

Section 7.01. [Reserved]

Section 7.02. [Reserved]

Section 7.03. [Reserved]

Section 7.04. [Reserved]

Section 7.05. [Reserved]

 

108



--------------------------------------------------------------------------------

Section 7.06. [Reserved]

Section 7.07. Restricted Payments

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly,

(i) Declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Equity Interests) of the Borrower and other than dividends or
distributions payable to the Borrower or a Restricted Subsidiary of the
Borrower;

(ii) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower) any Equity Interests of the Borrower or
any direct or indirect parent of the Borrower, in each case held by Persons
other than the Borrower or a Restricted Subsidiary of the Borrower;

(iii) make any principal payment on or with respect to, or purchase, repurchase,
redeem, defease or otherwise acquire or retire for value any Subordinated
Indebtedness (other than the payment, purchase, repurchase, redemption,
defeasance, acquisition or retirement of (i) intercompany Indebtedness between
or among the Borrower and its Restricted Subsidiaries, and (ii) Subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity thereof, in each case due within one year of the
date of such payment, purchase, repurchase, redemption, defeasance, acquisition
or retirement); or

(iv) make any Restricted Investment (all such payments and other actions set
forth in clauses (i) through (iii) above being collectively referred to as
“Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence of such Restricted Payment;

(B) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 7.09(a); and

 

109



--------------------------------------------------------------------------------

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
July 3, 2019 (excluding Restricted Payments permitted by clause (ii), (iii),
(iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv),
(xvi) or (xvii) of Section 7.07(b)), is less than the sum, without duplication,
of (such sum, the “Cumulative Credit”):

(1) 100% of the cumulative Consolidated Cash Flow (excluding the amount of any
dividends or distributions included in the calculation of Consolidated Cash Flow
to the extent the Company elects to include such dividends or distributions in
clause (n)(ii) or (t)(ii) of the definition of “Permitted Investments” in
accordance with such clause) of the Company for the period (taken as one
accounting period) commencing on July 1, 2019 and ending on the last day of the
fiscal quarter ended immediately prior to the date of such calculation for which
internal financial statements are available at the time of such Restricted
Payment minus 1.5 times the Fixed Charges of the Company for the same period
(taken as one accounting period), plus

(2) 100% of the aggregate net proceeds (including the fair market value of
property other than cash) received by the Borrower (other than any net proceeds
or assets received in connection with the contribution of assets pursuant to the
Separation Agreement) after July 3, 2019, as a contribution to its common equity
capital or from the issue or sale (other than to a Subsidiary of the Borrower)
of:

(3) Equity Interests (other than Disqualified Equity Interests or Designated
Preferred Stock) of the Borrower; or

(4) Disqualified Equity Interests, Designated Preferred Stock or debt securities
of the Borrower that in each case have been converted into or exchanged for
Equity Interests (other than Disqualified Equity Interests or Designated
Preferred Stock) of the Borrower, plus

(5) 100% of the fair market value as of the date of issuance of any Equity
Interests (other than Disqualified Equity Interests) issued since July 3, 2019,
by the Borrower as consideration for the purchase by the Borrower or any of its
Restricted Subsidiaries of all or substantially all of the assets of, or a
majority of the Voting Stock of, a Related Business (including by means of a
merger, consolidation or other business combination permitted under this
Agreement); plus

(6) to the extent that any Restricted Investment that was made after July 3,
2019, is sold for cash or other property or otherwise liquidated or repaid for
cash, the lesser of (x) the cash return of capital with respect to such
Restricted Investment or the fair market value of such other property (less the
cost of disposition, if any) and (y) the initial amount of such Restricted
Investment; plus

 

110



--------------------------------------------------------------------------------

(7) 100% of the aggregate net proceeds (including the fair market value of
property other than cash) received by the Borrower or any Restricted Subsidiary
from any distribution or dividend (other than a return of capital) from an
Unrestricted Subsidiary (except to the extent any such amount has already been
included in the calculation of Consolidated Cash Flow); plus

(8) upon redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
or upon the merger or consolidation of an Unrestricted Subsidiary with or into
the Borrower or any of its Restricted Subsidiaries, the lesser of (x) the fair
market value of the Borrower’s Investment in such Subsidiary as of the date of
redesignation and (y) such fair market value as of the date such Subsidiary was
originally designated as an Unrestricted Subsidiary; plus

(9) (x) prior to the consummation of the Debt Assumption and for so long as the
Company is the Borrower, $2,782 million and (y) after the consummation of the
Debt Assumption, $25.0 million.

As of and after the Debt Assumption Date, the phrase “July 1, 2019” included in
this Section 7.07(a) will be deemed to be replaced with the phrase “the first
day of the fiscal quarter of the Borrower in which the Debt Assumption occurs”,
such that the Cumulative Credit will build (or decrease, as the case may be)
from the first day of the fiscal quarter in which the Debt Assumption occurs,
and each instance of the phrases “since July 3, 2019” or “after July 3, 2019”
included in this Section 7.07(a) will be deemed to be replaced with the phrase
“on or after the first day after the Debt Assumption Date”.

(b) The provisions of Section 7.07(a) will not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 90 days after the date of declaration thereof or
the giving of any redemption notice related thereto, if at said date of
declaration or notice such payment would have complied with the provisions of
this Agreement;

(ii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of, Equity Interests of the Borrower (other than
Disqualified Equity Interests) or from the contribution of common equity capital
to the Borrower within ten Business Days; provided that the amount of any such
net cash proceeds that are utilized for any such Restricted Payment shall be
excluded from clause (iv)(B) of Section 7.07(a);

(iii) the redemption, repurchase, retirement, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness or Disqualified Equity
Interests of the Borrower or any of its Restricted Subsidiaries with the net
cash proceeds from a substantially concurrent (i) incurrence of Permitted
Refinancing Indebtedness or (ii) issuance of Disqualified Equity Interests
permitted to be issued under this Agreement;

 

111



--------------------------------------------------------------------------------

(iv) the payment of any dividend (or, in the case of any partnership, limited
liability company or other business entity, any similar distribution) by a
Restricted Subsidiary of the Borrower to the holders of its Equity Interests on
a pro rata basis;

(v) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Borrower or any Restricted Subsidiary of the
Borrower held by any current or former officer, manager, director, or employee
of the Borrower (or any of its Restricted Subsidiaries) pursuant to any equity
subscription agreement, stock option agreement, employment agreement, severance
agreement or other executive compensation arrangement or any other management or
employee benefit plan or agreement, shareholders’ agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests shall not exceed $25.0 million
($5.0 million) in any calendar year (with unused amounts in any calendar year
being carried over to subsequent calendar years; provided that the aggregate
purchase price for all such repurchased, redeemed, acquired or retired Equity
Interests shall not exceed $40.0 million ($10.0 million) in any calendar year);
and provided, further, that such amount in any calendar year may be increased by
an amount not to exceed the cash proceeds received by the Borrower from sales of
Equity Interests (other than Disqualified Equity Interests) of the Borrower to
directors, officers, managers and employees of the Borrower or any of its
Restricted Subsidiaries that occur after the Closing Date (provided that the
amount of such cash proceeds used for any such repurchase, redemption,
acquisition or retirement will not increase the amount available for Restricted
Payments under clause (B) of Section 7.07(a); and provided, further, that the
Borrower may elect to apply all or any portion of the aggregate increase
contemplated by this proviso in any calendar year); and provided, further, that
cancellation of Indebtedness owing to the Borrower from members of management of
the Borrower or any Restricted Subsidiary of the Borrower in connection with a
repurchase of Equity Interests of the Borrower will not be deemed to constitute
a Restricted Payment;

(vi) the repurchase of Equity Interests deemed to occur (i) upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options and (ii) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the taxes payable by such director or
employee upon such grant or award;

(vii) payments to holders of the Borrower’s capital stock in lieu of the
issuance of fractional shares of its Equity Interests;

(viii) the redemption, repurchase, retirement, defeasance or other acquisition
of Disqualified Equity Interests of the Borrower in exchange for Disqualified
Equity Interests of the Borrower or with the net cash proceeds from a
substantially concurrent issuance of Disqualified Equity Interests by the
Borrower, in each case that is permitted to be issued as described under
Section 7.09;

(ix) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness in accordance with the provisions similar to those
described under Sections 7.10 and 7.14;

 

112



--------------------------------------------------------------------------------

(x) the declaration and payment of dividends to holders of any class or series
of Disqualified Equity Interests of the Borrower or any of its Restricted
Subsidiaries or any class or series of Preferred Stock of a Restricted
Subsidiary issued in accordance with Section 7.09 to the extent such dividends
are included in the definition of “Fixed Charges”;

(xi) the declaration and payment of dividends to holders of any class or series
of Designated Preferred Stock of the Borrower;

(xii) the declaration and payment of Tax Distributions;

(xiii) payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger or transfer of assets that complies
with the provisions of this Agreement applicable to mergers, consolidations and
transfers of all or substantially all of the property and assets of the
Borrower;

(xiv) the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all of the holders of
Common Stock of the Borrower pursuant to any shareholders’ rights plan adopted
for the purpose of protecting shareholders from unfair takeover tactics;
provided that any such purchase, redemption, acquisition, cancellation or other
retirement of such rights is not for the purpose of evading the limitations of
this Section 7.07 (all as determined in good faith by a senior financial officer
of the Borrower);

(xv) Restricted Payments in an aggregate amount under this clause (15) at any
time outstanding not to exceed the greater of $300.0 million ($60.0 million) and
4.0% of Consolidated Total Assets (determined as of the date of any Restricted
Payment pursuant to this clause (xv));

(xvi) Restricted Payments in an aggregate amount in any fiscal year not to
exceed an amount equal to 6.0% of the Market Capitalization; provided, that at
least one class of the Borrower’s Common Stock has been listed on The New York
Stock Exchange (or, if the primary listing of such Common Stock is on another
exchange, on such other exchange) for the 30 consecutive trading days
immediately preceding the date of such Restricted Payment (for avoidance of
doubt, Restricted Payments pursuant to this clause (xvi) will only be permitted
after the Debt Assumption if BRBR’s Common Stock has been so listed for at least
30 consecutive trading days); and

(xvii) other Restricted Payments so long as the Consolidated Leverage Ratio,
calculated as of the date of such Restricted Payment and after giving pro forma
effect thereto (including, without limitation, to the incurrence of any
Indebtedness to finance such Restricted Payment), does not exceed 4.0 to 1.0;

provided that in the case of clauses (v), (xiii), (xvi) and (xvii) no Default
shall have occurred and be continuing.

 

113



--------------------------------------------------------------------------------

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. For purposes
of determining compliance with this Section 7.07, in the event that a Restricted
Payment meets the criteria of more than one of the exceptions described in
clauses (i) through (xvii) above or is entitled to be made pursuant to
Section 7.07(a), the Borrower will be permitted, in its sole discretion, to
classify the Restricted Payment, or later reclassify the Restricted Payment in
whole or in part, in any manner that complies with this Section 7.07. For
avoidance of doubt, prior to the Debt Assumption, nothing in this Agreement will
restrict the repurchase, redemption, defeasance or other acquisition or
retirement for value of the Senior Notes.

Section 7.08. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests to the
Borrower or any of the Borrower’s Restricted Subsidiaries, or with respect to
any other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of the Borrower’s Restricted
Subsidiaries;

(ii) make loans or advances to the Borrower or any of the Borrower’s Restricted
Subsidiaries; or

(iii) transfer any of its properties or assets to the Borrower or any of the
Borrower’s Restricted Subsidiaries.

(b) The restrictions in Section 7.08(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements governing Existing Indebtedness and any other agreement as in
effect on the Closing Date or the Debt Assumption Date, as applicable, and any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those agreements; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in such agreements on the Closing Date or the Debt
Assumption Date, as applicable;

(ii) this Agreement, the Loans and the related Guarantees;

(iii) applicable law, rule, regulation or administrative or court order;

(iv) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred or Equity Interests were issued in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired;

 

114



--------------------------------------------------------------------------------

(v) customary non-assignment provisions in leases, licenses, contracts and other
agreements entered into in the ordinary course of business;

(vi) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
so acquired of the nature described in Section 7.08(a)(3);

(vii) any agreement for the sale or other disposition of all or substantially
all of the Equity Interests or assets of a Restricted Subsidiary that restricts
distributions by such Restricted Subsidiary pending the closing of such sale or
other disposition;

(viii) agreements governing Permitted Refinancing Indebtedness; provided that
the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are, in the good faith judgment of the senior
management or the Board of Directors of the Borrower, not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;

(ix) any agreement creating a Lien securing Indebtedness otherwise permitted to
be incurred pursuant to the provisions of Section 7.12, to the extent limiting
the right of the Borrower or any of its Restricted Subsidiaries to dispose of
the assets subject to such Lien;

(x) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business or with the approval of the Borrower’s Board of Directors;

(xi) customary restrictions on a Receivables Subsidiary and Receivables Program
Assets effected in connection with a Qualified Receivables Transaction;

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(xiii) in the case of the provision described in Section 7.08(a)(3): (a) that
restrict in a customary manner the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset or (b) arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any Restricted Subsidiary thereof in any manner material to the Borrower or any
Restricted Subsidiary thereof;

(xiv) existing under, by reason of or with respect to customary provisions
contained in leases or licenses of intellectual property and other agreements,
in each case, entered into in the ordinary course of business;

 

115



--------------------------------------------------------------------------------

(xv) existing under, by reason of or with respect to Indebtedness of the
Borrower or a Restricted Subsidiary not prohibited to be incurred under this
Agreement; provided that (a) such encumbrances or restrictions are customary for
the type of Indebtedness being incurred and the jurisdiction of the obligor and
(b) such encumbrances or restrictions will not affect in any material respect
the Borrower’s or any Guarantor’s ability to make principal and interest
payments on the Loans, as determined in good faith by the Borrower;

(xvi) agreements governing Indebtedness incurred in compliance with
Section 7.09(b)(4), provided that such encumbrances or restrictions apply only
to assets financed with the proceeds of such Indebtedness;

(xvii) any other agreement governing Indebtedness incurred after the Closing
Date that contains encumbrances or other restrictions that are, in the good
faith judgment of the senior management or the Board of Directors of the
Borrower, no more restrictive in any material respect taken as a whole than
those encumbrances and other restrictions that are customary in comparable
financings; and

(xviii) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (17) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower,
not materially more restrictive as a whole with respect to such encumbrances or
restrictions than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

Section 7.09. Indebtedness

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to any Indebtedness (including Acquired Debt), and the Borrower and
the Guarantors will not issue any Disqualified Equity Interests and the Borrower
will not permit any of its Restricted Subsidiaries (other than the Guarantors)
to issue any shares of preferred stock; provided, however, that the Borrower and
any of the Guarantors may incur Indebtedness (including Acquired Debt) or issue
Disqualified Equity Interests, if the Fixed Charge Coverage Ratio for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Equity Interests are
issued would have been at least 2.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom) as if the
additional Indebtedness had been incurred, or the Disqualified Equity Interests
had been issued, as the case may be, at the beginning of such four-quarter
period.

 

116



--------------------------------------------------------------------------------

(b) The provisions of Section 7.09(a) will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Borrower and its Restricted Subsidiaries of
(a) Indebtedness, letters of credit and bankers’ acceptances under Credit
Facilities in an aggregate amount at any time outstanding as of any date of
incurrence of any such Indebtedness (together with the aggregate amount of any
Permitted Refinancing Indebtedness outstanding as of such date that was incurred
pursuant to clause (1)(b) and that is not deemed to be incurred pursuant to
another clause of the definition of Permitted Debt or clause (a) above as a
result of reclassification) not to exceed the greater of (x) $1,500.0 million
($225.0 million) and (y) such amount as would not cause the Consolidated Senior
Secured Leverage Ratio, calculated as of the date of incurrence, to exceed 3.5
to 1.0 and (b) any Permitted Refinancing Indebtedness incurred to extend,
refinance, refund, renew, replace, defease or discharge any Indebtedness that
was incurred pursuant to this clause (i) and was not, as of the date of
incurrence of such Permitted Refinancing Indebtedness, deemed to be incurred
pursuant to another clause of the definition of Permitted Debt or clause
(a) above as a result of reclassification;

(ii) the incurrence by the Borrower and its Restricted Subsidiaries of Existing
Indebtedness;

(iii) the incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Loans and Guarantees of the Loans;

(iv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Borrower or such
Restricted Subsidiary (whether through the direct purchase of assets or the
Equity Interests of any Person owning such assets), in an aggregate principal
amount at any time outstanding, as of the date of incurrence of any Indebtedness
pursuant to this clause (iv), including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (iv), not to exceed the greater of (a) $300.0 million ($185.0
million) and (b) 4.0% of Consolidated Total Assets (determined as of the date of
incurrence);

(v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, Indebtedness incurred under
clauses (ii), (iii) or (iv) above, this clause (v), clauses (xvii), (xviii),
(xx), (xxvi) or (xxvii) below or pursuant to Section 7.09(a);

(vi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;
provided, however, that:

(A) if the Borrower or any Guarantor is the obligor on such Indebtedness, and
the payee is not the Borrower or a Guarantor, such Indebtedness must be
expressly subordinated to the prior payment in full in cash of all Obligations
with respect to the Loans, in the case of the Borrower, or the Guarantee of the
Loans by such Guarantor, in the case of a Guarantor; and

 

117



--------------------------------------------------------------------------------

(B) (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary thereof and (2) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary thereof shall be deemed, in each case, to constitute an incurrence of
such Indebtedness by the Borrower or such Restricted Subsidiary, as the case may
be, that was not permitted by this clause (vi);

(vii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness under Hedging Obligations that are not entered into for the purpose
of speculation;

(viii) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower; and

(B) any sale or other transfer of any such preferred stock to a Person that is
not either the Borrower or a Restricted Subsidiary of the Borrower,

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (viii);

(ix) the Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that was
permitted to be incurred by another provision of this Section 7.09 and could
have been incurred (in compliance with this Section 7.09) by the Person so
Guaranteeing such Indebtedness;

(x) the incurrence of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

(xi) the incurrence of Indebtedness of the Borrower or any of its Restricted
Subsidiaries in respect of security for workers’ compensation claims, payment
obligations in connection with self- insurance, health, disability or other
employee benefits or property, casualty or liability insurance provided to the
Borrower or any of its Restricted

 

118



--------------------------------------------------------------------------------

Subsidiaries, bankers’ acceptances, performance, surety and similar bonds and
completion guarantees provided by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business; provided that the underlying
obligation to perform is that of the Borrower and its Restricted Subsidiaries
and not that of the Borrower’s Unrestricted Subsidiaries; and provided further
that such underlying obligation is not in respect of borrowed money;

(xii) the incurrence of Indebtedness that may be deemed to arise as a result of
agreements of the Borrower or any Restricted Subsidiary of the Borrower
providing for indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of the Borrower or any Restricted
Subsidiary or Equity Interests of a Restricted Subsidiary; provided that (a) any
amount of such obligations included on the face of the balance sheet of the
Borrower or any Restricted Subsidiary shall not be permitted under this clause
(xii) and (b) the maximum aggregate liability in respect of all such obligations
outstanding under this clause (xii) shall at no time exceed the gross proceeds
including non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Borrower and the Restricted
Subsidiaries in connection with such disposition;

(xiii) Indebtedness incurred under commercial letters of credit issued for the
account of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business (and not for the purpose of, directly or indirectly,
incurring Indebtedness or providing credit support or a similar arrangement in
respect of Indebtedness); or Indebtedness of the Borrower or any of its
Restricted Subsidiaries under letters of credit and bank guarantees backstopped
by letters of credit under the Credit Facilities;

(xiv) pledges, deposits or payments made or given in the ordinary course of
business in connection with or to secure statutory, regulatory or similar
obligations, including obligations under health, safety or environmental
obligations, or arising from guarantees to suppliers, lessors, licenses,
contractors, franchisees or customers of obligations, other than Indebtedness,
made in the ordinary course of business;

(xv) the incurrence of Indebtedness by the Borrower or any of its Restricted
Subsidiaries issued to directors, officers, managers or employees of the
Borrower or any of its Restricted Subsidiaries in connection with the redemption
or purchase of Equity Interests that, by its terms, is subordinated to the
notes, is not secured by any assets of the Borrower or any of its Restricted
Subsidiaries and does not require cash payments prior to the Stated Maturity of
the Loans, in an aggregate principal amount at any time outstanding not to
exceed $25.0 million ($5.0 million);

(xvi) the Ralcorp Obligations;

 

119



--------------------------------------------------------------------------------

(xvii) the incurrence by any Foreign Subsidiary of Indebtedness and/or the
guarantee by the Borrower and/or any of its Restricted Subsidiaries of such
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, as of the date of incurrence of any Indebtedness
pursuant to this clause (xvii), including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (xvii), not to exceed the greater of (a) $300.0 million ($60.0
million) and (b) 4.0% of Consolidated Total Assets (determined as of the date of
incurrence);

(xviii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
any Capitalized Lease Obligation resulting from a Sale and Leaseback Transaction
in an aggregate principal amount at any time outstanding, as of the date of
incurrence of any Indebtedness pursuant to this clause (xviii), including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (xviii), not to exceed the greater
of $100.0 million ($20.0 million) and 1.50% of Consolidated Total Assets
(determined as of the date of incurrence);

(xix) Indebtedness in respect of Receivables Program Obligations;

(xx) the incurrence of Acquired Debt or other Indebtedness incurred in
connection with, or in contemplation of, an acquisition (including by way of
merger or consolidation) by the Borrower or any of its Restricted Subsidiaries;
provided that after giving pro forma effect to such acquisition, either (a) the
Borrower’s Fixed Charge Coverage Ratio immediately following such acquisition
and incurrence (including a pro forma application of the net proceeds therefrom)
would be at least 2.0 to 1.0 or (b) the Borrower’s pro forma Fixed Charge
Coverage Ratio would be greater than the actual Fixed Charge Coverage Ratio of
the Borrower immediately prior to such acquisition and incurrence;

(xxi) Indebtedness incurred by the Borrower or any Restricted Subsidiary of the
Borrower to the extent that the net proceeds thereof are promptly deposited with
the Administrative Agent to repay the Loans;

(xxii) Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
consisting of obligations to pay insurance premiums or take-or-pay obligations
contained in supply arrangements incurred in the ordinary course of business;

(xxiii) Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements in the ordinary course of
business;

(xxiv) Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

(xxv) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(xxvi) the incurrence of Indebtedness by any Restricted Subsidiary of the
Borrower that is not a Guarantor, and/or the guarantee by the Borrower or any of
its Restricted Subsidiaries of Indebtedness of any joint venture of the Borrower
or any of its Restricted Subsidiaries, in an aggregate principal amount (or
accreted value, as applicable)

 

120



--------------------------------------------------------------------------------

at any time outstanding, as of the date of incurrence of any Indebtedness
pursuant to this clause (xxvi), including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (xxvi), not to exceed the greater of $275.0 million ($55.0 million)
and 3.0% of Consolidated Total Assets (determined as of the date of incurrence);

(xxvii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, as of the date of incurrence of any
Indebtedness pursuant to this clause (xxvii), including all Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (xxvii), not to exceed the greater
of $400.0 million ($80.0 million) and 4.5% of Consolidated Total Assets
(determined as of the date of incurrence); and

(xxviii) the incurrence by the Loan Parties as of or after the Debt Assumption
of the Permanent Term Financing, in an aggregate principal amount not to exceed,
at any time outstanding, (a) $700.0 million less (b) the aggregate amount of any
repayment or prepayment of the Permanent Term Financing.

(c) The Borrower will not, and will not permit any Guarantor to, directly or
indirectly, incur any Indebtedness that is contractually subordinated in right
of payment to any other Indebtedness of the Borrower or of such Guarantor, as
the case may be, unless such Indebtedness is also contractually subordinated in
the right of payment to the Loans and the applicable Guarantee on substantially
the same terms. For purposes of the foregoing, no Indebtedness will be deemed to
be contractually subordinated in right of payment to any other Indebtedness of
the Borrower or any Guarantor solely by virtue of being unsecured or secured by
a junior priority Lien or by virtue of the fact that the holders of such
Indebtedness have entered into intercreditor agreements or other arrangements
giving one or more of such holders priority over the other holders in the
collateral held by them, including intercreditor agreements that contain
customary provisions requiring turnover by holders of junior priority Liens of
proceeds of collateral in the event that the security interests in favor of the
holders of the senior priority in such intended collateral are not perfected or
invalidated and similar customary provisions protecting the holders of senior
priority Liens.

(d) For purposes of determining compliance with this Section 7.09, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xxviii) above, or
is entitled to be incurred pursuant to Section 7.09(a), the Borrower will be
permitted to classify such item of Indebtedness on the date of its incurrence
(or later reclassify such Indebtedness in whole or in part) in any manner that
complies with this Section 7.09; provided that (i) any Permanent Term Financing
funded on the Debt Assumption Date will be deemed to be incurred on the Debt
Assumption Date pursuant to Section 7.09(b)(xxviii) and may not be reclassified
and (ii) any Permanent Revolving Financing funded on the Debt Assumption Date
will be deemed to be incurred on the Debt Assumption Date pursuant to
Section 7.09(b)(i) and may not be reclassified. In addition, the accrual of
interest, accretion or amortization of original issue discount, the payment of
interest on any Indebtedness in the form of additional Indebtedness with the
same terms, the reclassification of preferred stock as Indebtedness due to a
change in accounting principles, and the payment of dividends on Disqualified
Equity Interests in the form of additional shares of the same class of
Disqualified Equity Interests will not be treated as an incurrence of
Indebtedness or an issuance of Disqualified Equity Interests for purposes of
this Section 7.09.

 

121



--------------------------------------------------------------------------------

(e) The maximum amount of Indebtedness that may be incurred pursuant to this
Section 7.09 shall not be deemed to be exceeded with respect to any outstanding
Indebtedness due solely to the result of fluctuations in the exchange rates of
currencies. For purposes of determining compliance with any U.S. dollar
denominated restriction on the incurrence of Indebtedness where the Indebtedness
incurred, or any Indebtedness outstanding pursuant to the clause or clauses of
the definition of Permitted Debt under which such Indebtedness is being
incurred, is denominated in a different currency, the amount of any such
Indebtedness being incurred and such outstanding Indebtedness, if any, will in
each case be the U.S. Dollar Equivalent determined on the date any such
Indebtedness was incurred, in the case of term Indebtedness, or first committed
or first incurred (whichever yields the lower U.S. Dollar Equivalent), in the
case of revolving credit Indebtedness, which U.S. Dollar Equivalent will be
reduced by any repayment on such Indebtedness in proportion to the reduction in
principal amount; provided, however, that if any such Indebtedness denominated
in a different currency is subject to a currency Swap Contract with respect to
U.S. dollars covering all principal, premium, if any, and interest payable on
such Indebtedness, the amount of such Indebtedness expressed in U.S. dollars
will be as provided in such currency Swap Contract. The principal amount of any
Permitted Refinancing Indebtedness incurred in the same currency as the
Indebtedness being refinanced will be the U.S. Dollar Equivalent of the
Indebtedness refinanced, except to the extent that (1) such U.S. Dollar
Equivalent was determined based on a currency Swap Contract, in which case the
Permitted Refinancing Indebtedness will be determined in accordance with the
preceding sentence, and (2) if the principal amount of the Permitted Refinancing
Indebtedness exceeds the principal amount of the Indebtedness being refinanced,
the U.S. Dollar Equivalent of such excess, as appropriate, will be determined on
the date such Permitted Refinancing Indebtedness is incurred.

Section 7.10. Asset Sales

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale, unless:

(i) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or Equity Interests issued or sold or otherwise
disposed of, as approved in good faith by the Borrower’s Board of Directors; and

(ii) at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision only (and specifically not for the
purposes of the definition of “Net Proceeds”), each of the following shall be
deemed to be cash:

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet) of the Borrower or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Loans or any Subsidiary Guarantee) that are assumed by the transferee of
any such assets;

 

122



--------------------------------------------------------------------------------

(B) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that within 180 days are
converted by the Borrower or such Restricted Subsidiary into cash (to the extent
of the cash received in that conversion);

(C) any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (C) since the Closing Date or the Debt Assumption Date, as
applicable, that is at the time outstanding, not to exceed the greater of (a)
$300.0 million ($60.0 million) and (b) 3.5% of Consolidated Total Assets at the
time of receipt of such Designated Noncash Consideration, with the fair market
value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value; and

(D) the fair market value (measured as of the date such Equity Interests or
assets are received) of any Equity Interests or assets of the kind referred to
in clauses (ii) or (iv) of Section 7.10(b).

(b) After the Debt Assumption, within 365 days after the receipt of any Net
Proceeds of any Asset Sale or Casualty Event, the Borrower or such Restricted
Subsidiary, at its option, may apply an amount equal to the Net Proceeds from
such Asset Sale or such Casualty Event:

(i) to repay, prepay, redeem or repurchase Indebtedness (other than Subordinated
Indebtedness); provided, that after the Debt Assumption, to the extent such
Asset Sale or such Casualty Event is with respect to property (including Equity
Interests) that constitutes Collateral, such Indebtedness being repaid, prepaid,
redeemed or repurchased is secured pari passu with, or senior to, the Loans or
Guarantees thereof, as applicable;

(ii) to acquire all or substantially all of the assets of another Related
Business, or to acquire any Equity Interests of another Related Business, if,
after giving effect to any such acquisition of Equity Interests, the Related
Business is or becomes a Restricted Subsidiary of the Borrower; provided, that
after the Debt Assumption, to the extent such Asset Sale or such Casualty Event
is with respect to property (including Equity Interests) that constitutes
Collateral, the assets of such Related Business (other than Excluded Assets)
and/or such Equity Interests, constitute Collateral and are pledged in favor of
the Administrative Agent for the benefit of the Secured Parties;

(iii) to make a capital expenditure; provided, that after the Debt Assumption,
to the extent such Asset Sale or such Casualty Event is with respect to property
(including Equity Interests) that constitutes Collateral, such capital
expenditure is made with respect to, or will result in property constituting,
Collateral that is or will be pledged in favor of the Administrative Agent for
the benefit of the Secured Parties;

 

123



--------------------------------------------------------------------------------

(iv) to acquire other assets (other than securities or current assets) that will
be used or useful in a Related Business; provided, that after the Debt
Assumption, to the extent such Asset Sale is with respect to property (including
Equity Interests) that constitutes Collateral, such other assets that will be
used or useful in a Related Business constitute Collateral and are pledged in
favor of the Administrative Agent for the benefit of the Secured Parties; or

(v) a combination of prepayments and investments permitted by the foregoing
clauses (i), (ii), (iii), and (iv);

provided that the Borrower and its Restricted Subsidiaries will be deemed to
have applied such Net Proceeds pursuant to clause (ii), (iii) or (iv) of this
Section 7.10(b), as applicable, if and to the extent that, within 365 days after
the Asset Sale or such Casualty Event that generated the Net Proceeds, the
Borrower has entered into and not abandoned or rejected a binding agreement to
consummate any reinvestment described in clause (ii), (iii) or (iv) of this
paragraph, and such reinvestment is thereafter completed within 180 days after
the end of such 365-day period.

(c) Pending the final application of such Net Proceeds, the Borrower or any
Restricted Subsidiary may temporarily reduce borrowings under any credit
facility, if any, or otherwise invest such Net Proceeds in any manner not
prohibited by this Agreement.

(d) After the Debt Assumption, on the 366th day (as extended pursuant to the
provisions in Section 7.10(b)) after an Asset Sale or Casualty Event, or such
earlier date, if any, as the Board of Directors of the Borrower or of such
Restricted Subsidiary determines not to apply the Net Proceeds relating to such
Asset Sale or such Casualty Event as set forth in clause (i), (ii), (iii), or
(iv) of Section 7.10(b), the aggregate amount of Net Proceeds which have not
been applied on or before such date shall constitute “Excess Proceeds”;
provided, that the amount of Excess Proceeds as of the Debt Assumption shall be
deemed to be $0. In addition, when the Borrower has applied all Excess Proceeds
to prepay the Loans in accordance with Section 2.05(b)(iii), the amount of
Excess Proceeds will be reset to $0.

Section 7.11. Transactions with Affiliates

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Borrower or any of its Restricted Subsidiaries (each, an
“Affiliate Transaction”), involving aggregate consideration in excess of
$25.0 million ($5.0 million), unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction at such time by the
Borrower or such Restricted Subsidiary with a Person who is not an Affiliate of
the Borrower or such Restricted Subsidiary; and

 

124



--------------------------------------------------------------------------------

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million
($10.0 million), an Officer’s Certificate certifying that such Affiliate
Transaction complies with this Section 7.11; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million
($15.0 million), a resolution of the Board of Directors set forth in an
Officer’s Certificate certifying that such Affiliate Transaction complies with
this Section 7.11 and that such Affiliate Transaction has been approved by
(i) prior to the Debt Assumption, a majority of the disinterested members of the
Board of Directors, and (ii) after the Debt Assumption, a majority of the Board
of Directors.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 7.11(a):

(i) transactions between or among the Borrower and/or its Restricted
Subsidiaries or exclusively between or among such Restricted Subsidiaries;

(ii) Permitted Investments and Restricted Payments that are permitted by
Section 7.07;

(iii) reasonable fees and compensation paid to (including issuances and grants
of Equity Interests of the Borrower, employment agreements and stock option and
ownership plans for the benefit of), and indemnity and insurance provided on
behalf of, current, former or future directors, officers, managers, employees or
consultants of the Borrower or any Restricted Subsidiary in the ordinary course
of business;

(iv) transactions pursuant to any agreement in effect on the Closing Date or the
Debt Assumption Date, as in effect on the Closing Date or Debt Assumption Date,
as applicable, or as thereafter amended or replaced in any manner, that, taken
as a whole, is not more disadvantageous to the Lenders in any material respect
than such agreement as it was in effect on the Closing Date or Debt Assumption
Date, as applicable;

(v) loans or advances to employees, managers, and officers of the Borrower and
its Restricted Subsidiaries permitted by clause (h) of the definition of
“Permitted Investments”;

(vi) any transaction with a Person (other than an Unrestricted Subsidiary) which
would constitute an Affiliate Transaction solely because the Borrower, directly
or through any of its Restricted Subsidiaries, owns an equity interest in or
otherwise controls such Person; provided that no Affiliate of the Borrower or
its Restricted Subsidiaries other than the Borrower or a Restricted Subsidiary
shall have a beneficial interest in such Person;

 

125



--------------------------------------------------------------------------------

(vii) any service, purchase, lease, supply or similar agreement entered into in
the ordinary course of business (including, without limitation, pursuant to any
joint venture agreement) between the Borrower or any Restricted Subsidiary and
any Affiliate that is a customer, client, supplier, purchaser or seller of goods
or services, so long as the Borrower determines in good faith that any such
agreement is on terms not materially less favorable to the Borrower or such
Restricted Subsidiary than those that could be obtained in a comparable
arms’-length transaction with an entity that is not an Affiliate;

(viii) the issuance and sale of Qualified Equity Interests;

(ix) any transaction effected in connection with a Qualified Receivables
Transaction;

(x) pledges of equity interests of Unrestricted Subsidiaries;

(xi) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future;

(xii) transactions in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
independent financial advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.11(a)(1);

(xiii) any contribution to the common equity capital of the Borrower; and

(xiv) any transaction or series of transactions between the Borrower or any
Restricted Subsidiary of the Borrower and any of their joint ventures.

Section 7.12. Liens.

(a) Subject to Section 7.12(b), Section 7.12(c), Section 7.12(d) and
Section 7.12(e), the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, or assume any
Lien of any kind securing Indebtedness on any property or assets now owned or
hereafter acquired, other than, in each case, Permitted Liens, unless:

(i) if the Loans are secured, the property or assets subject to such Lien do not
constitute Collateral; and

(ii) the Loans and the Guarantees thereof, as applicable, are (x) in the case of
any Lien securing an obligation that ranks pari passu in right of payment with
the Loans or a Guarantee thereof, effective provision is made to secure the
Loans or such Guarantee, as the case may be, at least equally and ratably with
or prior to such obligation with a Lien on the same properties or assets of the
Borrower or such Restricted Subsidiary,

 

126



--------------------------------------------------------------------------------

as the case may be; and (y) in the case of any Lien securing an obligation that
is subordinated in right of payment to the Loans or a Guarantee thereof,
effective provision is made to secure the Loans or such Guarantee, as the case
may be, with a Lien on the same properties or assets of the Borrower or such
Restricted Subsidiary, as the case may be, that is prior to the Lien securing
such subordinated obligation.

(b) Notwithstanding the foregoing, any Lien securing the Loans granted pursuant
to clauses (1) and (2) of Section 7.12(a) shall be automatically and
unconditionally released and discharged upon (a) the release by the holders of
the Indebtedness described above of their Lien on the property or assets of the
Borrower or any Restricted Subsidiary (including any deemed release upon payment
in full of all obligations under such Indebtedness, except payment in full made
with the proceeds from the foreclosure, sale or other realization from an
enforcement on the collateral by the holders of the Indebtedness described above
of their Lien), (b) any sale, exchange or transfer to any Person other than the
Borrower or any Restricted Subsidiary of the property or assets secured by such
Lien, or of all of the Equity Interests held by the Borrower or any Restricted
Subsidiary in, or all or substantially all of the assets of, any Restricted
Subsidiary creating such Lien in each case in accordance with the terms of this
Agreement, or (c) payment in full of the principal of, and accrued and unpaid
interest, if any, on, the Loans.

(c) After the Debt Assumption, the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, or assume
any Lien of any kind securing Indebtedness on any Collateral now owned or
hereafter acquired, which Lien ranks prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, other than (A) the
Liens described in clauses (e), (f), (g), (h), (i), (j), (k), (l), (m), (n),
(o), (p), (q), (r), (s), (t), (u) (to the extent the Lien refinanced pursuant to
clause (u) was itself permitted to rank prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties), (v), (x), (y),
(z), (aa), (bb) and (cc) of the definition of Permitted Liens, (B) the Liens
described in clauses (c) and (d) of the definition of Permitted Liens; provided
that the aggregate amount of Indebtedness incurred pursuant to clauses (c) and
(d) that is secured by Liens that rank prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties shall not exceed
$25.0 million, (C) Liens to secure Indebtedness incurred pursuant to clause
(4) of the definition of Permitted Debt and (D) any Permitted Lien that arises
by operation of law and is not voluntarily granted, to the extent entitled by
law to priority over the Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

(d) After the Debt Assumption, the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, or assume
any Lien of any kind securing Indebtedness on any Collateral now owned or
hereafter acquired, which Lien ranks pari passu with the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, other than (i) the
Liens described in clauses (a), (w) (but only to the extent of the maximum
aggregate amount of all Commodity Swap Collateral Caps permitted pursuant to the
definition of Secured Hedge Agreement), (dd) and (ee) of the definition of
Permitted Liens; provided, that prior to the creation, incurrence or assumption
of any such pari passu Lien (other than under clause (ee)), the Borrower, the
Administrative Agent, and the administrative agent for such pari passu lien
Indebtedness, have executed and delivered a Pari Passu Intercreditor Agreement,
and (ii) any Lien permitted to rank prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to
Section 7.12(c).

 

127



--------------------------------------------------------------------------------

(e) After the Debt Assumption, any Permitted Lien may rank junior to such Liens
in favor of the Administrative Agent; provided, that prior to the creation,
incurrence or assumption of any such junior Lien securing third-party
Indebtedness for borrowed money, the Borrower, the Administrative Agent, and the
administrative agent for such junior lien Indebtedness, have executed and
delivered an intercreditor agreement, providing for the subordination of such
junior lien Indebtedness and other terms customary for junior lien intercreditor
arrangements, which intercreditor agreement will be reasonably satisfactory to
the Administrative Agent; provided further, that no such intercreditor agreement
shall be required unless either (i) the amount of Indebtedness incurred or
committed under any individual Credit Facility secured by such junior Lien
exceeds $5.0 million or (ii) after giving effect to the creation, incurrence or
assumption of such junior Lien, the aggregate amount of all such junior lien
Indebtedness for borrowed money under Credit Facilities that are not subject to
intercreditor arrangements in accordance with the first proviso to this clause
(e) and/or clause (i) of this proviso, exceeds $15.0 million in the aggregate.

Section 7.13. [Reserved].

Section 7.14. [Reserved].

Section 7.15. Merger, Consolidation or Sale of Assets

(a) The Borrower will not, directly or indirectly, in a single transaction or
series of related transactions, consolidate or merge with or into any other
Person or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets (determined on a consolidated
basis) to any Person or group of affiliated Persons, or permit any of its
Restricted Subsidiaries to enter into any such transaction or transactions if
such transaction or transactions, in the aggregate, would result in sale,
assignment transfer, lease, conveyance or other disposition of all or
substantially all of the properties or assets of the Borrower and its Restricted
Subsidiaries taken as a whole to any other Person or group of Persons unless:

(i) either:

(A) the Borrower shall be the surviving or continuing corporation or

(B) the Person formed by or surviving such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, transfer,
lease, conveyance or other disposition has been made (the “Surviving Entity”) is
a corporation, limited liability company, partnership (including a limited
partnership) or trust organized or existing under the laws of the United States,
any state or territory thereof or the District of Columbia (provided that if
such Person is not a corporation, (i) a corporate Wholly Owned Restricted
Subsidiary of such Person organized or existing under the laws of the United
States, any state or territory thereof or the District of Columbia, or (ii) a
corporation of which such Person is a Wholly Owned Restricted Subsidiary
organized or existing under the laws of the United States, any state or
territory thereof or the District of Columbia, is a co-borrower of the Loans or
becomes a co-borrower of the Loans in connection therewith);

 

128



--------------------------------------------------------------------------------

(ii) the Surviving Entity, if applicable, expressly assumes, by amendment to
this Agreement (in form and substance reasonably satisfactory to the
Administrative Agent), executed and delivered to the Administrative Agent, the
due and punctual payment of the principal of and premium, if any, and interest
on all of the Loans and the performance of every covenant of the Loans and this
Agreement on the part of the Borrower to be performed or observed;

(iii) immediately after giving pro forma effect to such transaction or series of
transactions and the assumption contemplated by clause (2) above (including
giving effect to any Indebtedness and Acquired Debt, in each case, incurred or
anticipated to be incurred in connection with or in respect of such
transaction), the Borrower or the Surviving Entity, as the case may be, shall
(a) be able to incur at least $1.00 of additional Indebtedness (other than
Permitted Debt) pursuant to Section 7.09 or (b) have a Fixed Charge Coverage
Ratio that is equal to or greater than the Fixed Charge Coverage Ratio of the
Borrower immediately prior to such consolidation, merger, sale, assignment,
transfer, conveyance or other disposition;

(iv) immediately after giving effect to such transaction or series of
transactions and the assumption contemplated by clause (2) above (including,
without limitation, giving effect to any Indebtedness and Acquired Debt, in each
case, incurred or anticipated to be incurred and any Lien granted in connection
with or in respect of such transaction), no Default or Event of Default shall
have occurred and be continuing; and

(v) the Borrower or the Surviving Entity, as the case may be, shall have
delivered to the Administrative Agent an Officer’s Certificate and an Opinion of
Counsel (subject to customary assumptions and exceptions), each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if an amendment to this Agreement is required in
connection with such transaction, such amendment complies with the applicable
provisions of this Agreement and that all conditions precedent in this Agreement
relating to such transaction have been satisfied.

Notwithstanding the foregoing, (i) any merger of the Borrower with an Affiliate
incorporated solely for the purpose of reincorporating the Borrower in another
jurisdiction shall be permitted without regard to clause (3) of Section 7.15(a)
and (ii) any consolidation or merger, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Borrower
and its Restricted Subsidiaries shall be permitted. For purposes of the
foregoing, the transfer (by lease, assignment, sale or otherwise, in a single
transaction or series of transactions) of all or substantially all of the
properties or assets of one or more Restricted Subsidiaries of the Borrower the
Equity Interests of which constitutes all or substantially all of the properties
and assets of the Borrower, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower.

 

129



--------------------------------------------------------------------------------

(b) Each Guarantor will not, and the Borrower will not cause or permit any
Guarantor to, directly or indirectly, in a single transaction or series of
related transactions, consolidate or merge with or into any Person other than
the Borrower or any other Guarantor unless:

(i) if the Guarantor was a corporation or limited liability company under the
laws of the United States, any State thereof or the District of Columbia, the
entity formed by or surviving any such consolidation or merger (if other than
the Guarantor) is a corporation or limited liability company organized and
existing under the laws of the United States, any State thereof or the District
of Columbia;

(ii) such entity assumes by joinder to the Guarantee and Collateral Agreement
all of the obligations of the Guarantor under its Guarantee of the Loans;

(iii) immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

(iv) immediately after giving effect to such transaction and the use of any net
proceeds therefrom on a pro forma basis, the Borrower could satisfy the
provisions of Section 7.15(a)(3); and

(v) the Guarantor or the Surviving Entity, as the case may be, shall have
delivered to the Administrative Agent an Officer’s Certificate and an Opinion of
Counsel (subject to customary assumptions and exceptions), each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplement or amendment is required in connection
with such transaction, such supplement or amendment, complies with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.

Notwithstanding the foregoing, the requirements of Section 7.15(b) will not
apply to any transaction pursuant to which such Guarantor is automatically
released from its Subsidiary Guarantee in accordance with the provisions of
Section 8.15 of the Guarantee and Collateral Agreement.

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default.

Each of the following shall constitute an Event of Default (each, an “Event of
Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within thirty Business Days after the same becomes due, any interest on any
Loan or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) [Reserved]; or

 

130



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 60 days after the Administrative Agent or a Lender provides written notice
to the Borrower of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading,
in any material respect, when made or deemed made; or

(e) Cross-Payment Default; Cross-Acceleration; Swap Termination Events. (i) The
Borrower or any Restricted Subsidiary (other than an Escrow Subsidiary) (A)
fails to make any payment of principal, premium or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
and such payment is not made prior to the expiration of any applicable grace
period, in respect of any Indebtedness or Guarantee (other than Indebtedness
under the Loan Documents and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case after any applicable
grace, cure or notice period, the effect of which default or other event is the
acceleration of such Indebtedness prior to its express maturity; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined, or as such
comparable term may be used and defined, in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which the Borrower or
any Restricted Subsidiary is the Defaulting Party (as defined, or as such
comparable term may be used and defined, in such Swap Contract) or (B) any
Termination Event (as defined, or as such comparable term may be used and
defined, in such Swap Contract) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as defined, or as
such comparable term may be used and defined, in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Restricted
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than an Escrow Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

131



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary (other than an Escrow Subsidiary) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

(h) Judgments. Failure by the Borrower or any of its Restricted Subsidiaries to
pay non-appealable final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of the Threshold Amount (excluding amounts
covered by insurance or bonded), which judgments are not paid, discharged or
stayed, for a period of more than 60 days after such judgments have become final
and non-appealable and, in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;

(i) [Reserved];

(j) Invalidity of Guarantees. Except as permitted by this Agreement or the
Guarantee and Collateral Agreement, any Guarantee of the Loans shall be held in
any judicial proceeding to be unenforceable or invalid or shall cease for any
reason to be in full force and effect or any Guarantor, or any Person acting on
behalf of any Guarantor, shall deny or disaffirm its Obligations under its
Guarantee if, and only if, in each such case, such default continues for 10
days; or

(k) [Reserved];

(l) Collateral Documents. After the Debt Assumption, any Collateral Document
after delivery thereof pursuant to Article 4 or Section 6.11 shall for any
reason (other than pursuant to the terms hereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Prior Liens and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties reasonably acceptable to the Administrative Agent) on the Collateral
purported to be covered thereby.

Section 8.02. Remedies Upon Event of Default

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved];

 

132



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or at law or in equity;
and

(e) [Reserved]

Section 8.03. Application of Funds

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.16, be
applied by the Administrative Agent in the order specified in Section 6.05 of
the Guarantee and Collateral Agreement.

SECTION 9.

AGENCY

Section 9.01. Appointment and Authority

(a) Each of the Lenders hereby irrevocably appoints Morgan Stanley to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and potential Hedge Bank) irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender,
after the Debt Assumption, if any, for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder (at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 and Article 11 (including Section 11.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto. The provisions of this Article 9 shall survive the payment in full of
the Obligations, the termination of the Commitments and the termination of this
Agreement.

 

133



--------------------------------------------------------------------------------

Section 9.02. Rights as a Lender

Any Agent shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent
hereunder, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

Section 9.03. Exculpatory Provisions

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until it shall have received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.”

No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

134



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral or (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than, in the case of the Administrative Agent, to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04. Reliance

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

Section 9.06. Resignation of Administrative Agent

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative

 

135



--------------------------------------------------------------------------------

Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article 9 and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 9.08. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers or the
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

136



--------------------------------------------------------------------------------

Section 9.09. Administrative Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relating to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 9.10. Collateral and Guaranty Matters

Each Lender (including in its capacities as a potential Cash Management Bank and
as a potential Hedge Bank) irrevocably authorizes the Administrative Agent, at
its option and in its discretion, after the Closing Date:

(a) to release any Lien to the extent securing the Obligations on any property
granted to or held by the Administrative Agent under any Loan Document (i), upon
termination of the Commitments and payment in full of all Obligations (other
than (A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and the termination and payment in full
of all obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements in respect of which the Administrative Agent has
received notice pursuant to Section 9.11 (other than any such agreements as to
which other arrangements reasonably satisfactory to the applicable Cash
Management Bank or Hedge Bank have been made), (ii) that is sold as part of or
in connection with any sale permitted hereunder or that constitutes a
Disposition of Receivables Program Assets permitted pursuant to Section 7.05(l)
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.01;

 

137



--------------------------------------------------------------------------------

(b) to release any Guarantor from its Guarantee of the Obligations under the
Guarantee and Collateral Agreement (i) upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, and the termination and payment in full of all obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements in respect of which the Administrative Agent has received notice
pursuant to Section 9.11 (other than any such agreements as to which other
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank have been made), or (ii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(c) to release any Guarantor from its Guarantee of the Obligations and all Liens
granted by any such Guarantor, and all pledges of Equity Interests in any such
Guarantor (provided that, if such Guarantor becomes an Excluded Subsidiary
(other than an Unrestricted Subsidiary and an Escrow Subsidiary) then such
release shall be limited to 35% of such voting Equity Interests) under the
Guarantee and Collateral Agreement if such Person ceases to be a Restricted
Subsidiary (including by being designated an Unrestricted Subsidiary in
accordance with Section 6.17 hereof) or becomes an Immaterial Subsidiary or an
Excluded Subsidiary (unless such Person continues to guarantee any other Credit
Facility);

(d) to execute any intercreditor agreements and/or subordination agreements with
any holder of any Indebtedness or Liens permitted by this Agreement to the
extent such intercreditor agreement and/or subordination agreement is required
or reasonably contemplated by the terms hereof;

(e) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i); and

(f) upon satisfaction of the conditions to the Debt Assumption set forth in
Section 4.02, to execute and deliver the Borrower Assignment and Assumption.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Guarantee
and Collateral Agreement pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its Guarantee of the Obligations under the Guarantee and
Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

Notwithstanding anything to the contrary in this Agreement, upon a Subsidiary
being designated an Unrestricted Subsidiary in accordance with Section 6.17 of
this Agreement or otherwise ceasing to be a Restricted Subsidiary (including by
way of liquidation or dissolution) in a transaction permitted by this Agreement,
such Subsidiary shall be automatically released and relieved of any

 

138



--------------------------------------------------------------------------------

obligations under this Agreement, the Guarantee and Collateral Agreement and all
other Loan Documents, all Liens granted by such Subsidiary in its assets to the
Administrative Agent shall be automatically released, all pledges to the
Administrative Agent of Equity Interests in any such Subsidiary shall be
automatically released, and the Administrative Agent is authorized to, and shall
promptly, deliver to the Borrower any acknowledgement confirming such releases
and all necessary releases and terminations, in each case as the Borrower may
reasonably request to evidence such release and at Borrower’s expense. To the
extent any Loan Document conflicts or is inconsistent with the terms of this
Section, this Section shall govern and control in all respects.

Section 9.11. Additional Secured Parties.

No Cash Management Bank or Hedge Bank that obtains the benefits of the Guarantee
and Collateral Agreement or any Collateral by virtue of the provisions hereof or
of the Guarantee and Collateral Agreement or any Collateral Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

SECTION 10.

EXCHANGE NOTES

Section 10.01. Exchange for Exchange Notes.

(a) On the Conversion Date and on any Business Day from time to time thereafter,
at the option of any Lender, the Loans of such Lender may be exchanged by such
Lender in whole or in part for senior notes of the Borrower (the “Exchange
Notes”) issued under the Exchange Notes Indenture, having an aggregate principal
amount equal to the outstanding principal amount of such Loans or portion
thereof. In connection with any such exchange on the Conversion Date, or, if no
Loans are exchanged on the Conversion Date, on the date of the first issuance of
Exchange Notes under the Exchange Notes Indenture, the applicable Lender will,
at the time of such exchange, be entitled to receive accrued and unpaid interest
on such Lender’s Loans being exchanged for Exchange Notes on such date. In
connection with any exchange other than the first issuance of Exchange Notes
under the Exchange Notes Indenture, the applicable Lender will, at the time of
such exchange, (i) if the Net Interest Accrual is a negative number, pay an
amount in cash to the Borrower equal to the absolute value of the Net Interest
Accrual and (ii) if the Net Interest Accrual is a positive number, receive an
amount in cash from the Borrower equal to the Net Interest Accrual (and, for
avoidance of doubt, if the Net Interest Accrual is zero, no accrued and unpaid
interest will be paid on such Lender’s Loans being exchanged, and no cash
payment to the Borrower will be required in connection with such exchange). The
terms of the Exchange Notes will be set forth in the Exchange Notes Indenture,
and the Exchange Notes shall rank pari passu in right of payment with the Loans
and any other “Senior Indebtedness” of the Borrower.

 

139



--------------------------------------------------------------------------------

(b) Each exchanging Lender shall provide the Borrower and the Administrative
Agent prior irrevocable written notice of such exchange (each such notice, an
“Exchange Notice”), substantially in the form of Exhibit M, at least ten
Business Days prior to the date of exchange specified in such Exchange Notice.
The Exchange Notice shall specify the principal amount of the Loans to be
exchanged (which shall be, when taken together with Exchange Notices from other
Lenders whose requested exchange has not yet been completed, at least
$150.0 million or, if less than $150.0 million, the entire remaining aggregate
principal amount of the Loans of such Lender), the date of exchange (the
“Exchange Date”), which shall be a Business Day, and, subject to the terms of
the Exchange Notes Indenture, the name and account of the DTC participant to be
credited with such notes (or, if applicable, the name of the proposed registered
holder) and the amount of each Exchange Note requested. If any Exchange Date
would occur after a record date and prior to the immediately following interest
payment date, then the Exchange Date shall be deferred until the date of such
immediately following interest payment date. The Loans exchanged for Exchange
Notes pursuant to this Article 10 shall be deemed repaid (without premium or
penalty, except as set forth in Section 3.05) and canceled, and the Exchange
Notes so issued shall be governed by and construed in accordance with the
provisions of the Exchange Notes Indenture. The Exchange Notes shall be issued
in the form set forth in the Exchange Notes Indenture, with such changes as the
Exchange Notes Trustee or the Administrative Agent may request to effect the
provisions of this Agreement and the Exchange Notes Indenture and to comply with
any applicable requirement of law, regulations or trustee procedures or
policies, including such changes as are reasonably necessary to cause the
Exchange Notes to become eligible for book-entry transfer via the facilities
DTC; provided that no such changes shall be adverse in any material respect to
the interests of the Borrower or the Lenders or would be adverse in any material
respect to a holder of Exchange Notes upon issuance.

(c) As more particularly provided in the Exchange Notes Indenture, (A) the
interest rate payable by the Borrower under the Exchange Notes issued pursuant
to the Senior Exchange Notes Indenture shall equal the Total Cap, (B) Exchange
Notes issued pursuant to the Exchange Notes Indenture shall mature on the
Maturity Date, (C) the Exchange Notes shall be redeemable as set forth in the
Exchange Notes Indenture and the form of Exchange Notes attached thereto and
(D) if the Conversion Date occurs after the Debt Assumption, the Exchange Notes
will be secured by the Collateral on a pari passu basis with the Loans.

(d) Not later than five Business Days following receipt by the Borrower of the
first Exchange Notice pursuant to Section 10.01(b),

(i) the Borrower shall execute and deliver, and shall use commercially
reasonable efforts to cause the trustee under the Exchange Notes Indenture
(which trustee shall be selected by the Borrower and shall be acceptable to the
Administrative Agent in its reasonable discretion (the “Exchange Notes
Trustee”)), to execute and deliver, the Exchange Notes Indenture,

(ii) the Borrower shall use all commercially reasonable efforts to cause the
Exchange Notes to become eligible for book-entry transfer via the facilities of
DTC prior to the initial issuance thereof, including by filing with DTC an
appropriately executed letter of representations, and

 

140



--------------------------------------------------------------------------------

(iii) the Borrower shall use all commercially reasonable efforts to obtain
“CUSIP” and “ISIN” numbers and ratings from each of Moody’s and S&P for the
Exchange Notes prior to the initial issuance thereof. Not later than five
Business Days following delivery of any Exchange Notice, the Borrower shall
(A) deliver a written notice to the Exchange Notes Trustee, directing such
Exchange Notes Trustee to authenticate and deliver Exchange Notes as specified
in the Exchange Notice and (B) use all commercially reasonable efforts to effect
delivery of such Exchange Notes to the requesting Lender on the requested
Exchange Date. Each Exchange Note shall be recorded in book-entry form as a
beneficial interest in one or more global notes deposited with the Exchange
Notes Trustee as custodian for DTC and credited to the account of the exchanging
Lender directly or indirectly through the participant in DTC’s system specified
by such Lender in the applicable Exchange Notice, unless the foregoing is not
possible after the Borrower’s use of commercially reasonable efforts in which
case each Exchange Note shall be issued as a definitive registered note payable
to the registered holder specified by the exchanging Lender in the applicable
Exchange Notice.

(e) If requested by one or more of Arrangers not later than 30 days prior to the
Conversion Date, the Borrower will deliver, not later than 10 days prior to the
Conversion Date, an Offering Document (as defined in the Fee Letter) suitable
for use in a customary “high yield road show” relating to an offering of the
Exchange Notes, and containing financial statements with respect to which the
independent accountants of the Borrower are prepared to deliver a customary
comfort letter (including customary “negative assurance” comfort). The Borrower
(i) will use commercially reasonable efforts to cause such independent
accountants to issue such comfort letters to the Arrangers or their
broker-dealer affiliates, (ii) upon request of the Arrangers, will deliver
customary legal opinions and (iii) will otherwise cooperate with the Arrangers
with respect to any marketing of the Exchange Notes to prospective investors.

(f) It is understood and agreed that following any exchange of the Loans for
Senior Exchange Notes, such Loans shall be deemed to have been repaid in full.

Section 10.02. Exchange Notes Indenture.

If the Exchange Notes are issued prior to the Debt Assumption, the terms,
conditions, and covenants of the Exchange Notes Indenture will be based on the
indenture for the 2029 Senior Notes. If the Exchange Notes are issued after the
Debt Assumption, the terms, conditions, and covenants of the Exchange Notes
Indenture will be reasonable and customary for senior secured high yield debt
securities, in light of then-prevailing market conditions for comparable
issuers. The Borrower and Arrangers agree to negotiate in good faith and
finalize the Exchange Notes Indenture, and, if the Exchange Notes will be
secured, appropriate collateral and intercreditor documents (including the Pari
Passu Intercreditor Agreement), no later than 10 days prior to the Conversion
Date. In no event will the Exchange Notes Indenture contain any covenant that
would cause the Borrower to be in default under the Exchange Notes Indenture,
the Senior Notes (if the Exchange Notes Indenture is entered into prior to the
Debt Assumption) as in effect on the date hereof, the Existing Credit Agreement
(if the Exchange Notes Indenture is entered into prior to the Debt Assumption)
as in effect on the date hereof, or this Agreement, in each case immediately
upon issuance of the Exchange Notes.

 

141



--------------------------------------------------------------------------------

Section 10.03. Not a Registered Security.

Each Lender acknowledges that no issuance of the Exchange Notes will be
registered under the Securities Act and represents and agrees that it may only
acquire Exchange Notes for its own account and that it will not, directly or
indirectly, transfer, sell, assign, pledge or otherwise dispose of the Exchange
Notes (or any interest therein) unless such transfer, sale, assignment, pledge
or other disposition is made (i) pursuant to an effective registration statement
under the Securities Act or (ii) pursuant to an available exemption from
registration under, and otherwise in compliance with, the Securities Act. Each
of the Lenders acknowledges that the Exchange Notes will bear a legend
restricting the transfer thereof in accordance with the Securities Act.

SECTION 11.

MISCELLANEOUS

Section 11.01. Amendments, Etc.

Except as set forth below in this Section 11.01, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (or signed by the Administrative Agent on behalf of and
with the written consent of the Required Lenders), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition to the Credit Extension set forth in Section 4.01
without the written consent of each Lender;

(b) waive any condition to the Debt Assumption set forth in Section 4.02 without
the written consent of each Lender;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated upon funding of such Lender’s Loans) without the written consent of
such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or the Exchange Notes, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

142



--------------------------------------------------------------------------------

(f) change (i) Section 8.03 of this Agreement or Section 6.05 of the Guarantee
and Collateral Agreement in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application or pro rata nature of application of any reduction in the
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Sections 2.05(a) or 2.05(b), or other provisions in
respect of the pro rata application of payments or offers hereunder under
Section 2.12, 2.13 or 11.06(b)(vii) in any manner that materially and adversely
affects the Lenders without the written consent of the Required Lenders;

(g) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(h) release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(i) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

(j) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders;

(k) any amendment to the terms of the Exchange Notes or the Exchange Notes
Indenture that requires (or would, if any Exchange Notes were outstanding,
require) the approval of all holders of Exchange Notes; or

(l) extend the Conversion Date or decrease the rate at which Loans may be
exchanged for Exchange Notes without the prior written consent of each Lender,
or impose any greater restriction on the ability of any Lender to exchange its
Loans for Exchange Notes pursuant to Article 10 without the prior written
consent of each affected Lender;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, and rights or privileges thereunder may be waived, in a writing
executed only by the parties thereto.

Notwithstanding anything to the contrary contained herein, if, following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the

 

143



--------------------------------------------------------------------------------

same is not objected to in writing by the Required Lenders within three Business
Days following receipt of notice thereof. It is understood that posting such
amendment electronically on IntraLinks/IntraAgency, SyndTrak or another relevant
website with notice of such posting by the Administrative Agent to the Required
Lenders shall be deemed adequate receipt of notice thereof.

Section 11.02. Notices; Effectiveness; Electronic Communication

(a) Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent as follows:

(i) if to the Borrower or the Administrative Agent, to the address or electronic
mail address specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address or electronic mail address specified
in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered through electronic
communications shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. The
Borrower hereby approves receipt of all notices and other communications by
delivery to the electronic mail address specified on schedule 11.02.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

144



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address or electronic address for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address or electronic address for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI with respect to the Borrower
or any of its Subsidiaries or their respective securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower except to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereby consents to such recording.

 

145



--------------------------------------------------------------------------------

Section 11.03. No Waiver; Cumulative Remedies; Enforcement

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and, in respect of the Collateral Documents, any other Secured Party;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) [Reserved], (c) any Lender from exercising setoff
rights in accordance with Section 11.08 (subject to the terms of Section 2.13),
or (d) any Secured Party from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c), and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 11.04. Expenses; Indemnity; Damage Waiver

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

146



--------------------------------------------------------------------------------

(b) Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
Transactions and the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on, through, under or from
any property currently or formerly owned, leased or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Claim or Environmental
Liability related in any way to any of the Loan Parties or any of their
respective Restricted Subsidiaries or (iv) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a Lender, a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto (collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent) such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent); provided that in respect of the proviso in subclause
(b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 11.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this

 

147



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent, the replacement of the Administrative Agent or any,
the termination of the Commitments, the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

Section 11.05. Payments Set Aside

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.

Section 11.06. Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that:

(i) except as provided in Section 7.15(a), the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender; provided, however,
that the prior written consent of the Administrative Agent and each Lender shall
not be required for the Company to assign or otherwise transfer its rights and
obligations hereunder to BellRing

 

148



--------------------------------------------------------------------------------

Brands if (A) each of the conditions precedent set forth in Section 4.02 have
been satisfied (or waived by each Lender pursuant to Section 11.01) and (B) the
Company and BellRing Brands execute and deliver the Borrower Assignment and
Assumption (and upon such execution and delivery in accordance with this
Section 11.06(a)(i), the Company’s rights and obligations hereunder and under
the other Loan Documents will be transferred and assigned to BellRing Brands to
the extent and as provided in the Borrower Assignment and Assumption, and,
except as otherwise provided in Sections 2.1 and 2.5 of the Borrower Assignment
and Assumption, the Company shall be released of all of its obligations and
liabilities hereunder and under the other Loan Documents, and the Administrative
Agent shall confirm such assignment and assumption and release by execution and
delivery of the Borrower Assignment and Assumption); and

(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (A) to an assignee in accordance with the provisions of
subsection (b) of this Section, (B) by way of participation in accordance with
the provisions of subsection (d) of this Section or (C) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees and the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, in the case
of any assignment in respect of any Loans, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

149



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default or Demand Failure
Event has occurred and is continuing at the time of such assignment, (2) (x)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(y) such assignment is from Goldman Sachs Bank USA to Goldman Sachs Lending
Partners LLC or (3) such assignment is made at any time after the one-month
anniversary of the Closing Date; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof in the case of assignments of any Loans; and

(B) the prior notification of the Administrative Agent shall be required for
assignments in respect of any Loan if such assignment is to a Person that is not
a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
provided below in clause (vii) or (B) to a Defaulting Lender, a Disqualified
Lender, or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Borrower Purchases. Notwithstanding anything to the contrary contained in
this Section 11.06 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may repurchase outstanding Loans on the following basis:

 

150



--------------------------------------------------------------------------------

(A) on or prior to the date that occurs one year prior to the Maturity Date, the
Borrower may conduct one or more auctions (each, an “Auction”) to repurchase all
or any portion of the applicable Loans (such Loans, the “Offer Loans”) of
Lenders; provided that (1) the Borrower delivers to the Administrative Agent
(for distribution to such Lenders) a notice of the aggregate principal amount of
the Offer Loans that will be subject to such Auction no later than 12:00 p.m. at
least five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) in advance of a proposed consummation date of such Auction
indicating (a) the date on which the Auction will conclude, (b) the maximum
principal amount of the Offer Loans the Borrower is willing to purchase in the
Auction and (c) the range of discounts to par at which the Borrower would be
willing to repurchase the Offer Loans; (2) the minimum dollar amount of the
Auction shall be no less than $10,000,000 or whole multiples of $1,000,000 in
excess thereof; (3) the Borrower shall hold the Auction open for a minimum
period of three Business Days; (4) a Lender who elects to participate in the
Auction may choose to tender all or part of such Lender’s Offer Loans; (5) the
Auction shall be made to the Lenders holding the Offer Loans on a pro rata basis
in accordance with the respective principal amount then due and owing to the
applicable Lenders; and (6) the Auction shall be conducted pursuant to such
procedures as the Administrative Agent may establish which are consistent with
this Section 11.06 and are reasonably acceptable to the Borrower, which
procedures must be followed by a Lender in order to have its Offer Loans
repurchased;

(B) with respect to all repurchases made pursuant to this Section 11.06, (1) the
Borrower shall pay to the applicable selling Lender all accrued and unpaid
interest, if any, on the repurchased Offer Loans to the date of repurchase of
such Offer Loans, (2) the Borrower shall represent to each selling Lender that
it is not in possession of any material non-public information regarding the
Borrower or its Subsidiaries or their respective securities, that could
reasonably be expected to have a material effect upon, or otherwise be material
to, such Lender’s decision to assign the Offer Loans to the Borrower, (3) such
repurchases shall not be deemed to be optional prepayments pursuant to
Section 2.05(a), and (4) the amount of the Loans so repurchased shall be applied
on a pro rata basis to reduce the scheduled remaining installments of principal
on the Offer Loans; and

(C) following a repurchase pursuant to this Section 11.06, the Offer Loans so
repurchased shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold) for all purposes
of this Agreement and all the other Loan Documents, including, but not limited
to (1) the making of, or the application of, any payments to the Lenders under
this Agreement or any

 

151



--------------------------------------------------------------------------------

other Loan Document, (2) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Loan
Document or (3) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Loan Document. In connection
with any Loans repurchased and cancelled pursuant to this Section 11.06, the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the

 

152



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). Upon its receipt of a duly
completed and executed Assignment and Assumption, the Administrative Agent shall
record the information contained therein in the Register. The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender (with respect to such Lender’s entry), at any reasonable
time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement; provided, further, that any bank that is a Farm Credit Lender
that (a) has purchased a participation from any Lender that is a Farm Credit
Lender in the minimum amount of $5,000,000 on or after the Closing Date, (b) is,
by written notice to the Borrower and the Administrative Agent (a “Voting
Participant Notification”), designated by such Lender as being entitled to be
accorded the rights of a voting participant hereunder (any such bank so
designated, a “Voting Participant”) and (c) received the prior written consent
of the Borrower and the Administrative Agent to become a Voting Participant
(such consent to be required only to the extent and under the circumstances it
would be required if such Voting Participant were to become a Lender pursuant to
an assignment in accordance with Section 11.06(b)(iii)), shall be entitled to
vote (and the voting rights of such Lender from whom it purchased such
participation shall be correspondingly reduced), on a dollar for dollar basis,
as if such Voting Participant were a Lender under the applicable Loans with a
Commitment and/or Loans (as applicable) in an amount equal to the U.S. Dollar
amount of the participation purchased, on any matter requiring or allowing such
Lender from whom it purchased such participation, in its capacity as a Lender,
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name of such Voting Participant, as well
as all contact information required of an assignee as set forth in Exhibit E-2
hereto and (ii) state the dollar amount and the applicable Loans of the
participation purchased. The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (ii) of the
first proviso to Section 11.01 requiring the consent of each Lender affected
thereby and that affects

 

153



--------------------------------------------------------------------------------

such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section; provided, further that
such agreement or instrument shall provide that the Participant understands that
the value of the loan asset (including Participant’s pro rata share thereof) may
increase or decrease based on fluctuations in currency exchange rates and agrees
that any losses (gains) experienced as a result of changes in currency exchange
rates shall be shared by such Participant in accordance with the Participant’s
pro rata share. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrower (such agency being solely for
tax purposes), maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant shall be entitled to the benefits of Section 3.01 if such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender (provided that all forms required
under Section 3.01(e) shall instead be delivered to the applicable Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) [Reserved].

(h) Disqualified Lenders.

 

154



--------------------------------------------------------------------------------

(i) No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning or
transferring Lender entered into a binding agreement to sell and assign, or
grant a participation in, all or a portion of its rights and obligations under
this Agreement, as applicable, to such Person. For the avoidance of doubt, no
assignment or participation shall be retroactively invalidated pursuant to this
Section 10.06(h) if the Trade Date therefor occurred prior to the assignee’s or
participant’s becoming a Disqualified Lender.

(ii) The Administrative Agent and each assignor of a Loan or Commitment or
seller of a participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or Participant in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Lender. The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
provide the list of Disqualified Lenders to each Lender upon request. Subject to
11.06(h)(iii), any assignment by a Lender to a Disqualified Lender in violation
of this Section 11.06(h) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation of such rights and obligations in
accordance with Section 11.06(d), provided that such treatment shall not relieve
any assigning Lender from any liabilities arising as a consequence of its breach
of this Agreement.

(iii) If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Lender after the applicable Trade Date,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) in the case of outstanding
Loans held by Disqualified Lender, purchase or prepay such Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such Loans and or (B) require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 11.06 all of its interest, rights
and obligations under this Agreement to one or more Eligible Assignees that
agrees to such assignment in writing of the lesser of (x) the principal amount
of the Loans thereof and (y) the amount that such Disqualified Lender paid to
acquire such interests, rights and obligations.

(iv) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (1) will not have the right to (x) receive information,
reports or other materials provided to the Administrative Agent or the Lenders
by the Borrower or any of its Subsidiaries, the Administrative Agent or any
other Lender, (y) attend or participate (including by telephone) in meetings
attended by any of the Lenders and/or the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (2) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented to such matter in the same

 

155



--------------------------------------------------------------------------------

proportion as the Lenders that are not Disqualified Lenders consented to such
matter; provided however that any Disqualified Lender’s consent shall be
required for any amendment, waiver or other modification described in clause
(c) of Section 11.01 with respect to any increase to the Commitments of such
Disqualified Lender, and (y) for purposes of voting on any plan of
reorganization pursuant to Section 1126 of the Bankruptcy Code of the United
States or any similar plan or proposal under any other Debtor Relief Law with
respect to Borrower or any of its Subsidiaries, each Disqualified Lender hereby
agrees (1) not to vote on such plan, (2) if such Disqualified Lender does vote
on such plan notwithstanding the restriction in the immediately foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other similar federal, state or foreign law affecting
creditor’s rights, including any Debtor Relief Law), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code of the
United States (or any similar provision in any other similar federal, state or
foreign law affecting creditor’s rights including any Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(v) Notwithstanding anything to the contrary in this Agreement, the Loan Parties
and the Lenders acknowledge and agree that in no event shall the Administrative
Agent or any of its Affiliates or Related Parties be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders.

Section 11.07. Treatment of Certain Information; Confidentiality

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, managers, employees agents, trustees, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it or its Affiliates (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Restricted Subsidiaries or any of the Loans or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to any of the Loans or (i) to the
extent such Information (x) becomes

 

156



--------------------------------------------------------------------------------

publicly available other than as a result of a breach of this Section,
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (z) is independently developed by the Administrative Agent, any
Lender, or any of their respective Affiliates without reliance on any
confidential Information of the Borrower and its Subsidiaries. In addition, each
of the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Credit Extension.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses other than any such information that is available
to the Administrative Agent and any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include MNPI concerning the Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
MNPI and (c) it will handle such MNPI in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 11.08. Right of Setoff

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to all other rights and remedies (including other rights of setoff) that such
Lender or their respective Affiliates may have under applicable Law or
otherwise. Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

157



--------------------------------------------------------------------------------

Section 11.09. Interest Rate Limitation

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the unpaid principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or any Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude optional prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 11.10. Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the Fee Letter and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by “pdf” or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 11.11. Survival of Representations and Warranties

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation (other than
contingent indemnification obligations as to which no claim has been asserted
and obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) hereunder shall remain unpaid or unsatisfied, any
Commitment remains in effect.

 

158



--------------------------------------------------------------------------------

Section 11.12. Severability

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, then, to the fullest extent permitted by law,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 11.13. Replacement of Lenders

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender shall have not consented to any proposed amendment, modification,
termination, waiver or consent requiring the consent of all Lenders or all
affected Lenders as contemplated by Section 11.01 and the consent of the
Required Lenders has been obtained, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have consented to the
applicable amendment, modification, termination, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender hereby agrees and acknowledges that, with regard to
any assignment and acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 11.13, consent to such assignment and acceptance shall have been deemed
to have been given if such Lender has not responded within one Business Day of a
request for such consent.

 

159



--------------------------------------------------------------------------------

Section 11.14. Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS OR
CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE HEREOF OR THEREOF OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

160



--------------------------------------------------------------------------------

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.15. Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 11.16. California Judicial Reference

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

Section 11.17. No Advisory or Fiduciary Responsibility

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each of the Arrangers and the
Lenders is and has been acting

 

161



--------------------------------------------------------------------------------

solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any of the Arrangers or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
each of the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any of the Arrangers or the Lenders has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower agrees that it will not assert any claim and
hereby waives and releases any claims that it may have against the
Administrative Agent and each of the Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 11.18. Electronic Execution of Assignments and Certain Other Documents

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 11.19. USA PATRIOT Act

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and
the requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
tax identification number and address of the Borrower and each Guarantor and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Act. The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

162



--------------------------------------------------------------------------------

Section 11.20. Judgment Currency

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. The provisions of this Section 11.20 shall survive
the payment in full of Obligations, the termination of the Commitments and the
termination of this Agreement.

Section 11.21. Pari Passu Intercreditor Agreement

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document: (i) the Liens, if any, granted to the Administrative Agent in favor of
the Secured Parties pursuant to the Loan Documents and the exercise of any right
related to any Collateral shall be subject, in each case, to the terms of the
Pari Passu Intercreditor Agreement (if in effect), (ii) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the Pari Passu Intercreditor Agreement,
on the other hand, the terms and provisions of the Pari Passu Intercreditor
Agreement shall control and (iii) each Lender (A) authorizes the Administrative
Agent to execute the Pari Passu Intercreditor Agreement on behalf of such
Lender, and (B) agrees to be bound by the terms of the Pari Passu Intercreditor
Agreement and agrees that any action taken by the Administrative Agent under the
Pari Passu Intercreditor Agreement shall be binding upon such Lender.

Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to Write Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

163



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 11.23. Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Secured Hedge Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 11.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

164



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally left blank]

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

POST HOLDINGS, INC. By:  

/s/ Jeff A. Zadoks

Name:   Jeff A. Zadoks Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as Lender By:  

/s/ Ethan Plater

Name:   Ethan Plater Title:   Authorized Signatory

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Jonathan Miscimarra

Name:   Jonathan Miscimarra Title:   Director

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Michael Moore

Name:   Michael Moore Title:   Director and Vice President

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Komal Shah

Name:   Komal Shah Title:   Authorized Signatory

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Thomas M. Manning

Name:   Thomas M. Manning Title:   Authorized Signatory

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Brendan Korb

Name:   Brendan Korb Title:   Vice President

[Signature Page to Bridge Facility Agreement]



--------------------------------------------------------------------------------

ANNEX A TO

BRIDGE FACILITY AGREEMENT

COMMITMENTS

 

Lender

   Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 204,166,666.67  

Bank of America, N.A.

   $ 204,166,666.67  

Citibank, N.A.

   $ 204,166,666.67  

Credit Suisse AG, Cayman Islands Branch

   $ 204,166,666.67  

Goldman Sachs Bank USA

   $ 204,166,666.67  

JPMorgan Chase Bank, N.A.

   $ 204,166,666.67     

 

 

 

TOTAL:

   $ 1,225,000,000.000  